Election of Vice-Presidents of the European Parliament
I should like to take this opportunity to give you the results of our vote yesterday for the Vice-Presidents. As you know, we elected the Vice-Presidents by acclaim and then held a vote to establish the order of precedence. The number of Members voting was 554, the number of blank or void votes 9, the votes cast 545. The votes were cast as follows:
Mr Martin: 300 votes.
Congratulations, David.
Mr Dimitrakopoulos: 240 votes.
(Applause)
Mrs Cederschiöld: 230 votes.
(Applause)
Mr Imbeni: 226 votes.
(Applause)
Mr Vidal-Quadras Roca: 215 votes.
(Applause)
Mr Podestà: 203 votes.
(Applause)
Mr Friedrich: 200 votes.
(Applause)
Mrs Lalumière: 191 votes.
(Applause)
Mr Colom i Naval: 168 votes.
(Applause)
Mr Pacheco Pereira: 164 votes.
(Applause)
Mr Provan: 162 votes.
(Applause)
Mr Schmid, Gerhard: 151 votes.
(Applause)
Mr Onesta: 148 votes.
(Applause)
Mr Puerta: 120 votes.
I congratulate all those colleagues and, in accordance with Rule 15(2), the Vice-Presidents will take precedence in accordance with the number of votes they have obtained. The composition of the new Bureau will be notified to the presidents of the institutions of the European Communities.
Approval of the Minutes of the previous sitting
The next item of business is the approval of the Minutes of the sittings of Monday, 17 December 2001, Monday, 14 January 2002 and Tuesday, 15 January 2002. The Minutes have been distributed.
Are there any comments?
Mr President, I think there is a translation error in the Danish text in that, under point 7, 'Closure of sitting' , the words 'The oldest Member closed the sitting at 7.30 p.m.' appear. I think it was you, Mr President, who closed the sitting, and that is also what the French version states.
Thank you, Mr Rovsing, for looking after my interests so soon. Douze points! We will have that corrected in the Minutes. Are there any further comments?
(Parliament approved the minutes of the previous sittings)
Mr President, there is a matter I should like to raise. On 19 December, just before Christmas, I was the victim of a robbery in the immediate vicinity of our Parliament in Brussels. I was in my car waiting at the traffic lights when my windscreens were smashed and everything was taken out of the car. I will spare you the details, but I have heard that raids of the same kind have occurred several times since then involving other cars, even last week. My question is: could the newly elected Quaestors catalogue the type of robberies that have taken place in the last year near the European Parliament building in Brussels and take tough action with the police so that the latter take measures, for I can assure you, to have to endure something like that is no laughing matter.
Mrs Maij-Weggen, that evidently meets with the approval of the House and we will do that.
Order of business
The final draft agenda drawn up by the Conference of Presidents at its meeting on Thursday, 10 January, under Rule 110, has been distributed.
I have received no proposals to change the agenda for this session.
(Parliament adopted the agenda for the current part-session).
Mr President, on a point of order. In light of the amendment tabled by Mr Davies and myself at the end of last year to the common foreign and security policy report and adopted by Parliament, calling on the EU to act as an honest broker between India and Pakistan over the dispute in Kashmir, could we have a Council declaration or an oral question on this matter at the next part-session? This dispute dates back more than 50 years; UN resolutions have not been acted upon and, as both countries are now nuclear powers, it is very important that we resolve this dispute. I ask the EU to be proactive and to offer its services as a mediator, as no other body seems to be doing so.
Mrs Lynne, that is a more unusual point of order but I note the point you make. I would ask you to have the item raised by the chairman of the Group of the European Liberal, Democrat and Reform Party at the next meeting of the Conference of Presidents, which is the appropriate means of seeking to put it on the agenda.
Mr President, on a point of order. The House will be aware that last week in Nigeria a young woman was condemned to death for adultery. She was to be stoned to death, having been buried in the ground. After a letter from Mrs Fontaine, a number of Members of this House and from myself, as ACP Co-President, that death sentence was not carried out, and an appeal can be made within two months. However, I am appalled to tell you that a further case has now arisen; an 18-year-old is to be taken to court on Monday for the same offence of adultery and will be condemned to death, again by stoning.
I sincerely hope that this House, and every Member in it, will support you in writing to Nigeria in the hope that such sentences will be stopped in the future, so that this barbaric method of killing someone under Sharia law is taken up with the Nigerian Government and the latter urged to ensure that it never happens again.
Mr Corrie, the follow-up required is clear and I shall do so. I shall communicate that to you and to colleagues.
Mr President, yesterday you showed you have a sense of history, and that prompts me to ask a question about the European School Portal supported by the European Commission.
Last week, a web site of this kind was opened that refers to a Soviet history book from 1982, according to which Finland supposedly initiated the Winter War. We all know that the Winter War began with the 'Mainila shots' staged by Stalin, and it is outrageous that the European School Portal should contain this type of error. It offends my national sentiment and feeling for history. The Commission has promised to investigate the matter, but I would ask that Parliament' s authorities too look into the issue. It is outrageous that European schools should allow such poor quality on its web sites accessible via the School Portal.
Thank you, Mr Thors. We will look into that and we will communicate with you.
Mr President, I should like to inform both you and the House of the tremendous damage caused by the horrendous weather which hit Greece in December and which has still not subsided in certain areas, where temperatures have plummeted to below -24 degrees Celsius. Several million trees have been destroyed, the olive and citrus crops have been ruined; in some cases they have been completely wiped out. The chairman of our group, Mr Wurtz, has written to the President of the Commission, Mr Prodi.
First, may I congratulate you on your appointment; then may I ask you to start your term of office by intervening to obtain compensation for Greek farmers who, as you know, are the worst paid in the European Union; compensation for the damage caused and your help in restoring it. The situation is desperate and we must all intervene at once and do something about it.
Mr President, from his palace in Carthage, President Ben Ali continues to repress and dismiss judges and to subject his Tunisian political opponents to intimidation in a number of ways. I think that Parliament must urgently adopt a position and the Council must issue a statement on this matter this week. I also think that this situation is absolutely intolerable. Parliament' s watchword should be 'Carthago delenda est' or 'Carthage must be destroyed' , as we can no longer tolerate this regime.
Thank you, Mr Dupuis. There is no proposal along those lines on the agenda at the moment and this week we do not have a topical and urgent debate either; but I take note of what you said and we will see what we can do.
Decision on urgent procedure
The next item is the request for urgent procedure on the proposal, on behalf of the Committee of Economic and Monetary Affairs, for a Council Directive amending Directive 92/79/EEC, Directive 92/80/EEC and Directive 95/59/EC as regards the structure and rates of excise duty applied on manufactured tobacco (COM(2001) 133 - C5-0139/2001 - 2001/0063(CNS)).
I should like to ask Mrs Randzio-Plath if she is in a position to advise us on whether or not we should grant urgency.
Mr President, I would like to point out, in addition to this, that we want to submit a second report. We hope that the Commission is also of the opinion that there should be a compromise with the position taken by Parliament, whose Committee on Economic and Monetary Affairs is well known to have voted the first proposal down, but which is now prepared to draw up a new proposal in the Katiforis report, one which we are keen to present to the whole House in February. In February, the Council of Finance Ministers will still have enough time to come to a decision about it. Accordingly, I have also written to the Spanish Presidency of the Council on the Committee's behalf, and have also informed the President-in-Office of the Council, Mr Rato of it during last week's meeting of the Committee on Economic and Monetary Affairs. That being so, I do not think that the request for urgent procedure should be agreed to.
If they are offering to take one speaker for, and one speaker against, the advice from the committee is not to grant urgency. Do we have a speaker for or against that proposal? Mr von Wogau, it is not necessary but it is possible.
Mr President, I get the impression that there will be speakers only against the urgent procedure, something I consider a very important step. There is the danger that the Council will decide on its position before Parliament's has been produced.
I consider it a matter of urgent necessity that the Committee on Economic and Monetary Affairs should deliver its opinion first, and that only then should the Council come to a decision. It is for that reason that we should reject this request for urgent procedure.
On the basis of the two contributions we have a consensus.
(The request for urgency was rejected)
Election of Quaestors of Parliament
The next item is the election of Quaestors of Parliament.
I have received notification of the following candidacies: Balfe, Banotti, Maes, Marinho, Poos, Quisthoudt-Rowohl, Smet.
The candidates have confirmed to me their consent to their candidacies. As the number of candidates exceeds the number of seats to be filled, we will hold a secret ballot in accordance with Rule 13(1).
In view of all the voting we had yesterday and as the election of Quaestors runs parallel to our normal business today, I propose under Rule 135 that we vote using the electronic voting system.
Mr President, I would like very quickly to make a genuine point of order. Mr President, I do not believe that the procedure you are proposing will fully guarantee the secrecy of the ballot. It is obvious that the neighbours of the Member voting, and who belong to the same group as that Member, can see the screen on the voting machine. Given the circumstances, I think this is regrettable.
The procedure is consistent with the Rules of Procedure of the House. My impression from the reaction is that colleagues would prefer to proceed on that basis.
That being so, I will not press the matter of a vote on the procedure but we should then proceed to the vote on the Quaestors.
We shall first hold a test to ensure that everybody is familiar with the electronic voting system. Do not press me too much on this - I learn as I go along. This is like multilateral surveillance in stage 1 of Economic and Monetary Union - it is learning by doing.
Mr President, I am as in favour of progress as you are and I support the Lisbon strategy for joining the computerised era, but I very much fear that this vote, under these circumstances, where the Members have not had the opportunity to take lessons, raises many problems. I would recommend...
(Mixed reactions)
Excuse me, but this is a right of every Member under the Rules of Procedure. I would recommend that the vote be carried out by means of secret ballot papers.
I take note of that.
Mr President, my machine is not working. Even my neighbouring colleagues who have tried to help me cannot resolve the problem.
Let us sort out Mr Berthu's machine. The Chairman of the Socialist Group has made the point that perhaps we should use the secret ballot system. My impression from the test is that colleagues appear to have mastered the intricacies of the system.
Mr President, that is not the problem. If the leader of the second largest grouping deems it necessary to use the other system, we should not discuss the matter and do so. If that is their wish and they feel more comfortable doing so, we should give them that possibility.
You are quite correct that it is not my impression that counts, no more than it is your impression that counts, but I will take you as a speaker in favour of having a secret ballot. Do we have a speaker against having a secret ballot of the traditional, rather than the electronic, type?
Mr newly-elected President of this Parliament, ladies and gentlemen, are we, then, more stupid than our children?
Are we not in a position, in this technological day and age, to press two keys? We have had the OECD's PISA survey, we have had appraisals, we have a new President, we have paid a lot of money for this system, for which we have had criticism for a long time, and now we want to vote as if this were the Stone Age!
(Loud applause)
Mr President, on behalf of the Group of the European Socialist Party, I formally request that the vote take place in accordance with the Rules of Procedure, which states that we should vote by means of secret ballot papers.
Mr President, ladies and gentlemen, I am no expert on the Rules of Procedure. It goes without saying that I am always ready to accept the convictions of others when it comes to procedural issues. When I hear though, as I do now, our esteemed Chairman of the Socialist group demanding a paper vote and claiming that to be the only correct form of secret ballot, I would like to refer, Mr President, to your initial statement to the effect that an electronic ballot is a secret ballot and in accordance with the Rules of Procedure. If we now want to decide whether we are to vote electronically or with ballot papers - and I approach the issue very even-handedly, readily conceding that one can take one view or the other - then you must let us decide by show of hands, a simple Yes or No, on how we are to vote. That is the only way to resolve this procedural issue. I would recommend that we now decide in that way, and democratically, how we want to cast our votes.
We know the essential point at issue.
Under Rule 135, "The President may at any time decide that the voting operations indicated in Rules 133, 134 and 136 shall be carried out by means of an electronic voting system." So the procedure to vote electronically is perfectly consistent with the Rules. However, it is clear that there is a division of opinion in the House as to which is the best method to choose on this occasion.
Therefore I put to the vote whether we should proceed with an electronic vote.
(Parliament agreed to vote electronically) President. The next item is the election of the Quaestors.
There are five Quaestors so each Member has a maximum of five votes. If you vote for more than five candidates your vote will be void. The tellers are the same as those for the election of the President and Vice-Presidents. I would ask them to vote first and then come to the President's bench so that they can confirm the results.
Mr President, you are quite right; the Rules of Procedure do say that you can use electronic voting. However, because of the way it works, it is impossible to hold a secret ballot. I know how Mrs Ainardi voted, I know how Mrs Frahm voted, I know how this fellow member voted and I know how that fellow member voted. Why can we not vote electronically, but without the asterisk? Otherwise we all know how everyone else has voted and it is impossible to hold a secret ballot.
We are now in the middle of the vote. This was precisely the point that was raised in the question of how we should vote. We voted on the matter and so we will proceed. I take note of what you say but I cannot now reverse that matter.
(The vote was taken).
There were 534 votes. There was one blank ballot and 533 valid votes. The majority is 267. The results for candidates are as follows:
Banotti: 369
Quisthoudt-Rowohl: 299
Balfe: 259
Smet: 254
Poos: 221
Marinho: 189
Maes: 125
On the basis of the majority required I declare Mrs Banotti and Ms Quisthoudt-Rowohl both elected to the position of Quaestor.
In accordance with Rule 15(2) and Rule 16, the Quaestors, like the Vice-Presidents, shall take precedence in the order in which they were elected. I declare those two candidates elected and congratulate them on that.
We will continue with the election of the Quaestors at 12.30 p.m., and by the same procedure.
That is what was foreseen in the agenda. If people want to contest that they are perfectly free to do so.
Mr President, on a point of order. With all due respect I appreciate the decision the House has taken but this has not been a secret ballot. I know how all of my neighbouring colleagues have voted. I appreciate that if we want to have an open ballot we can do so, but then we should not pretend that we have been voting secretly. We should vote openly by a show of hands. That is my first point.
Secondly, I should like to say to our colleagues in the PPE-DE Group that with all due respect, we could have used ballot papers in the same time as we have taken now. Perhaps we can now proceed in a way that is really secret.
In my view, we have taken a decision on this system and whether right or wrong, it is a decision nonetheless. In future, I think that we should properly verify the validity of a secret system that does not guarantee secrecy. That said, we have an agenda in which the debate on the Spanish Presidency is scheduled to begin at 10 a.m. We still have 20 minutes thanks to the so-called secret ballot. We are going quickly, so let us hold a second round immediately. I think that this is what everyone wants.
Mr President, on a point of order. I do not wish to delay matters. What Mr Dell'Alba has said is absolutely right. We have proved that 99.9% of Members of the European Parliament are capable of keeping up with the technological skills of their children. It would be quite absurd now not to proceed with the concluding votes on the Quaestors.
As to the last point made by my colleague on the other side of the House about secrecy, I have not a single clue as to how my colleagues on this side of the House voted, because I did not choose to peer over their shoulders.
Mr President, I have a simple proposal to make to colleagues which is non-technological. We should use our time to complete the vote for Quaestors. We have spent far too long voting this week. Mr Onesta gave us a very useful piece of paper yesterday. I do not know whether it is symbolic, but it is blank! This is a non-technological item, so the socialists should not be frightened of it. Having voted, Members should put a piece of paper - or Mr Onesta's block - over their screen. It is quite simple.
Mr President, on a point of order. I agree with those who say we should use the electronic system, as it is much quicker. However, I would suggest that the technicians and those responsible for this wonderful piece of equipment should modify it in such a way that would allow us to vote on all the candidates, plus and minus, which means that every single one of them will have a neutral symbol beside it. In that way, if people look at the screen to see how we voted, they will not know. That would make it much easier, because otherwise it is easy for people to see how each Member voted.
I am taking two more speakers and then we will conclude this matter.
Mr President, my request does not concern the electronic voting system. Speaking on behalf of my group, what I am, in fact, interested in is being able to vote at 12.30 p.m. and to have the opportunity to reach political agreements later.
Mr President, you have taken a decision: we must continue with the same method of voting, despite the fact that we do not agree. I would now ask, for the purposes of political assessment, that this vote be postponed until 12.30 p.m.
I want to be clear on this. The agenda had foreseen that the second round would be at 12.30 p.m. I appreciate that there are political choices to be made and, while in terms of efficiency we could now complete the matter electronically, it is equally clear that there are political considerations. We will take the vote at the earliest moment but not before 12.30 p.m. In the meanwhile, the groups have the opportunity to consult with each other. We should proceed electronically as we began.
(The sitting was suspended at 9.48 a.m. and resumed at 10 a.m.)
Spanish Presidency programme
The next item is the statement by the President-in-Office of the Council on the Spanish Presidency programme.
This is a very important moment in terms of European politics. After the launch of the euro, in a difficult economic climate, there is still the need to complete the economic and social reforms and sustainable development as targeted at Lisbon and Stockholm; the need to use the time this year to create the basis for an enlarged Union; the need to launch the Convention to make a Europe fit for the future. So I am sure this is a very full and ambitious programme. It gives me great pleasure to give the floor to Mr Aznar, President-in-Office of the Council.
Mr President, honourable Members, distinguished members of the European Commission, ladies and gentlemen, it is a great honour for me to appear here for the first time as Spanish Prime Minister and President-in-Office of the European Council to explain to you the priorities of the Spanish Presidency.
The Spanish Presidency coincides with the change of President of this Parliament. Yesterday, we attended the election of a new President in this House and the farewell to a President who has carried out her work very effectively.
Mr Cox' s personality and political and institutional career guarantee that this House and the Presidency will enjoy fruitful political and institutional relations, which will be aimed at strengthening the European Union and creating a more prominent role for the European Parliament.
The European Parliament has made a considerable contribution to today' s European Union through its work and its proposals, which represent a constant and innovative quest for greater efficiency in the functioning of the European Union. This House has also been able to adapt its diverse European parliamentary traditions, and try out new formulas in relations between civil society and its political representatives, increasing democratic control and the legitimacy of the European project. Nothing embodies this idea better than the codecision procedure which nevertheless needs to be improved for the sake of transparency and efficiency. The Spanish Presidency will therefore work to ensure that the eight conciliations scheduled for this six-month period are completed quickly.
Spain wishes to increase the Union' s institutional cooperation and democratic control; I would therefore like to guarantee the Presidency' s presence in plenary sessions, as has become customary during the previous Presidency. For my part, I am committed to informing the House following the Barcelona European Council, and carrying out a final assessment of this Presidency after the Seville European Council.
Ladies and gentlemen, the current political landscape obliges the Union to be ambitious in three areas. The first consists of producing a response to terrorism, from the point of view of creating an area of freedom, security and justice. The second involves creating an area of greater economic prosperity which safeguards the European social model. And the third is to make a success of the historic opportunity of enlargement and laying the foundations for the future enlarged Union.
In order to successfully reach these goals, we need to work for a greater deepening of Europe. By creating 'more Europe' we will strengthen the fight against terrorism and ensure that the introduction of the euro is successful and, only if we are ambitious, we will achieve enlargement, we will make progress with the creation of an area of greater prosperity, we will strengthen the Union' s external role and we will carry out the next Intergovernmental Conference successfully.
Ladies and gentlemen, I would like to acknowledge, and express my gratitude for, the responsibility that this House and the European Commission have demonstrated in the fight against terrorism. Days before the tragic events of 11 September, Parliament adopted a resolution which urged the European Commission to present various initiatives aimed at greater effectiveness in the fight against terrorism in the European Union. We must continue to work in the direction which you and the European Commission indicated at that time. Accordingly, on the basis of the rule of law, we need to press ahead with the Plan of Action against terrorism in the European Union to ensure that there can be no sanctuary for terror within our borders. In December 2001 we achieved great progress in this area. All the Institutions of the Union, and especially the Presidency and Parliament, now need to work to ensure that the instruments approved on that occasion come into effect as quickly as possible. However, those instruments will not prove effective unless we also achieve closer cooperation between the institutions and the security forces of the EU Member States. The Presidency therefore considers it a priority that joint investigation teams be set up rapidly, that Europol' s work be made more effective and that action be taken to prevent the funding of terrorists and of those who shelter or support them.
(Applause)As you well know, terrorist organisations establish cooperative links amongst themselves so that they can operate in a manner which exceeds the limits set by our borders. Spain wants the Union to play a more active role in the international sphere in the fight against terrorism. A first step towards this will be to develop close cooperation on criminal and legal matters with the United States, in accordance with the principles which underpin the legal system of the European Union, as emphasised by this House. The fight against terrorism needs to be waged within the context of the area of freedom, security and justice. The Presidency therefore attaches priority to pressing ahead to formulate a common policy on asylum and immigration, improve the management of the Union' s external frontiers, intensify our action against drugs trafficking and establish mutual recognition of court rulings both in civil matters, through the European enforcement order, and in the criminal field. These initiatives will require close institutional cooperation if we are to meet the deadlines set for creating the area of freedom, security and justice.
Ladies and gentlemen, the euro has been introduced, if I may say so, brilliantly, to say the least. By the end of the month few people in the Eurozone will still be using the old national currencies. This is good proof that Union policies are accepted when they are implemented properly and effectively. The solidity of our currency also calls for closer coordination of economic policies. This will mean enhancing the role of the Eurogroup, tightening the Broad Economic Policy Guidelines and ensuring strict compliance with the Stability and Growth Pact. The euro will also raise the profile of the Eurozone, and this will force the Presidency to ensure that the Union' s views are taken into account in international forums.
We should recall that over the last decade Europe has fallen back six points in its per capita income compared with the United States of America. We therefore need to press ahead with modernising our economies in order to achieve stronger growth. Accordingly, another focus of the Presidency' s work will be the creation of an area of greater economic and social prosperity.
It is Spain' s intention that the Barcelona European Council should examine five specific areas with a view to achieving 'More Europe' .
Firstly, we will promote the connection and opening up of European transport and communications systems. The Presidency will concentrate on the review of the trans-European transport networks, on making the Single European Sky a reality and on pressing ahead with the liberalisation of rail transport.
The second area of work in Barcelona will be to design a European energy market based on opening-up, liberalisation, competition, transparency and interconnection. With these criteria in mind, the Presidency will examine the opening-up of the gas and electricity markets for companies and for consumers, the rules on third-party access to networks and the creation of infrastructure and interconnections between national energy markets.
The integration of the financial markets is an absolute precondition for the proper functioning of the single currency and a basic prerequisite for European growth. Spain will work to meet the deadlines of the Financial Services Action Plan and to see that the new approach based on the Lamfalussy report, which includes the necessary respect for institutional balance, is applied as soon as possible.
We are all aware that employment is the best way of achieving social integration. As a fourth focus therefore, and on the basis of the Luxembourg Process in its current framework, the Barcelona European Council will seek a greater emphasis on the Employment Strategy in the analysis of the structural inflexibilities of our labour markets, in our tax and social protection systems and in the institutions of the labour market.
To get a good job, you undoubtedly first need access to a sound education which facilitates student mobility. Accordingly, the fifth point at Barcelona will be the Work Programme on education systems for the year 2010. We need to step up the quality of Europe' s education systems and open them up further to the rest of the world.
Ladies and gentlemen, in Barcelona, the candidate countries will take part in a working session of the European Council for the first time. In my opinion, integrating the candidates into our work on economic and social modernisation will be the best political signal of our support for the enlargement process upon which the Union has embarked.
There is no doubt that enlargement will turn the page on a bitter episode in our continent' s past. It will bring in countries that belong to the European family, countries which share our values and which have been treated badly by the vicissitudes of history. The Spanish Presidency' s political will is to help ensure that all those countries that are ready can conclude their negotiations by the end of this year, 2002.
On the basis of the current acquis communautaire and the Financial Perspective, we will, during the Spanish Presidency, be negotiating the chapters relating to agriculture, regional policy and social cohesion policy, financial and budgetary provisions and institutional issues. Spain will also be seeking the closure of all those chapters that have not yet been concluded. For the negotiations to be rounded off definitively, all the Members of the Union will need to demonstrate their ability to compromise, the Commission will need to present its proposals on time and, above all, an effort will be required from each of the candidate countries. Progress will be assessed at the Seville European Council in June.
Mr President, ladies and gentlemen, we also know, and it is our wish, that the European Union is destined to fulfil an important and growing political function on the international stage. The success of European integration and Europe' s economic and commercial weight are forcing an ever greater and more important external political profile on the Union. The current international context requires us to step up the Union' s presence in areas where peace and security are directly threatened. The Spanish Presidency therefore hopes to help develop an ambitious comprehensive regional strategy in Central Asia and Afghanistan to prevent the emergence of new areas of conflict.
But there will be no point in providing a European presence if we lack the capacity for effective crisis management and, specifically, military forces for limited operations requiring a rapid response. This objective should be achieved in the near future, when the European Security and Defence Policy effectively comes into operation and when the definitive pattern is established for a relationship of consultation and cooperation with the Atlantic Alliance. In this same area, Spain also proposes to launch a discussion on making the fight against terrorism an objective of the European Security and Defence Policy.
The credibility of the Union' s foreign policy will rest not only on its international presence, but also on effective instruments for implementing that policy and, above all, on a high degree of mutual consultation. On this last point, Spain attaches priority to developing the European Union' s relations with North America and with Russia. With North America we need to reinforce the trans-Atlantic dialogue, giving it greater and renewed strategic content. With Russia, Spain believes the European Union needs to support the strategy that country is currently implementing. Accordingly, one of the Presidency' s objectives will be to consolidate EU relations with Russia, relations based on specific points and tangible progress.
Ladies and gentlemen, next May in Madrid, the European Union will be holding its Second Summit with Latin America and the Caribbean with a view to renewing and promoting the strategic association between the two geographical regions. One objective of the Summit will be to work with Chile in order to make progress on the Association and Free Trade Agreement and push forward the Union' s negotiations with Mercosur. In addition, the European Union will be holding specific meetings with the Andean Community and Central America. At this point, I am bound to refer to our interest in and concern regarding the developing situation in Argentina. The European Union will work with the Argentine authorities to find realistic solutions based on dialogue, solutions which will restore confidence and enable the Argentine economy to achieve new growth and competitiveness.
Ladies and gentlemen, the European Union will also play an important role in achieving stability in the Middle East. For this we will need to step up our coordination with the United States and the other sponsors of the Peace Process. I hope that the recent European Union Declaration and the contacts established in the last few days on the initiative of the Spanish Presidency will help resolve a situation of instability which is affecting the countries of the region and the Mediterranean in general.
The Middle East conflict is a major factor influencing the progress of the Barcelona Process, the only forum for dialogue which brings together all those involved in the Peace Process, who are due to meet at the forthcoming Ministerial Summit in Valencia. Spain will also push for the conclusion of the outstanding Association Agreements between the European Union and the countries bordering the Mediterranean, and will work for the creation of a Euro-Mediterranean internal market and the development of the regional strategies on infrastructure. To help achieve this objective, the Laeken European Council, acting on a Spanish initiative, took up the idea of creating a bank specialising in operations in the Mediterranean countries, an idea we will be working on over the next few months in collaboration with the European Investment Bank and the monetary authorities.
Ladies and gentlemen, we are convinced that it is only by encouraging balanced development that we will be able to tackle illegal immigration effectively. Aware of the enormous importance of this phenomenon, Spain, with the backing of China and Vietnam, has been working for some time to ensure the success of the ministerial meeting on immigration to be held between the European Union and the Asian members of ASEM. We know that illegal immigration is the result of poverty and underdevelopment. This is why the Spanish Presidency attaches particular importance to the Monterrey Summit on Financing Development, which we are preparing in close cooperation with the United States and Mexico.
Ladies and gentlemen, I think it is safe to say that few people could have imagined that 45 years after the signing of the Treaties of Rome, 300 million Europeans would be using the same currency. We need to pursue this successful course, in what is a key period for the Union. This will require greater involvement of the people of Europe in shaping the future of the Union.
The Laeken European Council decided to set up a Convention on the future of Europe. That Convention will be holding its first session on 28 February in the European Parliament in Brussels. What place could better reflect both the importance of the new phase the European Union is going through and the recognition the Presidency wishes to give to the European Parliament' s work on the future of Europe. The Spanish Presidency is firmly set on contributing to the success of the Convention. That success will be the key to consolidating the process of gradual constitutionalisation of the Treaties we are currently engaged in, and to ensuring that such Conventions are in future perceived as a good method of preparing intergovernmental conferences. I hope that the President of the Convention will be able, as agreed, to present an initial report on the Convention' s work to the Seville European Council in June.
Ladies and gentlemen, I came here today to set out the priorities of the Spanish Presidency. Those priorities should translate into greater de facto solidarity, a solidarity which will enable us, on the basis of balance and of mutual respect for diverse interests, to continue consolidating the greatest period of peace, prosperity and freedom Europe has ever known. We know this will be a complex and arduous task, on account both of the number of issues we will need to apply ourselves to and of the ambitious nature of our goals. But it is only by virtue of that ambition, and on the basis of close collaboration between the institutions, that we will be able, as I am sure we will, to make this project a reality, a project whose ultimate purpose is to improve the lives of all the people of Europe.
Thank you very much for your attention.
(Applause)
Mr President, Prime Minister, ladies and gentlemen, this past New Year' s Eve, all of Europe celebrated the launch of the euro with great joy. Barely two weeks have gone by since then, but those two weeks have been enough to see us complete almost the entire transition to the new notes and coins. In the twelve Euro-zone countries, 90% of payments are now being made in the single currency: the changeover to the euro has been both a huge task and a huge success. We can all feel proud of that success because we have all contributed to it: the European Parliament and national parliaments, governments, the European Central Bank and the Member States' central banks, the Commission, commercial banks, post offices, retailers, businesses, the media and every one of our citizens who have helped to bring about this historic changeover.
For millions of European citizens, the euro notes and coins in their pockets are a tangible sign of the great political project of building a united Europe. As a symbol of that unity, the euro is having an even greater psychological impact than the abolition of passport controls at Europe' s internal borders. The euro is thus becoming a key element in people' s sense of a shared European identity and a common destiny, just as it is tangible evidence that European integration is now irreversible.
The changeover to the euro shows that the Europeans are willing to embrace change enthusiastically and resolutely if that change is for the sake of a better future, and if all the issues involved are discussed thoroughly and openly. The changeover to the euro shows the scale of what Europe can achieve when it can muster the necessary political will. We must take this as a valuable lesson and apply it in the preparations for all the stages in the process of integration.
Mr President, Prime Minister, Spain has chosen the motto "More Europe" for its six-month presidency of the Union. I think we can say, just after the launch of the euro, that Spain could not have chosen better.
Prime Minister, your government has also devised a broad but balanced and ambitious programme, and I am very pleased to see that the priorities it sets out match the priorities that the Commission has set itself for 2002. I can therefore assure you that you can count on the Commission' s full support.
Mr President, Prime Minister, ladies and gentlemen, the same ambition that has led to the success of the launch of the new European currency must now be shown and exploited again to accomplish the Union' s Economic and Social Agenda. We have achieved monetary union. The time has now come to focus on economic union, and to make it a tangible reality. We need the economic growth that will generate jobs and a better quality of life.
Almost two years have passed since the European Council in Lisbon set the goal of making the Union the world' s most dynamic and competitive knowledge-based economic area by the end of this decade, an area which would also enjoy full employment and increased economic and social cohesion. Since that time, the Spring Councils have provided the opportunity to discuss economic, social and environmental issues as part of a wide-ranging strategy for sustainable development. The Barcelona Council will, therefore, be called upon to assess the progress we have made so far and to set priorities for the coming years. In preparation for the Council, yesterday, the Commission adopted its Spring Report, which will provide the basis for the Council' s work and which, this year, bears the title 'The Lisbon strategy - making change happen' .
Yesterday' s Commission communication has a central message: the time has come to stick to our commitments and to speed up reform. We have no choice: the strategy adopted at Lisbon is the key to developing and consolidating our European economic and social model. Indeed, we are reforming a society that already has its own shared values, values that distinguish Europe from the rest of the world and on which the European Union is founded. It is precisely these values that we have in mind when we speak of the 'European social model' .
On this basis, we have to continue to update the kind of model of society we want and can achieve in Europe: the kind of free, fair, democratic society that our fellow-citizens hold so dear. This is not about devaluing or getting rid of our social heritage: it is about adapting it and modernising it so as to ensure that it lasts. We have a duty to history, a duty to protect future generations and a duty to respond to globalisation, and all the more so at this time of great uncertainty and risk when genuine, practical solidarity - not just superficial, partial solidarity - has become very important for our citizens, especially the weakest among them.
The Commission' s report looks at the progress made so far in implementing the Lisbon strategy and concludes that all the prerequisites for success are there. On the macroeconomic front, the efforts made over the last ten years towards introducing the euro have enabled the Union to achieve economic stability and have protected it from the worst of the international economic and financial crises. Even at this time of economic slowdown, the bases of Europe' s economy have remained sound.
Encouraging progress has also been made in implementing the strategy adopted at Lisbon. Significant results have been achieved in a number of areas such as the environment, telecommunications, education, pension reform and research, but progress has not been as good in other areas, with Commission proposals stalled and the deadlines set by the European Council itself in jeopardy. Among these areas are some that are essential to the integration of financial, transport and energy services, the Community patent and the Galileo project. I am pleased to see, Mr President, that you have made these areas a priority for your action in the coming months. We need to catch up, and catch up fast. Our credibility and, more importantly, our chances of making real progress depend on it. If there is no change, we will end up with less growth and less jobs.
The Commission report sets three priorities for 2002: employment, reform and knowledge. First, employment. Europe needs an active employment policy. More needs to be done to remove the obstacles that still prevent people from finding employment or which make it difficult for them to keep their jobs. Member States must cut the cost of labour by reducing taxation that affects wages and salaries - especially low wages. They must also review those aspects of their unemployment benefit systems that dissuade people from returning to the labour market and they must make it less easy for them to take early retirement. We need better childcare, in order to improve women' s presence in the workforce. We need incentives for those who decide to stay in work longer. Employment rates can also be maintained by improving skills, education and individuals' mobility within Europe and between production sectors. In other words, we need an active, not a passive approach to change.
Second, reform, and completing the internal market. We need to connect Europe and its markets. Much greater effort must be made to achieve an interconnection of national markets and to speed up the integration of financial markets, concluding the reforms already underway. We need to open up and connect the energy and transport markets and develop Europe' s broadband networks. These industries are the backbone of our economy. We need greater competition to bring prices down and stimulate growth while maintaining a sufficient standard of basic services for everyone.
Third, education, training and research. Education, training and research really are the keys to economic renewal, sustainable growth and job creation. There can be no 'knowledge-based society' without knowledge. Therefore, we need to invest much more heavily in these areas. We need an integrated strategy for Community-level education and research, based on networking and mobility and giving priority to the technologies of the future, to biotechnology and clean technologies, for example.
Finally, our report states the need, after Barcelona, to introduce measures to strengthen coordination of our overall economic strategy. This means building a consensus on principles and rules of economic policy that take account of economic interdependence within the euro zone.
Accordingly, we need to synchronise the three current processes - the broad economic policy guidelines, the employment guidelines and the process of economic reform launched at Cardiff - so that, each year, the Spring Council can review economic and social policy as a whole and make sure it is sustainable. Only a more coherent approach will enable us to make full, effective use of the various instruments at our disposal. It is time to give up the old, sectorally-fragmented methods.
Prime Minister, the President of the Commission has to play a sometimes rather uncomfortable role at European Councils - that of being the one who reminds those he is working with of the need to honour undertakings made collectively. However, I remain confident that you will support me at Barcelona when I urge the Member States to push ahead resolutely with the agenda of reforms agreed at Lisbon, in line with the report' s recommendations. We are responsible for making sure that the Barcelona Council achieves total success. If the process grinds to a halt, the cost of 'non-reform' would become unbearable both in economic terms and in terms of the Union' s political credibility.
Ladies and gentlemen, 2002 will be a crucial year for the enlargement process, and we know that - as we have heard - the Spanish Presidency will be making every effort to keep up the momentum, so that we can conclude negotiations this year with those countries that have shown that they meet the criteria for accession.
Vital though it is to the Union' s future, eastward enlargement is not the only external issue requiring the Union' s attention. Relations with the countries of the Mediterranean are, of necessity, a priority for the Union in its external activities. I look forward to seeing Euro-Mediterranean dialogue move decisively forwards under the Spanish Presidency - after all, it was in Barcelona that the dialogue was launched. To this end, we must adopt a more flexible approach, setting up, together with some groups of countries on the southern shores of the Mediterranean, new forms of sub-regional cooperation.
Secondly, we have to put into practice the idea, formed jointly by the Presidency of the Council and the Commission, of a 'Mediterranean Development Bank' . Irrespective of whether it is an independent bank or part of the European Investment Bank, it is to be a forum dedicated to development, in which European and Southern Mediterranean operators work side by side.
In addition, it is vital to promote mutual understanding and knowledge between peoples and cultures, through specific actions on various fronts. Indeed, I feel that it is precisely by exporting our experience of peacemaking and our commitment to promoting democracy that we will be able to take "More Europe" to the rest of the world.
Prime Minister, you have pointed out that Latin America, though very distant from us geographically, is very close to Europe' s culture and origins, having shared a long period of history with many European countries. This is a time when the Union must show particularly strong solidarity with Argentina and all of Mercosur, as they experience serious crisis.
Argentina needs to return to the path of economic growth, the only way for it to improve its present difficult social situation. There is only one recipe for achieving this goal: restoring confidence. Confidence in political institutions, confidence in the stability of the rule of law and confidence in a credible, coherent economic programme. Our experience of financial reform and economic development driven by trade and integration could be of valuable help to Latin America as it endeavours to recover, with advantages for all involved.
Mr President, Prime Minister, ladies and gentlemen, I would now like to finish by saying a few words on the Convention that will be beginning its work under the Spanish Presidency.
The Convention' s great significance will give it the chance to write an exciting chapter in Europe' s history. We all have a duty to do all we can to ensure that this does indeed happen. I have already assured its Chairman, Mr Giscard d' Estaing, that he will have the full support of the Commission and the Commission' s representatives to the Convention. The Commission expects to work just as closely with the European Parliament, as the legitimate representative of the hopes of the people of Europe. We must ensure that the debate is full and fruitful and, most importantly, that it delivers a vision for the future with which the majority of our citizens can identify. The Convention and the subsequent Intergovernmental Conference must complete the construction of an open, accountable, democratic and fair Europe.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen: Mr President-in-Office of the Council, you have arrived in Parliament at a time when we are engaged in organising our work for the second half of this term. Our attainment of the great objectives of which you have spoken is dependent on technical on behalf of Europe. Our group warmly welcomes you to Parliament.
You have yourself observed that you are here for the first time. We emphatically welcome the fact that you will be here in Parliament on three occasions as President-in-Office of the Council and as Prime Minister of Spain to give an account of the decisions reached under your Presidency. We are grateful to you for that, and we hope that all following Presidencies will learn from your example. We also, though, expect greater transparency in the Council of Ministers and ask of you that the report the Council is now drafting should also lead to real results, making an important step forward towards greater transparency in the Council of Ministers possible under your Presidency.
You have spoken, too, about terrorism, and we stand shoulder to shoulder with you. There is no such thing as good and bad terrorism. There is only terrorism, and we must say loud and clear that wherever people are deliberately being killed, whether by ETA in Spain, whether on 11 September, whether in the Middle East or anywhere else in the world, it must be countered by decisive protest from us, and we must combat terrorism with the utmost determination and make democracy and the rule of law the foundation of relations between peoples and people.
I very much welcomed your reference to Russia, Mr President-in-Office. Whilst needing good relations with Russia, we are aware that there are at present the gravest abuses of human rights taking place in Chechnya. As Christian and European democrats, we declare that the life of a peaceful Muslim in Chechnya or anywhere else in the world is of the same value as the life of a Christian or a non-Christian in the West. We must defend human dignity throughout the world.
(Applause)
You have also spoken about the euro, and we support what you have said. Let us, in this hour of joy over the euro, which the President of the Commission has described as a gigantic project, let us remember - for the euro has many parents, indeed only too many fathers - that it was people such as Helmut Kohl, the Honorary Citizen of Europe, François Mitterrand and Jacques Delors, who, with the support of others, advanced this great project in those days. I would like also to invoke the name of Valéry Giscard d'Estaing, the chairman of the Convention, who, with Helmut Schmidt and others in the Seventies, prepared the way for the European Monetary System. I congratulate you on your choice of him.
What now matters is that we pursue a policy of stability, for things are changing. I recall how friends in my party looked at Italy before the introduction of the euro, doubted whether Italy should join the common currency and wondered whether policies of stability were really pursued there. I do not want to single out any one country, but all of what we hear today from Italy indicates that the countries in which Italy was formerly criticised could rightly have the same criticism levelled at them today, as they have not been doing what is needed for the stability of the European currency. So let there be restructuring of the budget!
We must consolidate Europe as an economic base, which means that it is the small and medium-sized enterprises that we must promote by means of a sensible and moderate fiscal policy, something we strongly support. In order that we might go in the same direction, we need coordination in economic policy and in stability policy - coordination rather than harmonisation.
Mr President-in-Office, I very much welcome what you had to say about the Convention. We will quite happily offer the use of our group's meeting room - another great group has met there before, so they may well agree to the offer - but the spirit of our meeting room is today particularly well suited to working on the European project.
I have something to ask of you, Mr President-in-Office. It is with great joy that we have heard that our colleague, the former Prime Minister of Luxembourg and one-time President of the European Commission, Jacques Santer, has been appointed by the government of Luxembourg, that is, by Luxembourg's Prime Minister, Jean-Claude Juncker, as Luxembourg's representative to the Convention.
(Applause) We ask you most sincerely to exert your influence as President-in-Office of the Council so that all governments send personalities to this Convention whose words carry weight in the national capitals and governments, so that what is decided in the Convention may also have something of a cohesive effect on the national governments in the countries of the European Union.
Let me turn to a final aspect, namely enlargement and the Mediterranean dialogue. We are right alongside you as far as the timing for 2002 and the conclusion of the first accession treaties is concerned. Our Group has decided that observers should be sent as soon as possible to the European Parliament from the countries with which the treaties are to be signed - observers who would pass on information to these countries until the European elections, when representatives from these countries will sit as equals in the European Parliament.
We strongly support you in the Mediterranean dialogue. We must ensure that people in the countries along the Mediterranean that do not belong to the European Union have a chance and prospects in their own country - in Morocco, in Algeria, everywhere, even in the Arab countries - and do not all come to us. We must help them in this, and I very much welcome the initiatives of the Spanish Presidency. We wish you every success on your way. There will always be a warm welcome for you from us in Parliament. If you meet with success, then it is a success for us all, for the Council Presidency, for Parliament, for the Commission and for the European Union that we share. Great success for you personally, but also for your presidency.
(Applause)
Let me take this opportunity to congratulate Mr Santer on his appointment by Luxembourg to the Convention.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, first of all, I would like to thank the Spanish Presidency for appearing here so quickly, in accordance with what has now become the custom, and I would point out that we have passed the mid-point of the legislature with a clear conservative shift in the Council, which, Mr President, is confirmed by your position as President of the CDI - the Centre Democratic International for you and the Christian Democratic International for Mr Poettering; in any event, conservative.
Your presidency' s programme follows the normal tendency for the Council' s six-month approach of aiming for as many successes as possible. But, of course, it is not sufficient to reap the harvest, but we must also sow seeds and tend the crop. Mr President, please allow me to analyse the six objectives of the Spanish Presidency, which you have summed up in three categories, in the light of this approach.
I shall mention firstly the area of freedom, justice and security, with the fight against terrorism as a priority. You have rightly acknowledged that the European Parliament acted as a pioneer by stating that there was a need for a Community anti-terrorist policy. It did so before 11 September. We worked very hard on the Commission' s proposals and would have this policy by now were it not for the inefficiency of the Council, which sent us the consultations in December. My political family is entirely in favour of this objective. It is your family which has the problems, but we intend to help you.
Secondly, I will mention the euro. We owe the success of the euro above all to our fellow citizens. We must acknowledge this, because we also criticise the fact that we are distant from the citizens, but on this occasion, ladies and gentlemen, on 1 January, they have moved ahead of us. For once we can say that it has also been a success for the Commission, which has been responsible for the operation, for President Prodi, who, when he was President of Ecofin, made it possible for Italy to join the euro together with the current President of the Republic, while the current government of that country partly chose, on I January, to denigrate the single currency. It has also been a success for Commissioner Pedro Solbes, who was the Spanish Minister for the Economy in December 1995.
(Mixed reactions) Because, ladies and gentlemen, both the euro and Economic and Monetary Union were born in Madrid.
Mr President, I imagine that all this commotion will not be counted as part of my speaking time.
Let us hope that this Spanish Presidency can match up to previous presidencies. The euro is also a success for the European Central Bank, for the financial institutions, for the hundreds of thousands of anonymous citizens who went to work on 1 January, and we must recognise that it has also been a success for Pierre Werner, for Valéry Giscard d' Estaing, for Helmut Schmidt, for François Mitterrand, for Helmut Kohl, for Ruud Lubbers, for Giulio Andreotti, for John Major, for Felipe González and also for Jacques Santer, as President of the Commission. I think it is right to acknowledge this.
The challenge now is to create an Economic Union which matches Monetary Union - as the President of the Commission pointed out - and also develop the Lisbon strategy, which in our opinion means sustainable development, more social cohesion, more full employment, more competitiveness. In this regard, Mr President-in-Office of the Council, I would draw your attention to the European Parliament' s resolution on services of general interest, which is very explicit. It is not sufficient to privatise services without liberalising, because that simply means replacing public monopolies with private ones. There must be rules to protect citizens and consumers. Look what has happened with Enron and what your government had to do about the Christmas power cuts, when it asked for the illuminations to be postponed by two hours.
With regard to enlargement, it falls to you to make progress on something which you not going to be able harvest, but you have to do it and I welcome the fact that you are taking this on responsibly.
With regard to the European Union' s international action, I believe that, as well as the need to persevere in the Middle East and relaunch the Euro-Mediterranean process, Latin America, and Argentina in particular, should currently be the focus of attention. We share your concern. We believe that we should respond in a decisive fashion, led by the Commission. We Europeans have historical debts and links with Argentina, with those people who fled hunger or oppression. We must tell the Argentinians that they must believe in their country, in their values and that we will be able to help them. I would ask the Commission to put forward a practical proposal in this field.
Lastly, Mr President, I will comment on the debate on the Convention and governance. We welcome the historic milestone represented by the establishment of the Convention. We have been fighting for it for many years. The European Council has accepted the idea of doubling the European and national parliamentary presence. Your presence has been increased more, with the troika and the presidential triumvirate, but we have gained in a relative sense. You are perfect hosts. You have not said what you think about 'more Europe' . Is it a cause for amendment? In any event, Mr President, I believe that the great majority of this House is in favour of constitutionalising the process, of creating a Federation of States and Citizens.
Ladies and gentlemen, we do not see the Convention as a battle between parties and in this regard I must point out that Mr Berlusconi said in Le Monde on 12 January that we are in favour of centralising everything. Centralising what? The media? In this respect we really are willing to jointly defend our project.
A final word on governance and codecision. You applaud the Mandelkern report, but we are not familiar with it and that concerns us very much. We have yet to debate the Lamfalussy procedure. We do not support the report of a distinguished official of the Council whom we do not know and which may go against the principle of codecision. You must speak to us and sow and tend the crop, as well as harvesting it.
Let me remind group chairmen and colleagues that we have votes scheduled for later this morning. I should like to keep on schedule.
Mr President! Prime Minister, you have chosen More Europe as the theme for your presidency. Liberal Democrats hope that this will be reflected in your commitment to enlargement of the European Union. Just as this House insisted on Iberian enlargement some 15 years ago, despite doubts in certain national capitals, so we will militate for an early and successful eastward enlargement in which 2002 will be crucial. We will judge your presidency primarily by your achievements in preparing the reunification of our continent.
We wish you success, too, in your efforts to guide smoothly the introduction of the euro. As one who saw in the New Year in France, I am particularly grateful for Spain's role in lending Chirac and Jospin a little small change. Perhaps next time you see Tony Blair you will hand him a few coins as well and ask him whether his indecision is final. British entry into the euro would certainly mean the kind of More Europe we would like to see.
Your vision of the future speaks of new transnational challenges. Relations between India and Pakistan are deeply worrying but Afghanistan must be uppermost in our minds. Soon the bombing must stop and the building must begin. We must respond to the plight of the people through generous giving from our aid budget and more help in patrolling the peace.
Your programme speaks of a war against terrorism. This is no conventional war and it will not be won with conventional weapons. Some of us fear that military intelligence, which is leading to bombing and military solutions, may be causing collateral damage and storing up other problems for the future. We hope that Europe can offset this collateral damage by adding to our armoury emotional intelligence, recognising that political problems often require political solutions.
You kindly referred to my report on terrorism, adopted on 6 September last year. I would draw your attention, too, to our resolution on cooperation between the United States and the European Union in the fight against terrorism. Liberal Democrats view with deep unease the divergence between the US approach of emergency laws and military tribunals and the rights-based approach that we want for the Union. We insist that you can be both tough on terrorism and true to our Treaties.
(Applause)You will take forward the building of the area of freedom, security and justice defined in the Amsterdam Treaty. Your presidency programme asserts that current exceptional circumstances require putting security first. If this is true we will nonetheless push you to make sure that freedom and justice are not far behind.
In drafting a programme like this any presidency faces a dilemma. We recognise that. A list of priorities soon becomes a universal catalogue. Each Member State brings something different to the party. While we welcome the input that Spain can make to the Barcelona Process and Euro-Med, we are nonetheless fascinated to read in your programme that the European Union's northern dimension is one of your priorities. We will follow development in this matter closely.
The reform of the Council that you talk about is most welcome. We hope that you will ensure that the Council abides by its undertaking to allow public access to documents and that it seeks better relations with this House, which, sadly, does not get a mention in your programme until page 20. This House is the true democratic forum of our continent and we want to see its rights respected.
If for my Group something is missing in this document it is a recognition of Europe's different regions and cultures. It reads to me as a rather Castilian programme that does not reflect entirely the Spain which I have visited and the Spain that is represented in my Group. What has become of the work of the eminent Director-General in the Commission, Mr Eneko Landaburu? Your second definition of More Europe talks about 'signifying the European nature of Spanish society.' Our second definition of More Europe would be that it signifies the contribution of all Iberian cultures and the flowering thereof among other European cultures in the creation of a Europe whose strength is not that of a monolithic state with deciduous development, but one of unity through diversity. In wishing you every success, Prime Minister, I look forward to a vigorous debate with the Spanish Presidency.
(Applause)
Mr President-in-Office of the Council, first of all, I would like to welcome you to this House. We hope that you enjoy these six months and also that cooperation with the European Parliament continues to be as positive and open as it was during the Belgian Presidency.
In a constructive spirit, I would just like, on behalf of the Group of the Greens/European Free Alliance, to express certain doubts and criticisms that we have concerning the focus of the programme you have just presented.
Setting the objective of 'more Europe' does not necessarily mean wanting a better Europe in the sense of creating a Europe of more democracy, openness and solidarity.
The Spanish Presidency has decided to focus very strongly on combating terrorism. This is certainly a legitimate reflection of Spain' s national policy of eliminating ETA violence once and for all. However, it would appear important to emphasise that it is neither acceptable nor effective to imagine that terrorist violence can be curbed by reducing the significance of some of the most important victories of the European democracies and the Union such as respect for individual freedoms, citizens' equality before the law and parliamentary control at European as well as national level of all decisions on this matter. We would certainly have been much happier if you had shown your intention to uphold these concepts more clearly.
Moreover, it is a matter of no small concern that the Spanish government is concentrating on cooperation with the United States without, at the same time, distancing the Union from those decisions of the US administration which place it outside the rule of law and which could lead to a militarisation of the legal system.
Similarly, talking about an international anti-terrorism alliance but remaining silent on the way the Russian government is continuing to terrorise and destroy Chechnya does nothing for the European Union' s credibility.
(Applause) Secondly, Mr President-in-Office, your government' s programme includes a list of themes, but it does not clearly define the political vision for European integration. Further evidence of this is the fact that the only task you are entrusting to the Convention, which will start work in two months' time, is the preparation of tangible, realistic options to submit to the 2004 Conference. Yet, as you are quite aware, this Convention is the product of the failure of Nice, and its success will be measured in terms of its ability to constitute a break with the intergovernmental method of reforming the Union and to involve representatives of the people and civil society in the process of European integration.
It is my fervent hope that the Spanish Presidency will support this innovative experiment and accept calmly that we have reached the stage where it is no longer just the States but the citizens and their representatives at European, national and regional levels as well - at regional level too - who can and must be involved in shaping the future of the European Union.
On the subject of shared values, I would like to ask you not to underestimate the European dimension of what has been happening in my native country, Italy, where the principle of the separation of powers is constantly being challenged and where there is still a problem with the concentration of media power combined with an unresolved conflict of interests.
Thirdly, we are greatly concerned at the cursory treatment in your programme of the issue of sustainable development and the urgent need to respond with practical, incisive action to the environmental challenges facing us. It would appear that this cursory treatment is a direct result of an antiquated idea that the priorities of economic growth and safeguarding the environment and quality of life are still conflicting. In fact, the opposite is true. However, and I cannot stress this enough, the environmental constraints governing the economic, social and fiscal policies of the Union and its Member States continue to be inadequate.
In this connection, I would very briefly like to give you two negative examples, which directly concern Spain. The first is the national hydrological plan, against which there is strong opposition in your country, Mr Aznar: 400 000 people protesting in Madrid and 10 000 in Brussels, as well as 25 000 individual complaints to the Commission cannot be ignored, and we will make this matter a priority in our work. We do not accept the claim that the hydrological plan is purely a Spanish affair, not just because the Spanish government wants EUR 8 billion from the Structural Funds to be spent on financing part of it but because, if it were to be implemented, it would violate European legislation on nature conservation and the safeguarding of water resources and would lead to a distortion of competition in the agricultural sector. Also, finally, because the real purpose of the plan is to transfer water resources from poor regions to wealthy regions in order to serve water-intensive farming and tourism development. This is a recipe for disaster, which has already caused havoc that we cannot allow to be repeated.
I have other things to say to you, Mr President-in-Office, regarding the liberalisation of the electricity market, but I will save them for another time. In any case, I wish you a successful six month' s work.
(Applause)
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the Spanish Presidency has come at a time of international difficulty and it must therefore deal with highly topical issues. In order to deal with these issues, as you said, Mr Aznar, we will need 'more Europe' .
The introduction of the euro has created a new reality. The most important task, Mr Aznar, is to supplement the euro in the economic and social fields. You have expressed your intention to carry out what you call new economic reforms. In the language of the Confederal Group of the European United Left/Nordic Green Left, this means promoting the social aspects of European integration in a decisive manner and strengthening economic and social cohesion. We believe that Europe is not going to improve its economic cohesion and development by means of policies of liberalisation and privatisation, by means of employment deregulation which endangers jobs and by reducing levels of social protection and by tax reforms which make fiscal systems less sufficient and less progressive.
Furthermore, Mr Aznar, the international economic situation demands imagination and flexibility. We believe that we should not confront it shackled by a rigorous and excessively restrictive notion of the stability pact. The fact that the world economy is now close to recession is beyond question, Mr Aznar. The European Union needs political impetus and democratisation of its economic decision-making. We need budgets geared towards employment and economic and social cohesion. The stability pact must be made more flexible and at least preserve public investment when there are excessive deficits, and this is an expenditure which is an essential element for the future development of the Union and also, in the short term, an element which will increase and stimulate economic activity. It is essential to supplement the single currency with a process of harmonisation in the fiscal, employment and social fields, building a genuine economic policy - not just monetary - and making decisive progress towards a social Europe. Lastly, Mr Aznar, it worries us that there is no attempt to strengthen public services, which would reflect a social view of European integration.
Many fashionable reforms in our countries put an end to public monopolies in strategic sectors, only to convert them in many cases into private oligopolies, which makes them difficult to control publicly and which does not lead to any real increase in efficiency. I could cite various examples in different countries concerning rail transport, health systems or electrical supplies. Therefore, Mr Aznar, in summary, we believe that the Barcelona Summit should reflect this type of concern and adopt a much more dynamic and stronger view of European social integration.
You will recognise, as I do, that, on this issue, I am obviously expressing the existing differences, as you know, between our different political forces. Of course, Mr Aznar, the negotiations on the bases of the enlargement agreement - as the Spanish Presidency has said, and I agree with it - must be concluded during this six-month period. Otherwise, enlargement will not be possible in 2004.
In this regard, Mr Aznar, I would like to make the following comment: a Union of 27 States - with enlargement to a further 10 States - will increase the surface area of the European Union by 34%, it will increase the population by more than 28%, but the Community income will increase by barely 5%. Do we really appreciate the political challenge posed by enlargement? Do we really appreciate the degree to which social problems may be exacerbated as a result of enlargement? In the current European Union, 16% of the population have a per capita income which is 90% lower than the Community average, and in the Union of 27 States, for example, this proportion would rise to 34%.
We therefore believe that for the first time, unlike what happened with the so-called Delors packages, where in successive enlargements of the area of the internal market there were firm commitments in relation to decisive increases in economic and social cohesion, we are now in a situation in which economic and social cohesion - as was expressed in the Delors packages - must be thoroughly strengthened and increased. We would therefore like an unequivocal signal in this regard.
It is possible that the agricultural negotiation will end with the implementation of a transitional period that will go beyond the deadline of 2006. The problem will be what to do next. Agriculture, like any economic activity, requires prospects and the negotiation should be accompanied by clear signals on the future of the agricultural policy, where we will surely hear requests from some people for the dismantling of common policies for the sake of budgetary savings. Others believe that the common policies should not be dismantled, but rather strengthened in certain areas, such as food safety and environmental concerns, which should be incorporated into all our Community policies.
The question of the structural funds brings into focus - as I said in relation to the Delors packages - the future political shape of the European Union. A larger European Union will require greater efforts to increase economic and social cohesion between the regions.
Mr Aznar, we must construct an area of freedom, justice and security for the citizens, while fully respecting the democratic traditions of our countries and the fundamental human rights embodied in our Charter. There is no place for terrorism in this area. Terrorism is our enemy, but neither should there be room for repressive laws or measures which bear no relation to this fight and which contribute to reducing the legal and judicial guarantees of our citizens. The construction of this area of freedom must also be an opportunity to achieve a very high degree of harmonisation of legal guarantees.
In the field of foreign, security and defence policy, Mr President-in-Office of the Council, I am going to make a few very specific comments in order to be brief. The Spanish Presidency has the responsibility to ensure that the European Union and the European Parliament, in cooperation with the Spanish Presidency, take a decisive step in terms of seeking a just solution in the Middle East. We believe that we should make it very clear that the decisions of the United Nations and of international law should be respected and that Israel' s illegal and military occupation of the Palestinian State should cease.
We should welcome the intention to continue improving the Barcelona process, which is currently in stalemate. A genuine regional integration of the countries on the Southern shores of the Mediterranean is necessary. The development of the region cannot be based solely on the aid and commercial concessions provided by the European Union, established individually with each of the Mediterranean countries.
More Europe means playing our proper role in regional stabilisation and promoting the economic development of our neighbouring areas. Accordingly, the initiative of creating the Euro-Mediterranean Development Bank seems to us to be a positive one. But, while perhaps complicating the issue, Mr Aznar, the Morocco-Sahara conflict must be resolved through the calling of the referendum on self-determination, as agreed in the United Nations. We believe that the position taken by the Spanish Government on this problem, in accordance with Spain' s responsibility towards the Saharan people and international law, is commendable.
The Spanish Presidency should direct its greatest efforts towards Central America, particularly at this crucial time, with the acute crisis in Colombia and the collapse of the Argentine economy. The European Parliament unanimously supported the negotiated solution to the long conflict suffered by Colombia, disassociating itself from the militarisation of the United States' proposal, the Colombia Plan. In these tragic times, the authoritative voice of the European Union may be decisive in terms of consolidating talks between the government and the guerrilla movement. We hope, Mr Aznar, that you will act accordingly. The Belgian Presidency has taken significant steps in normalising relations with Cuba, by beginning to overcome the so-called common position, which is more suited to the Cold War than to present times.
Mr Aznar, my political group has strongly supported the Convention. We would have liked the participation in it to be more pluralist, but in any event, we are convinced of its importance. The Spanish Presidency has said that the issues dealt with by the Convention must be very open and that its agreements and conclusions should inform the future decisions of the Intergovernmental Conference and the Treaty of 2004.
Mr Aznar, you will note that I have described a landscape of positive and negative positions. You can count on the cooperation of the humble group I represent within my political group on all those positive issues.
Mr President, in setting out the presidency's programme with regard to key policy issues, which will be addressed over the next six months by the European Union, the Spanish Prime Minister has stated that his priority of priorities during Spain's six-months' presidency of the EU will be the global fight against terrorism. I strongly support this political objective. The European Union has certainly adopted a series of measures to combat international terrorism in recent months as an immediate response to the horrific terrorist attacks in the United States last September. The prevention of the use of the European financial system as a money-laundering route for terrorism must continue to be a priority for our Union. The fifteen governments of the Union should also be in a position to freeze the assets of terrorists and those involved in organised and international crime.
I very much welcome the Spanish Government's objective of promoting more police cooperation across the borders of the Union. This is very important because intelligence agencies within the Union, together with Europol, have to work much more closely together in terms of exchanging and sharing information if the terror networks operating in Europe are to be broken.
The enlargement negotiations with the applicant countries will be entering a new phase during the Spanish Presidency. This presidency is being entrusted with two very difficult chapters in the negotiations on enlargement, namely agricultural policy and regional aid. The Union and the applicant countries must sit down and hammer out an agreement on the difficult chapters of the discussions because otherwise enlargement of the Union cannot take place quickly and will not be a success.
Countries in Eastern and Central Europe are presently receiving EU Structural Funds so as to make their economies more competitive. This is an important policy objective because it will ensure that on entry these countries can participate within the Union in a competitive climate. If the economies of Eastern and Central Europe are not competitive, then they will not be able to participate within the internal market in any real, effective sense. Equally, promoting market economies in Eastern and Central Europe is good news for businesses within the Union, which can also expand their goods and services into new markets.
The Spanish Government is also going to set up the Convention in March this year to look at the development of the future of EU policies within the Union in the context of the next Intergovernmental Conference in 2004. It is important that the terms of reference of this Convention are clear and decisive and that its conclusions in due course do not turn out to be an unattainable wish list. Amendments to the Treaties have to be agreed by European Union leaders and any proposals emanating from this Convention must be balanced, progressive and achievable.
I also welcome the commitment of the Spanish Government to promote the implementation of EU regulations and directives, which should expand the use of new information technologies into all parts of the Union. This is exceptionally important if the Union is to remain competitive in the years to come.
Finally, one of the great disappointments of Laeken was the failure to reach agreement on the siting of up to 12 new important EU agencies. I hope that the Spanish Government can reach agreement quickly on the location of these important agencies, in particular the European Food Authority and the European Maritime Safety Agency.
Mr President, the smallest group in Parliament, the Group for a Europe of Democracies and Diversities, also wishes to welcome the President-in-Office of the Council, Mr Aznar, and we should like to talk a little about the Convention, which will begin on 1 March. It will have a very unevenly balanced membership of 105 people and a 14-member praesidium which also looks as if it will be very unevenly balanced. I would call upon you to ensure that these 14 members also include representatives of the 49% who voted 'no' in the referendum on Maastricht in France and of the near enough 50% who voted 'no' in a couple of referendums in Denmark. I think it very inappropriate to put together a praesidium of 14 representatives who think alike and who will produce a result which, after three or four years, then ends up being overturned in a referendum. It would be more practical to secure a lasting compromise by entering into dialogue straight away with the different points of view to be found among the various populations.
The intergroup here in Parliament, which is called 'SOS Democracy' and whose members are in a way the federalists' polar opposites, as well as partners cooperating on issues of transparency and proximity to the people, has had an excellent meeting with Mr Verhofstadt and also wishes to request a corresponding meeting with yourself. During the meeting with Mr Verhofstadt, the latter made two interesting pledges.
Firstly, he called for all the delegations from all the countries to include those we call Eurorealists and urged that, for example, at least one of the three representatives - two from the national parliament and one from the government - from two of the countries should be someone with a Eurorealist approach. He pledged that he would work towards these goals and called upon us to campaign for them. His second pledge was that he would support a subsequent referendum.
My question to Mr Aznar is as to whether he too would call for broad representation and ensure that referendums subsequently take place. Will he be involved in ensuring that two different drafts are prepared: a constitution for a democratic federal state, and a democratic agreement between independent countries, so that people can see the difference? Will he be a party to holding a consultative referendum on two different proposals? Will be involved in asking people what they think and have an intergovernmental conference called for the purpose of preparing a compromise? We must discuss how the Charter can bind the institutions together without coming into conflict with the constitutions and the European Court of Human Rights; how a division of the Treaty into two parts will not simply make it less likely that there will be referendums in the event of Treaty changes; how more than thirty forms of decision can be reduced to three clear forms of decision; how we are to formulate a right of veto on crucial issues without paralysing the whole process; how the national parliaments are to be associated with the cooperation process and whether they can assume the Commission' s initiative, monopoly and competence catalogue; and how it can be ensured that matters do not just go the same way as did the rule of law.
In connection with the issue of openness, which Mr Watson also addressed, I should like finally to ask you, Mr Aznar, whether you will change Spain' s position and ensure that Parliament receives the same documentation as the Council of Ministers. As a friend of Spain, I particularly welcome you to Parliament, and I hope that you will surprise us by implementing that openness which Sweden did not get anywhere with and which Belgium did not work to bring about. Bienvenido.
Thank you Mr President.
(The speaker continued in the Basque language) Urte berri on danori eta zuri zorionak Lehendakari Jauna.
Mr President, Happy New Year to everybody and congratulations to our President. Yesterday Mr Poettering mentioned the relevance of you being Irish as the best evidence of political success for the small countries of our continent. As a Basque, I was very pleased to hear that, because the Republic of Ireland, which has only existed for a century, can give a European stateless nation like ours a very encouraging example. For that reason too, I wish you good luck and all the best.
During the coming months, however, the Government of the Kingdom of Spain will be at your side watching how faithfully you are following the path marked out by your predecessor. Let me recall that in 1999 the refusal of the Spanish Government to move from its nationalist blindness threw away the greatest chance for peace in more than a generation. Prime Minister, can you give this Parliament a glimmer of hope by saying that you will be committed to working towards a political settlement of the ongoing conflict in the Basque country? Time is running out. At the end of this week you will have 10% less time left in the term of your European Union presidency. You must hurry up. We are ready for an immediate breakthrough in the present deadlock. I will finish by recalling the words of Mr Watson. He said that it is necessary to recognise that "political problems often require political solutions".
As we are running behind time, thanks to the capacity of some of the group chairmen to express themselves, I will show a less liberal disposition for the balance of the morning.
Mr President, I hope that you will not start shortening my speaking time.
I believe that the debate we are holding today clearly demonstrates that we are at a decisive point in terms of European integration. And I therefore believe that the ambitiousness of the Spanish Presidency' s objectives - any one of them could be described as historic - quite rightly reflects this fact. The truth is that the decisiveness, or even enthusiasm, with which 300 million European citizens have taken on board the euro, suggests that we can look to the future with optimism.
The European Parliament, as an expression of popular will, must now demonstrate its ability to play its role of providing the debate with impetus, a role which has particularly been recognised over the last six months of the Belgian Presidency and as the Spanish Prime Minister has stressed this morning.
We have provided the Commission and the Council with inspiration, for example, in order to provide the justice systems of the Member States with Community instruments which make the defence of freedoms in the face of terrorism more effective. Since the beginning of this legislature, it has been made clear in this House, more than in any other place, that terrorism is a problem and a threat to everybody, and not only to the direct victims.
Therefore, the fact that the Presidency-in-Office of the Council has said that it is necessary to improve the codecision procedure in the next reform of the Union Treaty is an acknowledgement that we should be grateful for.
We are going to deal with this reform by means of the method which was used to draw up the Charter of Fundamental Rights - which my Group hopes will be incorporated into the new Treaty - that is to say, by means of a Convention which will be inaugurated in March in the headquarters of Parliament, as has been revealed to us this morning.
We trust that that positive attitude from the Council will be maintained throughout the work of the Convention, so that we can respond to two needs: firstly, to bring the Community institutions closer to the citizens by making them more democratic, more efficient and more transparent; and secondly, by undertaking a profound reform of an institutional framework designed for the six founding States, adapting it to a reality in which there are 25 or more Member States, which we hope to see in 2004.
Ladies and gentlemen, the negotiations for the enlargement of the European Union - some of the most important chapters of which, as has been said, will be dealt with in the coming months - should not in any way become polluted by domestic debates. On the contrary, in the current Member States, government and opposition should leave aside party-political confrontation in the face of this great Union objective.
Mr Barón, we must bear in mind that the success of a Presidency is not measured in national terms, or much less party-political terms. This morning you recognised that you need to take a few classes. I fear that you do not only need computing classes. You spoke like a Spanish Socialist. I trust that you will show the same loyalty that the European Popular Party showed to the two previous Presidencies.
(Protests from the PSE Group) Mr President, we must use these six months to make the European Union stronger in the world, participating in international debates by means of the common position. To this end, it is not just necessary to move ahead with the institutional reforms of the CFSP in order to make it more efficient and visible inside and outside our borders, but we must also improve the instruments which the European Union already has, such as the Community external service.
There is no doubt that numerous challenges await us over the next six months, which will demand effort and cooperation from all of us: citizens, European institutions, governments and political parties. We fully trust that this Presidency will represent a step towards a larger and more united Europe, which is more open to the world and closer to the citizens.
Mr President, holding a Presidency is always an opportunity for a country to demonstrate its commitment to a common cause which is no less than moving European integration forward in a way that benefits the citizens. Mr Aznar, I know that you have a difficult job, that the international context, in political and economic terms, is complicated and furthermore, as has been said, that the Belgian Presidency has set a very high standard. But have no doubt, Mr President, that the Spanish Socialists will cooperate unreservedly in making the Presidency a success for Spain and for Europe. There will never ever be disloyalty from our side. Others may show some. We hope that you do it well, because we want this Presidency to give Spain prestige within Europe. Therefore, Mr President, your personal effort and that of the members of your government will have to rise to the occasion.
Mr President, in your communication you have listed Europe' s current priorities. Enlargement, the Lisbon process, the international coalition for freedoms and against terrorism, the single area of security and justice, the external policy, relations with the Mediterranean countries, the role of Europe in Latin America: that is your agenda, Mr President. But we Socialists would have liked to hear you make some specific commitment, an ambitious initiative relating to some of these issues. For example, we would have liked it if, when talking about the Lisbon process, you had stressed the social aspects. Because the Lisbon process agreed a strategic objective which, together with the construction of a more prosperous and competitive economic area, included the objectives of full employment and greater cohesion.
Please commit yourself, Mr President, to making all the coordination methods relating to these social agenda strategies increasingly Community methods. Associate the European Parliament, the unions and employers with this process. In our view, this would mean more Europe. I will give another example: the Mediterranean and Latin America are European priorities, but a good Spanish Presidency, given its special closeness and relations with these two regions, should be able to put the emphasis on them. Nevertheless, we do not notice in your programme concrete initiatives to revitalise dialogue and cooperation beyond the creation of the Euro-Mediterranean Development Bank, which by the way was foreseen in 1995 in Barcelona and later in Laeken. You do not tell us how or when you are going to conclude the negotiations with Mercosur and with Chile. We note the lack of concrete commitments.
Mr President, we are glad that you have chosen the motto 'More Europe' , and not because it is a classic of the Socialist family. I will tell you now that we will not judge you by the number of meetings you hold in six months, but we will judge you on the results. So you must move on from words to actions, Mr President. What do you mean by more Europe? I imagine that it will not be, as Minister Piqué said, that Europe should speak with a single voice in 2050, because, as country folk would say, 'that is a journey that requires no saddlebags' . I am truly impressed by the ambition of the Minister for External Affairs. More Europe means more security, but also more freedom. More Europe means more employment but also less inequality. More Europe means more democracy and more participation. More Europe also means a Europe that is more active in the defence of human rights. More Europe, in summary, also means less nationalism, of either the old type or the new type.
Mr President, if you act in this way, we will be the first to applaud you. We want you to be successful and we want to celebrate your success together.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I would firstly like to stress the support of the Liberal Group and of my party, Convergència Democràtica de Catalunya, in order to ensure that this Presidency ends with a positive assessment, with distinction, which will include it in the category of the two previous Spanish Presidencies.
Of the issues mentioned as priorities for the present Presidency, I would like to stress the following three.
That the meeting of the Barcelona European Council, in March, provides concrete commitments and results which can be confirmed, in order to ensure the effective implementation of the structural reforms and liberalisation processes necessary for complying with the objectives set in the process initiated at the Lisbon Council.
That the Euro-Mediterranean Council serves to promote a new stage in the process begun, also under a Spanish Presidency, in Barcelona in 1995, in order to ensure greater and better cooperation between the European Union and the third countries of the Mediterranean. We are in favour of the creation of a financial institution which allows the full and effective application of the funds agreed for the Mediterranean programmes. We must intensify the Union' s external policy, in which much of its future peace and stability is at stake.
In your key role as a member of the Praesidium of the Convention, we ask that you ensure the incorporation and participation of the constitutional regions in the institutions of the European Union in the constituent text to be agreed at the Intergovernmental Conference of 2004. As the chairman of the Liberal Group stressed in his speech, the European Union cannot be considered complete unless it includes the full participation and integration of the Europe of the Regions. It is an issue to which, under the Spanish Presidency, which will begin with the Convention, we attach the greatest importance, as has been stressed.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, Spain will endow the Presidency of the European Union with a proposed set of priorities which shows ambition and will. European integration today means strengthening freedoms, isolating intolerance and making that integration compatible with the necessary fight against terrorism.
The priority given by Spain to enlargement is not accompanied by the necessary commitments to guarantee the legitimate objectives of the Objective 1 territories.
Vital to me, as a supporter of Andalusian autonomy, in order to safeguard the future, are the reform of the common agricultural policy, the debate on rural development, codecision in agriculture and food safety, in order to prevent extremely costly crises and alarm amongst consumers. The presence of the autonomous communities in the Council when issues relating to our interests and competences are dealt with will always be positive and enriching.
Reflect the reality of Spain in Europe. Do not try to hide it, Mr Aznar. The autonomous communities are also States. A plural Spain in a plural Europe, creating more Union. Take that political and social reality further.
Mr Aznar, you have not explicitly mentioned Morocco in your speech. Include it in your Presidency.
Mr Aznar, please do not let the neutrality of the Presidency paralyse our legitimate Europeanist objective of cohesion. Let us be firm, but let us also talk.
Mr President, it is a shame that, yet again, some of the left-wing Members have adopted a presumptuous, party-political position of opposition to Italy, to a people, that is, who elected their government freely and democratically, with regard to the development of the future and present European Union. Moreover, such trifling issues do not deserve Parliament' s attention.
Mr Aznar, the Spanish Presidency' s programme is full of issues to be addressed and objectives, and underlying all the initiatives we can see the commitment to restoring politics to its central place in the debate. Time constraints prevent us from mentioning more than just a few points. Firstly, the common economic policy that you have tackled, which the President-designate of the Commission has pinpointed as key for the future and which confirms the view we expressed in voting for the euro in Brussels: there can be no monetary policy without a strong common economic policy. Secondly, the Mediterranean policy, whose progress must be speeded up because, although cooperation between the intelligence services of the European countries is extremely important to combat terrorism - as we have stressed in the debate on that subject - it is equally true that we need to combat poverty, to restore peace to the Middle East, to re-centre the European Union politically: therefore, we need an incisive Mediterranean policy to be a key part of the forthcoming Barcelona Summit. Thirdly, implementing the concept of More Europe, or More Europe of the Citizens practically, which means we need institutions which are less bureaucratic and more democratic, and we need greater respect for traditions, for the identities of the individual countries, for a Europe which is not just a standardisation machine but generates growth for each country, as the President of Parliament, Mr Cox, said yesterday.
Then we must not forget the Argentinian disaster: the one hundred and twentieth crisis in Argentina since 1975. We therefore also need to address the issue of the speculation bubble, the excessive disparity between the actual economy and - indeed - the official economy; we must tackle the Argentinian problem by providing aid immediately, not least because of the ties of friendship and tradition our countries have with Argentina.
Mr President, it is a matter of some regret that Spain, a great country that France and the French people hold very dear, has chosen the theme of 'More Europe' . This theme does not break any new ground, as it has, after all, been compulsory for almost fifty years, and it cannot fail to cause us concern because 'More Europe' equates to nothing more than the constantly increasing destruction of what makes up the substance of Europe, namely the nations.
To some extent, however, Spain will not break any new ground. You are not breaking new ground, in particular, in the area that you have made your priority as a head of government, Mr Aznar; in other words, the fight against terrorism. There is something risible about combating terrorism when you appear to be doing everything possible to encourage its growth, both at a superficial and deeper level, in Europe and everywhere else in the world. An obvious example of its superficial growth is the ridiculous and criminal obsession with bringing down borders, which of course does not fail to make police controls increasingly difficult and which, above all, encourages internationalism which has always been the greatest weapon of all forms of terrorism since time immemorial.
At a deeper level, bringing down borders destroys people' s sense of national belonging, which for centuries has given them a reference point in space and time, and, in other words, a place in history. They thus rediscover their ethnic origins and begin to fight against what remains of the nation State, a fight that we also encourage on occasion. Thus, what is happening in Spain is what happens everywhere else. In our view, we can only combat Basque terrorism by asserting a broad Spanish policy on the international stage, a policy which, fortunately, Spain also has the resources to conduct in Europe, in the Mediterranean and in Latin America. However, Europe does not allow us to be self-assertive.
At a deeper level still, terrorism is both favoured and encouraged by the deep disorder into which the world is plunging under the battering that the nations are suffering as a result of the sacrosanct dogma of capitalism that is trade liberalisation. This does not only lead to the destruction of the national sense of belonging, which is also one of the sources of Islamic terrorism, but also to the building, on the misleading pretext of globalisation, of a real wall between the rich world and poor world, which has no future and is therefore in the most dire straits.
From this point of view, it is fortunately encouraging that the nations are showing signs of rebelling, particularly the nations in Europe. Italy and Germany are giving us some positive signs, Denmark and Ireland have already done so, and I am sure that France will too in the days to come. Mr Aznar, this could be your main worry in the coming six months. And if you have made a conscious choice to deny what is really happening at national level, I cannot, we cannot, wish you good luck.
Mr President-in-Office, congratulations and the best of luck for your term of office. The programme you have presented for your Presidency is extremely dense. I would like, if I may, to put forward a few suggestions which would make it a great, ambitious programme as well.
I belong to a political family which, unlike many others, has always believed that the only things of any importance are ideas and a vision for the future. Well then, under your Presidency, an old idea we extremists have had for many years regarding law and international law can come to fruition. During your Presidency, you can complete the establishment, for the sake of humanity, of the permanent international court which will bring to justice those accused of war crimes, genocide and crimes against humanity. It will be an historic moment, a fundamental change, which, together with the Treaties, will introduce an initial element of international jurisdiction.
Sixty ratifications are needed and over 50 have been obtained. Many of our friendly neighbours are far advanced in the process. It is possible, if you want it, and we will all help you - Parliament is going to discuss the issue in February - for the Spanish Presidency to obtain the necessary 60 ratifications in the name and on behalf of 200 million European citizens. I hope that you will embrace this as a historic opportunity for change. Think how different it would be, even where the fight against terrorism is concerned if - as in the case with Slobodan Milosevic, who is a mere war criminal awaiting trial - today, we had the chance to send the Osama Bin Ladens or the Mullah Omars of this world for trial before a permanent international court. Then our American friends would not find themselves having to invent military courts and the like. Well then, we and you yourself have the chance to achieve this, and we are certainly determined to do so.
Of course, Mr Aznar, we fully support the fight against terrorism, but what concerns me is the political response, for clearly, military and judicial responses are not sufficient. We continue to follow and implement the principle that the enemy of my enemy is automatically my friend. We are in danger of heedlessly accepting the most unlikely regimes as allies because we need them. Some of these regimes, Mr President, are close by; they may even lie on the southern shore of the Mediterranean.
There is another point I would like to make. You see, I feel that we are sitting next to a minefield and that a new vision of our relations with the Mediterranean must be the priority for our present and certainly for our immediate future.
These are just a few suggestions, Mr President, but they would help us to be forward-looking in a practical way, which is precisely what our citizens want us to be.
Mr President, firstly I would like to wish the Spanish Presidency luck for the ambitious programme they have presented here this morning. The speeches by certain Members have reminded me of what Marx said, not Karl but Groucho, about certain literary critics who were so busy writing criticism that they never had five minutes to sit down and read a novel.
Mr President, I would like to say that the Spanish Presidency has a series of objectives which are being presented straight away, both in terms of the internal dimension of the project and of its external dimension. It is clearly a question of uniting wills, forging consensus and identifying the right direction so that the European Union can make progress. This will require two things. It requires a method, and at Laeken the Convention method was chosen, which is an innovative method: Europe cannot be built on the basis of concentric circles. And it requires ambition.
I do not agree with what my good friend Mr Watson said, though I congratulate him on his appointment as chairman of the Liberal Group, because I believe that Spain is very well placed to contribute to overcoming one of the historic challenges of our times, which is how to reconcile unity with diversity prudently and judiciously. How to provide the European Union project with a well-tuned orchestra, well-tempered, as Mozart said, which is guided by democratic impulses and not by a blast of a bugle like a battalion.
Mr President, when freedom was savagely attacked by the barbarity of 11 September, it immediately became clear that notions of security, defence, cooperation, external policy and development aid are interrelated and must be based on a common awareness that the threats and dangers of terrorism affect all of us alike and that we must therefore respond to them as one.
Mr President, I would like to say a couple of things about Latin America. This Parliament thinks that Latin America does not need gifts, but rather opportunities. But we also believe that we sometimes have to move on from beatitudes to accounting books and we have, therefore, significantly increased the quantities proposed by the Commission for cooperation with these regions in 2002 and we have presented an ambitious catalogue of measures aimed at giving content to that strategic objective, which the Heads of State and Government drew up at the Rio de Janeiro Summit, of creating a strategic bi-regional partnership. Therefore, as the Presidency-in-Office has stated, we hope that the Madrid Summit will be able to send a clear and well-defined message of the Europe' s new commitment to Latin America.
I am absolutely convinced that the storey which this Presidency has to add to this Community building will be a match for the ambitious priorities they have presented to us this morning.
Mr Aznar, twenty years ago, one European market with one currency, the euro, was a dream. Today, it is a reality. The Group of the Party of European Socialists would like to see the same ambitions inform European security and defence policy, and all the events of 11 September have only strengthened this wish. It is a prerequisite for peace and progress. This is why we support the Spanish Presidency if it wishes to inject this ESDP with more dynamism, greater capacity and, in general, more resources to become more effective. In this respect, it is essential for the message of multilateralism to be broadcast. The US' s withdrawal from the ABM Treaty is in conflict with this. We do not want to relapse into a fresh arms race. We would ask the Spanish Presidency to send this European message to our ally, the United States, in particular. We can drive this message home and make this appeal to the US with all the more force now that we, as Europe - in the coalition - are prepared vigorously to continue the fight against terrorism, both inside and outside Europe.
I have a second, serious question for the Spanish Presidency. Are you also prepared to fight for a worldwide coalition against poverty? After all, poverty largely forms the breeding ground for fundamentalist hatred, of whatever origin. It must be a coalition against poverty in Asia, in Africa and also in the Euro-Mediterranean process, for security on our planet is not there for the chosen few, but is only stable if it is shared by all, under an international rule of law.
Does the Spanish Presidency not agree that it would be better to make financial investments in this instead of putting all our money unilaterally into new, Star Wars-like investments?
Against this backdrop, would you make every effort to help Messrs Solana and Patten to have a fully operational capacity for the Petersberg tasks by 2003?
In the Middle East, we hear Iran' s ex-Prime Minister, Mr Rafsanjani, threaten to destroy Israel by means of an atom bomb. His saying that is wholly unacceptable. But the policy of Mr Sharon, who has isolated Mr Arafat and has turned innocent Palestinian citizens into victims, has not contributed to security in Israel and Palestine in any way. Is the Spanish Presidency, in tandem with the United States and Russia, prepared to launch a new peace initiative in the Middle East as a whole? We would be very grateful if it did.
Mr President, Mr Aznar, Mr Prodi, ladies and gentlemen, as a Member from the Canary Islands, one of the Community' s outermost regions, and a member of the European Liberal and Democratic Reform Group, I warmly welcome the Presidency-in-Office of the Council.
Do not forget, Mr Aznar, to deal with the outstanding issues facing us in this six-month period to come, during which enlargement and the euro are presenting the European Community with a very special kind of landscape, in which the whole world is more or less affected for various reasons which oblige us to make constant, permanent and joint efforts to achieve peace and prosperity.
I must remind you that, in our European sphere, in all the pillars of the Community edifice, we have maintenance problems. Therefore, Community policies must include something which you have pointed out: 'more Europe' . And this is true, especially when it comes to reviewing the CAP, the Structural Funds, the consolidation of the situation of the outermost regions and creating a genuine European immigration strategy. It is also true when it comes to institutional reforms, defining the role and the participation of the regions in the construction of the Europe of the Twenty-first Century and an appropriate environmental policy, without forgetting the fields of social policy, that is, employment and the SMEs.
Neither must you forget, in your dual capacity as President-in-Office of the Council and Spanish Prime Minister, to export more Europe to the world. To this end, we must review the Union' s external relations - such as the Council' s common position on Cuba and the future of the Sahara, by means of a self-determination referendum - without forgetting the dialogue with our Mediterranean neighbours - from Morocco to the Middle East - or with more distant regions, such as Latin America, with the problem of Argentina, or the United States and China.
Of course you can count on our support, as always, in the joint European political fight against terrorism.
I wish you luck in this special mandate and I trust that we will all be able to celebrate together following your success in the June exams, because what is good for Europe is good for everybody, especially the outermost regions.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, your priorities for the Presidency do not deal with, or at least place very much in second place, certain policies which, since they are fundamental to the Union and also for Spain and my nation, must be dealt with in 2002: the CAP, the common fisheries policy and the future of the Structural Funds. On the contrary, you intend to use your Presidency to indulge your authoritarian obsession against European diversity, denying a presence in the Council to nationalities and regions of the Spanish States, employing a notion of sovereignty which is now anti-historical and anachronistic in the Union. If your approach were correct, Mr Aznar, we would have to concluded that you are appearing here today as a President of a foreign institution.
We do not think like that. I represent my nation and I am also a citizen of the Spanish State and of the Union, and there is no contradiction here. You are mixed up in an authoritarian manner in something which is resolved in the Treaties and in practice, while ignoring the fact that in the future, if we do not deal with the problem of sovereignty, not to mention separatism, we will ask ourselves not only why Slovakia can chair a Fisheries Council while Galicia, Andalusia or the Canaries cannot attend it, but also why the historic national status of the Malta or Luxembourg is rightly recognised, while that of Galicia, the Basque country, Catalonia, Scotland, Wales or Flanders is not.
Mr President, ladies and gentlemen, negotiations with the candidates for accession are entering their most difficult stage yet under the Spanish Presidency. The chapters on agriculture and regional development therefore demand the utmost sensitivity and particular prudence. A discriminating approach is called for, especially as regards direct payments to farmers. If we are not to be reproached for stepping up mass production to excessive levels, we must concentrate more on integrated rural policy in the accession countries rather than carrying over the system of direct payments. Particular negotiating skill will be required in view of the background of difficulties that are manifesting themselves and the mutually opposing interests with regard to support measures. It is indeed a matter of crucial importance that the negotiations should make capacity and sustainability possible for the future, by which I mean beyond 2004 and over and above Agenda 2000.
Prime Minister Aznar's performance this morning suggests that his presidency promises to be focused and business-like and committed to addressing the big issues. The presidency has many tasks on the international front; carrying forward the global war on terrorism is the most difficult and the most important.
The presidency has promised to resolutely promote solidarity with the United States at this time of crisis, and it is right to do so, but other foreign problems will crowd in. In Zimbabwe we have a growing tragedy which requires urgent EU action: smart sanctions need to be introduced immediately and a clear message sent about the dangerous consequences of the criminal path on which Mr Mugabe is currently engaged.
The presidency faces similar challenges on the economic front. If Europe is serious about making itself the most competitive and dynamic knowledge-based economy in the world by 2010, then Barcelona promises to be a moment of truth. We simply cannot afford continued failure. Europe has to get it right. Since Stockholm things have in fact moved backwards. The liberalising agenda has become bogged down by new social and environmental targets. Since then we have seen at least three new EU directives which directly reduce labour market flexibility, with more in the pipeline, as well as new national laws, as in France, that tie the hands of business. This is a job-destroying agenda.
In the target sectors for greater competition, the picture is frankly unacceptable. In financial services - telecoms for instance - liberalisation is proceeding too slowly. The freeing up of energy markets and postal services is way behind schedule. If Europe really wants to emerge as the global economic leader by the end of this decade, it must show real commitment. We need to make it easier to start and run a business and to keep and invest profits. That means a lot of vested interests will need to be confronted. We look to Prime Minister Aznar to lead the way.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, Parliament is engaged in strenuous discussions with the Commission concerning new ways of governing - 'European governance' . As parliamentarians we have raised objections to several proposals in the interests of effective and lively parliamentary government, but we have also found agreement with the Commission on a number of things. Something we would both like, Mr President-in-Office, but which the Council has to date refused, is an interinstitutional working party in which we - Parliament, Commission and Council together - could discuss the issues surrounding the new way of governing. I would ask you, Mr President-in-Office, to take care that the Council agrees to this way of proceeding together.
Mr President-in-Office, Mr President of the Commission, we are of the opinion that we should in any case be treated equally with the Council, including on the issue of secondary legislation. It is our opinion that we too should have a call back position should the secondary legislation not work well. We take the view, moreover, that framework directives should have a sort of 'sunset clause' , a time limit.
We agree with the Commission in any case that lawmaking and the decision-making process in the European Union should again and again have their effectiveness monitored. This also applies to the area of liberalisation, which we sometimes doubt is being carried out with a careful eye and social awareness. Questions to be considered in this area include, for example, whether liberalisation always leads to lower prices in the long term, whether it always results in competition or sometimes also to monopolies and oligopolies, the only difference being that this time they are across Europe.
What are the chances under liberalisation for the small and medium-sized enterprises about which we are all concerned, especially in the smaller sectors? How about the issue of concentration, especially in the media? Italy has already been mentioned today. We often turn a blind eye to this. What is the net effect on employment and wages?
I mention these things not because either I or my group are opposed to liberalisation. We mention these things because we want to carry out liberalisation in the interests of our citizens, with a careful eye and social awareness.
It may be for this reason, Mr President of the Commission and Mr President-in-Office, that some governments are sceptical about liberalisation and slow to implement it, because they feel that it does not always exactly lead to the good objective that is in mind, and because they feel that their own people do not always perceive the advantages to be found in the detail of this liberalisation strategy.
So I beg to ask you to consider, within the framework of the Barcelona and Lisbon processes, how liberalisation, which you in your programme want to push and press ahead with, can come about in our people's interest, taking the social dimensions into account as well. The continuation of an arbitrary liberalisation strategy cannot be what it is all about.
Whilst Mr Berlusconi thinks we should strengthen Europe by being more American than the Americans, I do believe we should take our own European road to liberalisation.
Mr President-in-Office of the Council, you have just referred to 'more Europe' and the fight against terrorism as two of your great objectives, and I share them and wish you every success.
Europe cannot be built solely by the governments of the Member States, excluding the other public institutions. I therefore suggest we follow the examples of Germany and the previous Belgian Presidency, in which we have seen the participation of representatives of all their regions and communities.
The Spanish Government, on the other hand, repeatedly blocks any participation by the autonomous communities in the European bodies, even when the latter are going to decide on the exclusive competences of those regions, as usually happens in relation to Ecofin and financial and fiscal matters, on which the autonomous communities of the Basque Country and Navarre have full sovereignty.
In order to eradicate violence, I would cite the example of the British and Irish Governments, which sponsored the Good Friday agreements and the peace process in Ulster, and I would ask you and the Popular Party not to continue to insist on maintaining your alliance with Herri Batasuna - protectors of ETA - with the sole objective of imposing a state of political siege on the Basque Government, and instead to promote democratic dialogue with the majority of the Basque people, aimed at resolving the historic political conflict, who wish to live in peace, and to respect their right to decide their future freely.
Mr President, "More Europe" is a watchword we support, but it must be accompanied by 'More freedom' and 'More identity' . As strong supporters of the Europe of the peoples we see as brothers - from the Basques to the Corsicans, the Flemish to the Padanians - and therefore also strong supporters of freedoms and autonomies, we identify with the project of European integration, seeing it, not least, as a response to the serious dangers of globalisation. This motto 'More Europe' must embrace more specific commitments and actions to protect the freedoms and identities of the Europeans. To achieve 'More Europe' , we first need undertakings to protect the diversities and specific characteristics - linguistic, regional, national and cultural - for which our peoples are fighting, particularly the people of the Po Valley. This means taking the opposite direction to that advocated by the standardisation directives produced by the technocratic oligarchy, which has not been legitimised by any form of election, and is currently guiding and directing all the European Union' s politics.
Similarly, how could one fail to see the link between the fight against terrorism - which we support - and the dangers represented by illegal immigration, which is the breeding ground for terrorism? There is a Council of Europe resolution which calls for immigration to be limited so as to avoid increasing or exacerbating unemployment within the States. Why is it not invoked?
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, from the point of view of foreign policy, the Spanish Presidency comes at a time when there is war between two atomic powers to be prevented, peace to be established in the Middle East, and the Barcelona process to be brought to a successful conclusion, because, if we are not successful in these areas, they may have a merciless effect on our immediate interests.
I believe, Mr President, that we can make progress on the focal points that you have mapped out. Internationally, and nationally too, all this is tied in with the fight against terrorism, and I would like to say, in response to a speech by one of the previous speakers, that there can be no political justification for terror, which must be rejected both within the European Union and outside it.
Mr President-in-Office, I have observed over the last few months how you, astutely preparing for your presidency, have not, on foreign policy issues, fallen victim to the peril of bilateralism, which has been seen to some degree in Berlin, London and Paris. I believe this results from the recognition that we can achieve the objectives of combating international and national terrorism and securing peace only by a joint effort and not on the basis of everyone for himself, and that it is for this reason that we must bring about a common foreign and security policy. I am thankful that you evidently are able to go down this road.
There are yet two more reasons why your presidency comes at a decisive moment. You will, when the Convention begins, be able to emphasise certain features of what the internal configuration of the European Union will be like in the future. We therefore ask you for the support that will give the Convention the working facilities it needs in order to be able to meet these requirements. Your presidency will, though, also see the preparatory decisions on enlargement of the European Union taken, that is to say, on the outward configuration of the European Union in the future. We hope for very close cooperation with you on these issues over the next six months.
Mr President, in Laeken, two decisions were taken which are very important to the creation of a European judicial area in the fight against terrorism: a common definition and sanctions in relation to terrorism and the European arrest warrant. This Parliament had insisted on these two measures in the Watson report - and I would like to congratulate him on his election and also on his words - and I believe we have done a positive job with the Council and the Commission in implementing it.
In Laeken, an assessment was also made of the implementation of the Tampere agenda. I will return to that in a moment. But I would also like to say that on 27 December, COREPER adopted a series of decisions relating to the fight against terrorism. The decision allowing for a list of people and organisations active in the European Union is significant. Article 4 of the common position stating the need for the police and judicial cooperation laid down in the Treaty and in the international agreements in this field will be applied to them. We are delighted with this decision, which is of unquestionable symbolic value. We hope that the measures for combating the funding of terrorism in Europe can also be applied soon.
And I also hope, Mr President, that the Council will maintain the excellent cooperation that it has enjoyed with this Parliament, with the exception of recent times.
Having adopted the most important instruments for fighting terrorism, we must now see that they are applied. You can and must convince the States which have the most doubts.
I would also like to point out a cause for concern in relation to the question of immigration. Your agenda mentions immigration for humanitarian reasons and the fight against illegal immigration. You miss out an important package: that of rights and duties and that of the organisation of the legal entry of persons. And there are already documents in the Commission in this regard.
Please promote the whole agenda, so that we do not have to end up regretting unfulfilled decisions, as happened in Laeken with certain decisions taken in Tampere.
Senyor President Aznar, the theme you have given your presidency is 'Más Europa' [More Europe]. 'Más Europa' also implies that Catalan, a language spoken by almost 10 million Europeans, can be established in this House. This is enshrined in the Charter on Fundamental Rights and is part of our cultural diversity. 'Más Europa' also means that our Ministers can be directly involved in the European decisions that concern them, as defined in the Treaty of Maastricht. 'Más Europa' also implies that the State must not commit the ecological crime of the national hydrological plan, as stipulated in the European habitat and water directives. 'Más Europa' also means enabling all nations, if they wish, to become full members of the Union; this is contained in several European Parliament resolutions acknowledging the right to self-determination.
President Aznar, my party, Esquerra Republicana de Catalunya, the Republican Left of Catalonia, and I know that we cannot count on you to make all these democratic advances. Mr President, when I look at the stars on our flag, I see old and young nations rising up in the four corners of Europe. They all wish to take their place, their rightful place in this common Chamber. Allow me to finish in Catalan...
... Visca Catalunya lliure! [Long live a free Catalonia!] Visca Europa unida! [Long live a united Europe!]
Mr President, on seeing the stars on the European flag, I believe that some people have mistaken our forum and have come here to make narrow-minded statements. I am not going to get involved in that debate because this is a place for talking about Europe. And we have come here to discuss a programme that combines ambition with vision.
I am therefore very pleased, Mr President, that we are dealing here with a six-month programme during which, as most Members have pointed out, much is going to be done and many initiatives are going to be taken.
It is true that the tradition of Parliament is to demand that the Presidency-in-Office get things done. But I also believe that, in compensation for the many things that have been demanded today, this Parliament must make a commitment to doing something which seems to me extraordinarily important: the Barcelona process is going to be a key element of the Presidency. The Barcelona process is necessary in order to complete the process started in Lisbon and you have said, Mr President, that there is no better means of achieving social integration than creating employment. We must send a clear signal, at a time when the European economy is delicate, that the European Union is prepared to make this effort and, therefore, this Parliament and this political group commit ourselves to approving, next week in the Committee on Constitutional Affairs, the report by Mr von Wogau so that we may implement the measures contained in the Lamfalussy report, which I believe will send a clear message to the markets that we are willing to reach an agreement - and I am glad that you are here, Mr Prodi, since the Commission has much to say on this issue - a fair agreement, which respects the balance of the institutions, to liberalise that market. From this point of view, the European Parliament will add to the good initiatives of a Presidency which has ambition and vision.
Mr President, I believe I am the only speaker who has not used up his speaking time.
Mr President, Prime Minister, thank you for your presentation of the Spanish Presidency's priorities. I will comment on just one of them, namely your determination to complete the single market in the gas and electricity sectors. We have misgivings about your approach. You want the EU to be guided by five major principles: openness, liberalisation, competition, transparency and interconnection. These are fundamental to an open market. Energy, however, is not like other goods or services. It has other facets: basic social need and environmental impact. A rushed and ill-considered liberalisation would be highly dangerous. Your own country, like California, has recently suffered major power cuts following liberalisation.
Liberalisation leads to a dash for gas, forcing us to import gas from some very fragile regimes. We need to ensure that indigenous energy sources can play a major role in energy supply. Renewable energies in particular need legal protection and promotion. The greatest contribution to security of supply is intelligent use of energy, one of the regulatory requirements of wise liberalisation. Please ensure that energy efficiency becomes a key national indicator at Barcelona. Uneven opening of the market between countries brings huge resentment. We strongly support your efforts to put pressure on certain governments, which keep their markets closed while they take advantage of open markets elsewhere. I look forward to your assurance that liberalisation of energy will take place in a very strictly regulated framework which protects the environment and takes heed of social consequences, some of which are very serious. Unlike Mr Evans, we think that is important.
I should like to inform the House that because we are running behind schedule I expect to be in a position to call on the President-in-Office of the Council to respond to the debate at around 12.45 p.m. or 12.50 p.m. This means that in all probability the vote will not be taken until 1 p.m. This information will be placed on the screens in Parliament so that colleagues who wish to attend the vote can do so. But I would like to hear the Prime Minister's response in calm parliamentary conditions, if that is possible.
Mr President, the Spanish Presidency, which has our full support, will play a crucial role in the integration of a Europe which is not just the Europe of the single currency but the Europe of the common foreign and security policy as well. The Union' s joint action will be judged initially on the success of the fight against terrorism, which is not an internal Spanish affair but a fundamental issue in which we must all be involved, just as we are with regard to the European presence in Afghanistan. We too will support any undertaking in the Middle East because it is only by resolving the Israeli-Palestinian crisis that we will be able to deliver the final blow to the terrorist organisations. Indeed, it is a political effort, above all, as well as military endeavours that can bring Europe success against the instigators of the attack of 11 September.
The return to the rule of law in the world will contribute to economic growth and thus help to improve the conditions of the European citizens, whom we also have to provide with a system of social and other protection which abolishes longstanding privileges. The Convention will also have to decide upon the way to follow to develop the new Charter, and we hope that the Intergovernmental Conference will be able to take place during the second half of 2003 to avoid Europe' s future being debated right in the middle of the electoral campaign.
However, I cannot close without responding to a number of statements made in this House. The strong Europeanism of Italy and of its democratically elected government is indisputable. We are always ready to request or provide clarification and would stress that it is absolutely unthinkable that Italy should have anything but an independent, leading role in the development of European unity. Rather, let the Socialists explain the agreement signed in Berlin with the GDR, with the former supporters of the Berlin wall: an agreement which goes against the great hopes of freedom not just of the German people but of all Europeans.
Mr President, I speak for the Socialists from the point of view of Parliament's Committee on Employment and Social Affairs. The Barcelona Summit will be a major milestone during the Spanish Presidency and it is essential that we reply to the downward global economic trend by further deepening and strengthening the process laid down at Lisbon and further developed at Stockholm and Göteborg.
The Lisbon policy mix of mutually supportive economic reform, full employment, social cohesion and sustainable development needs to be reinforced through concrete measures that increase the potential for growth and job creation. It would be a grave mistake to concentrate - as some have done in the debate today - on only one aspect of the Lisbon process, that of structural reform. At this time, we need to further develop the coherence of the Lisbon process and reinforce it.
In concrete terms, we want a number of priorities developed at Barcelona, some of which are reflected in the Commission's synthesis report adopted this week.
The following are purely illustrative in the limited time available. We want a strengthening of resolve to achieve the goal of a 70% employment rate by 2010, recognising the good progress we have seen and increasing the participation of unemployed people in active labour measures to at least 20% in nearly all Member States; we want to go further and set a new target of 44%, the level in the three best-performing Member States, to be achieved within a five-year timeframe. Within this timeframe we need, among other things, further action for women and older workers able and willing to stay in the labour market; action to improve the availability of affordable and good-quality child care; goals for reductions in youth unemployment and renewed emphasis upon life-long learning, training and improved mobility. We also need further action to address demographic change through an integrated approach to safeguard sustainable and universal pensions.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, the Spanish Presidency of the European Union has given itself the theme of 'More Europe' , which is a desire shared by a large majority of Europeans who, as of 1 January 2002, now share the same currency. 'More Europe' must not mean more of an omnipresent, over-bearing Europe. On the contrary, 'More Europe' must mean more of a political Europe where it is necessary to improve our standing on the international stage and to enable our economies to become stronger and to create further jobs.
Spain is undertaking its third presidency of the Union and therefore has proven experience in this area. More importantly, the Spanish government led by Mr José Maria Aznar, whom I welcome, is implementing a successful policy which, if applied to Europe, could turn out to be extremely worthwhile.
As far as the fight against terrorism is concerned, there is, unfortunately, no need to dwell at length on the tragedies that too often plunge the people of Spain into mourning, as they fall victim to barbaric acts carried out by ETA and its counterparts. It is now easy for us to understand, particularly after the events of 11 September, that the primary concern of the Spanish Presidency is, quite clearly, the fight against terrorism within an area of freedom, security and justice.
However, what citizens really expect from Europe, and from the authorities in general, is for us to put in place the conditions to create a competitive economy that will guarantee the prosperity of as many people as possible. Mr Aznar, you know how to do this in Spain; we are sure that you will provide the necessary impetus so that the objective set in Lisbon to achieve full employment by 2010 is consolidated and attained within the framework of a timetable defined at Barcelona in March.
It will come as no surprise to any of you that, having been elected to represent the island of Reunion, I welcome the will that was clearly expressed by the Spanish Presidency to pursue the implementation of Article 299(2) of the Treaty of Amsterdam, so that the special characteristics of such regions are taken into account in each of the European Union' s policies.
Lastly, I would like to point out to the President-in-Office of the Council that the first meeting of the Convention will not be held at the European Parliament' s headquarters in Strasbourg; it will instead take place in one of our working places, namely Brussels.
Mr President, the Spanish Presidency has rightly named the fight against terrorism as its first priority. The Spanish Presidency has also rightly indicated the importance of money laundering to terrorism. Because the true driving force of terrorism, at least in Europe, is not ideology, but money. We are concerned about whether it will be possible for the Council to overcome the obstacle standing in the way of fighting terrorism resulting from certain governments blocking the Community proposals on the fight against money laundering.
Secondly, Mr President, the Spanish Presidency insists on the problem of immigration and the need to control it. The Presidency' s programme also talks about the outermost regions. I wanted to link these two problems by pointing out that the outermost regions, although they are far from the Community' s continental territory, are in fact part of our territory and that it is currently necessary to control illegal immigration into these regions. I do not believe that the procedure adopted by certain local authorities is the appropriate one: i.e. providing free tickets so that illegal immigrants in the Canaries can be transported to the mainland of the continent. But if we do not adopt measures on a Community level, it is possible that other local authorities will feel obliged to do the same.
Finally, Mr President, over recent years it seems that both the Council and the Commission have forgotten where Latin America is. It is as if the navigation charts have disappeared. The Spanish Presidency points to the importance of holding the Ibero-American Summit and, also in the President' s speech, he rightly stresses the importance of helping certain countries such as Argentina and Colombia. I believe it is very important that the Spanish Presidency takes the helm once again, places Latin America on the continent' s navigation charts and, like in the Fifteenth Century, supports, in this new era, the link between the European Union and Latin America.
Mr President, first of all, I should like to extend a warm welcome to the Spanish Presidency.
Prime Minister Aznar, we have great faith in you, and we also wish you every success on the sound plans you have for the coming six months.
In my view, an important task is to ensure that the Convention, which is to develop proposals on Europe' s future, gets off to a flying start. It is also important that this be done quickly, and I am pleased to hear it is to be launched as soon as the end of February. I have heard you say that the reform, or deepening, of the European institutions is necessary in order to make a success of enlargement. I could not agree more. I have also heard you call for more co-decision and more transparency. I would like to endorse that too. The European Parliament must become a normal parliament with full legislative powers, and the Council, in its capacity as co-legislator, must become more transparent in its working practices, possibly modelling itself on the German Federal Council.
I also support Mr Aznar' s plea for anti-terrorism policy to be accelerated and Europol to be reinforced. Mr Aznar, you are right in saying that tougher action is required to tackle the drugs trade. Together with the trafficking in human beings, the drugs trade appears to be one of the key sources of funding for terrorism. It is high time we clamped down on this evil, and I hope you will receive Dutch support for this.
I should like to finish off with an observation with regard to socio-economic policy. You have spoken of the need for more labour mobility. In my country, the Netherlands, there is a labour shortage. There are tens of thousands, and probably even more than one hundred thousand, vacancies for jobs which cannot be filled. The care sector and public transport spring to mind. These sectors are performing badly because of a shortage of labour. Why are European job agencies not being set up to analyse which countries have labour shortages and which have labour surpluses? Surely it should be possible, with the help of brief language courses, to help the millions of unemployed in Germany to find jobs in the Netherlands, for example. If you could do something about this, you would be helping both the countries with labour shortages and those with labour surpluses.
Mr President, Prime Minister, you have, amongst the six priorities of the Spanish Presidency of the Council, managed to say not one word on the protection of the environment. That is, I admit, a respectable achievement, indeed a transparent one. I have had to listen too often over the last twelve years to Presidents of the Council who, among their priorities at the outset of their presidency, announce things they cannot bring to pass. In this case, you do not even announce anything. I find that very frank, very transparent and very clear. I am very grateful to Mr Salafranca for bringing Groucho Marx into the discussion earlier on. I, too, was reminded of Groucho Marx when I listened to that speech, because I must admit that I found it more than grotesque. Groucho Marx represents the grotesque, and I find it more than grotesque that the Spanish Presidency of the Council, ten years after the Rio Summit and in the year of the Johannesburg World Summit, has nothing to say about the protection of the environment.
Mr Aznar, it is not for your Ministry of the Environment to do that, it is for you to do it. Let me remind you that the last summit, the Summit in Gothenburg, called upon you, the European Council, to use your meeting in Barcelona in the first half of the year to check on what was still needed. You must, then, say something about emissions trading. You must say when you want to ratify the Kyoto protocol. You must, for example, say when you intend to implement the Sixth Environmental Action Programme's strategies for the various industry sectors. In no way is that a matter for the environmental authorities in your own country; it is a matter for you personally. We always consider it important to cooperate closely and well with the Council, and so, Mr Aznar, I offer you assistance should your government have need of it. I am perfectly ready to offer you all my group's suggestions - with all respect of course - as may be necessary to enable you to perform your duties at the beginning of the year.
Mr President, Mr President-in-Office of the Council, I welcome your presidency. The actual introduction of the euro is a red letter day for those of us who want to see European integration and economic development. The task for the EU is now to ensure that the euro lives up to the expectations surrounding it. That is why it is a matter of such urgency that Spain should give priority to a dynamic and competitive Europe.
The Socialist leader in this House, who otherwise appears to have no interest at all in this debate, adopted a particularly 'whining' tone in his remarks on this subject. The fact is that you as a head of government, Mr Aznar, have made a much more dynamic Spain possible, thanks to modernisation of the administration and of economic life. By means of important structural changes and tax reductions, Spain now presents fewer obstacles to new companies' setting up and has created new job opportunities. That is why unemployment is falling and prosperity increasing in Spain. That may be sad for Mr Barón Crespo, but it is good for Spaniards. It is precisely this transformation that the EU must carry out if the Lisbon process is to be taken seriously. The Socialists have let two out of ten years simply pass by. The Spanish Presidency must now increase the pressure and, instead of just talking, pursue a policy of prosperity, development and opportunities for the people of Europe.
Enlargement has now entered a crucial phase. I trust that Spain, which has experienced dictatorship and has secured democracy and freedom through European cooperation, will now guarantee that the Council does not leave anything undone in the work of enlargement under your leadership and that Spain will show the same solidarity and good will as has been shown to your country for fifteen years.
Finally, I am also looking forward to a presidency whose relations with the United States are characterised by friendship, respect and independence. Good luck in what you intend!
Mr President, Mr President-in-Office of the Council, Secretary of State, Mr President of the Commission, ladies and gentlemen, the European Union has, since the Cologne Extraordinary Summit in June 1999, possessed a European security and defence identity which, for the first time, is truly worthy of the designation 'common' . We have achieved great steps forward in this area, which will allow us to use the Rapid Reaction Force, which will be ready for action from 2003 onwards, to independently carry out what are termed the Petersberg tasks, at least on our own continent and in any case with an appropriate UN mandate.
Mr President-in-Office, I would like to add a brief observation to your statements and make a major request of the Spanish Presidency. Taking the observation first, you have described the Rapid Reaction Force as being also an instrument against terrorism in the European Union. I would say that, in our democratic states, the combating of terrorism is primarily a task for the internal forces of law and order and the justice authorities. Should military actions also become necessary, as they did after 11 September, what we call the principle of the rule of law nevertheless remains untouched. My request to the Spanish Presidency is that, where military operations are mounted under the sole leadership of the European Union, there must be the possibility of falling back on the material resources of NATO, especially in transport and reconnaissance capacities, and also, to some extent, in the command structures.
It is truly astonishing that the agreement we need between the EU and NATO has, through Turkey's resistance, not yet come about. The proposal that Great Britain and the United States, without the EU's mandate, presented at the Laeken Summit, is unsuitable and unacceptable. So I ask that the Spanish Presidency should see to it that we get an agreement with NATO, so that our security and defence policy may be secured.
Mr President, Spain is assuming the Presidency of the European Union at an historic moment for European integration. Two major events have occurred. The people of Europe now have the euro in their pockets. This is an incredible success and we must rapidly construct the political Europe that they lack. The second major event was 11 September, which reminded us, as if this were necessary, of the nature of the new threats hanging over the world. The Spanish Presidency is facing these two challenges. By placing the fight against terrorism at the forefront of its programme, the Spanish Presidency is thus meeting the expectations of a Europe that must become an area of security and a constitutional State for all European citizens. All resources must be properly implemented at European level to strengthen the instruments of the constitutional State, such as the introduction of the European arrest warrant, the freezing of funds, the mutual recognition of judicial decisions and the development of Eurojust.
However, in order to meet the expectations of our fellow citizens, we have to face another challenge. We must bring about a strong, powerful, and therefore democratic, political Europe. The Spanish Presidency will be able to use the work of the Convention so that it can go ahead, at last, with the simplification of the treaties, with the task of clearly dividing up the competences between the European Union and Member States, but, above all, with rapidly bringing about the drafting of a European constitution.
On all of these issues, I know that the Spanish Presidency will press ahead with determination. The programme that was proposed to us today meets the challenges facing us. We know your vision, we know your determination, and that is why we have confidence in you.
Mr President, tomorrow this Parliament will approve the resolution on the Commission' s Green Paper on the future of the common fisheries policy, which draws up its future.
I would like the motto 'more Europe' , chosen by the Spanish Presidency, to be converted this year into the definitive integration of fishing into the single market, and I would like a CFP to be more participatory, a CFP whose definition and application involve the presence not only of central governments but also of the regions, of regions with competences in the field of fishing, and of course economic and social actors.
Fishing, Mr President, works on an international basis, like the whole of the economy. Its reform cannot ignore this reality. Nevertheless, it worries us to see that the Community fleet' s access to external waters is being restricted and that our fleet is losing fishing grounds rather than gaining them. In six months' time we will be able to judge this Presidency by its results and see whether it has been able to reverse this trend.
Given the importance of this economic activity to numerous European regions, most of them peripheral and Objective 1, and its role as an element of economic integration and social cohesion, we want you to take it into account as a priority objective when it comes to strategies for safeguarding the European social model, which you mentioned in your speech. I would like you to make that explicit commitment here, thereby helping this sector to recover its fighting spirit and confidence.
Mr President, I should like to deal with one aspect of this debate, and that is the long-term credibility of the European Union's institutions.
Mr President-in-Office, you have come here today to give your commitment - which is very warmly welcomed - to deeper democratic control and also agreed to come before this House another couple of times before the end of your presidency.
Since the mid-1980s we have made great strides with Treaty revision for greater parliamentary involvement in the democratic process. However, before the next Treaty change in 2004 and the European elections that year, we need to make more progress towards reform in each of the European institutions.
Commission President Mr Prodi has made great strides towards being able to promote people on merit and make changes to various rules and regulations which will come before this House in the next few months. The trouble is that very few people in this House or in the outside world know about the changes which have been made in the Commission. We would welcome a document stating what has now happened, so that we know what has been going on.
Mr President-in-Office of Parliament, we have your commitment to a thorough reform of our working methods and, as you have been in office for only 24 hours, we cannot expect changes already, but you have our support, in particular as regards Parliament's 2003 budget, for major changes in the way we work.
Finally, Mr President-in-Office of the Council, you have indicated in your programme that:
'Thus, the Spanish Presidency...will, in line with the conclusions of the Laeken European Council, set in motion a discussion on proposals to be submitted by the Secretary-General before the Barcelona meeting, with a view to drawing relevant operational conclusions from those proposals at the Seville European Council.'
Is it possible, in the interests of genuine democratic process, that we in Parliament could be consulted on the documents you will be putting forward to the Councils in Barcelona and Seville? In the world outside, the Council is often known as 'Kremlin West' , one of the last places where legislation takes place behind closed doors, and we, as parliamentarians, would like to see you come into the real world.
Mr President, amongst the priorities of the Spanish Presidency, I have heard no mention of a European policy that shows greater solidarity with the rest of the world. As coordinator of the Group of the Party of European Socialists, I would like you to clarify your plans for social development and for the reduction of poverty, which the Commission, Parliament and previous presidencies have set as objectives.
You mentioned the Monterrey International Conference. What position will you be adopting on the policies that need to be funded? Who is to fund them? Are you going to support the objective of 0.7% of GDP, approved at the last Development Council by the majority of Member States? How much cooperation will there be with Latin America and with the countries of the Mediterranean, with an integrated approach between trade relations and the fight against poverty? What will your position be on the commitments given through the United Nations programmes on education and health for all? What will your position be on the current conflicts in Africa? I hope that on all of these issues you will consult the European Parliament and, also, civil society and the NGOs.
I wish you a Presidency, Mr Aznar, that will be fruitful for Europe.
Mr President, Mr Aznar has laid down the clear objective of 'More Europe' for the Spanish Presidency and has explained how he intends to carry out the programme. Time constraints dictate that we will have to focus on a small number of issues and not waste words. The first issue is the Convention, which will have to supplement the Charter of Fundamental Rights, promoting the Community method and the federalist approach as a guarantee of political democracy, economic integration and social cohesion.
The second issue is the Lisbon reforms, which have now become intertwined with the launch of the euro. The single currency consolidates the single market and represents a decisive step towards political Europe and a common economic policy. The single currency strengthens Europe' s position in the face of globalisation but means that it is no longer possible for national systems to restore competitiveness by devaluing. The Stability Pact must be respected. In the interests of economic recovery and employment, therefore, the structural reforms, mentioned specifically by President Prodi, need to be pursued with the necessary determination. This strategy must be consistent with the overall goals of integration, cohesion and harmonisation of the series of policies upholding the European social model. It is not easy to pursue apparently conflicting goals in a balanced way, but this is the challenge of the present times.
The third issue is the 'political' contribution that Europe can make to the fight against terrorism which has been occupying all the major democracies since 11 September. I call, in particular, for the reinvigoration of the Mediterranean policy and for peace initiatives in the Middle East. Spain has, on many occasions, been at the forefront of action addressing these issues.
Lastly, I support the pledge made by Mr Aznar regarding Argentina, a country afflicted by a crisis which is threatening democracy itself and which could exacerbate the difficult situations of other Latin American countries.
Mr President, as the last speaker, I should like to thank the President-in-Office of the Council for having remained present in the Chamber for the entire debate.
In this speech, which will be brief, I should also like, first of all, to express my personal satisfaction at the presence in the Chamber today of the President of the Spanish government, José María Aznar, who, long before the events of 11 September had already made the defence of freedom and the fight against those who seek to curb it, such as terrorist murderers, one of the leitmotivs of his political approach. The results of this political action at European level could not be more heartening.
Secondly, the Union' s immigration policy, Mr President-in-Office of the Council, requires your drive and your sensitivity towards such a burning issue, which is, I note, one of the Presidency' s objectives. I refer, for example, to the undeniable need to give a boost to Community legislation regulating aspects as important as family reunification, asylum procedure, or reception conditions for asylum seekers, in order to achieve a proper organisation of migratory flows, which effectively combats people trafficking in human need and who are responsible for the tragic deaths that are taking place in some parts of European territory, such as the Andalusian and other Spanish coastlines.
Before I call the next speaker I ask colleagues in the House to take their seats so that we can listen with some parliamentary dignity to the reply of the presidency.
Thank you very much, Mr President, ladies and gentlemen. I thank you for all of the speeches you have made during this sitting, which I have listened to with the greatest interest. I wish to tell you, ladies and gentlemen, that, of course, I share many of the aspirations that you have expressed here today. I also share many of your concerns but nor should it come as a surprise to anybody that I do not fully agree with some of what I have heard. I must of course, say, however, that, in general terms, I have the feeling that the basic elements of the issues, the objectives and the hopes that we, the various institutions and Europe' s citizens in general share are or can, quite reasonably, be promoted for the future, when it comes to putting our ideas and our plans into practice.
I should like, first of all, to emphasise the importance of institutional dialogue and, within institutional dialogue, once again emphasise my commitment. We will have the opportunity to speak about this European impetus and also about the work of the Spanish Presidency, both in March, following the Barcelona European Council, and in June, following the Seville European Council. This is not, of course, to undermine the importance of the appearances by various members of the Spanish government at the various parliamentary bodies of this institution.
I must tell you that, as holder of the Presidency, I see no problem in establishing what some of you have requested: the creation of a working group for interinstitutional dialogue that encompasses the Council, Parliament and the Commission and which will enable us to see clearly how best our work can be carried out. I do not think that the Commission has any problem with this either. Therefore, from this point of view, I am aware of, and agree with some of your concerns, such as the processing of documents concerning the second and third pillars, which must be resolved with all the guarantees required by the circumstances, the facts themselves and by the sensitivity of the matter, as is done in many national parliaments, with guarantees of security and of confidentiality. We can clearly make progress on many of these issues and, therefore, the Presidency will not raise any opposition to the creation of this interinstitutional working group.
I should like to focus my speech, if I may, on the Presidency' s objectives and work programme and on no other matter. Ladies and gentlemen, we have before us an extremely important opportunity for the European Union, at an historic juncture, which is of great significance. In my opinion, we have before us an opportunity of which we must not fail to take advantage. This opportunity is evident in various situations. The entire world situation has changed following 11 September and in a tragic fashion. The priority in the world today is security and the fight against terrorism. The change that has taken place since 11 September is causing fundamental strategic changes in the world that will define the world of tomorrow, on which the European institutions must reflect, maintain dialogue and on which they must adopt a position for the future. The European Union as such, through its various institutions, cannot remain on the sidelines of the important debate and participation in the profound strategic changes that the world will be seeing.
Secondly, this is a very important opportunity from the economic point of view. I say this for various reasons. Firstly, because for the first time we have the euro, our single currency, which is a guarantee of stability and which has been a great success. Secondly, because for structural reasons, to which I shall refer later, our economies need to continue putting their faith in major reforms. Thirdly, because we are going through a period of economic slowdown and unless we can take advantage of the introduction of the euro, providing impetus for economic reforms, we will be wasting an opportunity to help our economies to recover, which is, of course, extremely important.
The third aspect that must be emphasised is that we are close to concluding a process which has, of course, a huge scope, that we might call enlargement, expansion or whatever we want; but which is, ultimately, the great political process of European unification. This is the objective that would, in itself, of course, fulfil the ambitions of a political generation that is able to look back on European history and which is concerned about planning and organising our future in a reasonable way.
Lastly, we are aware that we must undertake a reform of the institutions, and we have, for this purpose, proposed the Convention and an Intergovernmental Conference.
All of these ambitions provide us with a crucial opportunity. I wish to convey to the European Parliament the commitment of the Spanish Presidency to share ambitions and, at the same time, to work coherently to achieve our objectives more effectively. This is why we have set out various priorities, on which, in response to your speeches, I should like to briefly comment.
First of all, with regard to the fight against terrorism, this is no longer a problem affecting only some people, but one that affects all of us, a problem to which some could show greater commitment, but it is quite clearly the responsibility of everyone. Of course, I appreciate, as I have said, the work and the efforts that the European Parliament has devoted to this matter. Of course, we have to consider the fight against terrorism not only in itself but also in relation to the creation of the area of freedom, security and justice, and to the Tampere commitments that are part of this more integrated Europe that we wish to build for the future.
Various speakers, in particular Mr Poettering, have called for us to be resolute in the fight against terrorism. They are right. We must ask ourselves if in general terms, the European Union is capable at this historic juncture of dealing with the task in hand. I would say that it is reasonably capable, that the European arrest and surrender warrant - supported, of course, by all Fifteen Member States of the Union - the fight against the funding of terrorist organisations and the definition of a list of groups of organisations and persons that support terrorism are extraordinary steps. It is my fervent hope that in its sitting of 5 February, the European Parliament will also take a definitive step in this direction.
How can this be done? This must be done on the basis of the guarantees provided by the Rule of Law. You are quite right, ladies and gentlemen, in saying that the Rule of Law and our freedoms must be fully guaranteed. It is also true, and it should not be forgotten at this time that this is exactly what safeguards democracies and that this is exactly what these people wish to destroy and what those who dedicate themselves to carrying out or supporting terrorism wish to put an end to.
Maintaining democracy through the Rule of Law is precisely, of course, our best guarantee. There cannot be - and indeed there are none - half-way houses in the fight against terrorism, because there are no half-way houses between life and death, between legality and lawlessness, between respect for the law and complicity with terrorism. What there must be is a clear defence, when necessary, from an international point of view, by means of an international coalition, and, when necessary, with the domestic commitment or with the international cooperation of all, to ensure that our freedoms and our Rule of law triumph. And in order to achieve this, we have to work, from an operational perspective, on issues of security, intelligence, cooperation between police forces, joint investigation teams and also on the common judicial issues that are a crucial part of the process of European integration.
Furthermore, if we are coherent and consider terrorism to be one of the greatest threats currently facing our civilisation, we will have to include terrorism as an objective in the definition of the European Union' s security and defence policy. I think that this is a very important aspect and warrants very special treatment, at least in two chapters of relations that are highly relevant to the European Union: the first concerns the United States, with whom we also have discuss legal and criminal matters, whilst at the same time, of course, respecting our extradition system and maintaining our position of clear opposition to the death penalty, or of support for the jurisdiction of the courts and for all the sentences that can be handed down to an individual. But we have to discuss such matters.
We also have to discuss matters in order to reach conclusions on some of your concerns about the importance of cooperation with Russia in the fight against terrorism.
I am sorry to interrupt, Prime Minister.
Colleagues, I really must insist that you take your places quietly. I ask the ushers to approach any Members who are having conversations and ask them to sit or to leave.
We cannot work in intolerable parliamentary conditions on an occasion such as this!
Mr President, I wish to tell you that, in this context, we can move ahead with the creation of the International Criminal Court, with improving the instruments of international legal security. But in this chapter in the fight against terrorism I would like to conclude by making one thing quite clear: let us never forget - I know that the vast majority of this House has not forgotten - the moral lesson which these victims have taught us and let us never lose sight of our fundamental responsibilities.
Failing to condemn terrorism and yet talking about 'dialogue' , supporting terrorism and yet talking about 'dialogue' , murdering and yet talking about 'dialogue' , apart from being a mistake, is an insult to common sense and to the memory of those individuals who have given their lives or who risk their lives precisely to protect human rights, freedom, the Rule of Law and democracy, especially in certain countries.
The second issue I should like to highlight, Mr President, ladies and gentlemen, is that the euro is a European success and perhaps, therefore, we can discuss, amongst ourselves, a more or less exhaustive list of names of people who could be key players or who deserve to be recognised on the euro. Above all, however, this is clearly a success for Europe, for European society, for its institutions and for Europe' s citizens. It is a success for those who conceived of the idea and who promoted it, for those who saw it through, for those who put it into practice and, above all, it is a success for the future of Europe.
I would say, ladies and gentlemen, that the euro is not a point of arrival, but a point of departure, so that having cleaned up our economies in Europe - a process which we must maintain and continue - we must preserve the ambition of the Lisbon strategy, which is a Europe of full employment, a Europe that is more competitive and better equipped, in terms of people' s well-being, to face our future options in the world. This is clearly the path we need to take. This is why linking the introduction of the euro to the process of economic reform and situating this within the scope of the Barcelona European Council is absolutely crucial for Europe.
I should like to briefly remind you all of some figures. In the 1990s, the United States of America experienced growth every year, except one, of more than 3%. In the 1990s, the European Union experienced growth every year, except one, of less than 3%. As I mentioned in my opening speech, the European Union has fallen behind the United States by six income points. As I said, the capacity for technological renewal in the United States and for European investment in North America, which has been better received there than in the countries of Europe, has caused a deep-seated crisis in Europe' s economies.
I think that we would be making a mistake if we did not realise that there are structural factors, in addition to those resulting from the current economic crisis, that warrant our attention. This is why Barcelona, at this juncture, now that the euro has been introduced, represents an absolutely crucial challenge. A challenge to do what? The challenge to realise the objective of full employment.
If I may be allowed to put it this way, I am one of those who still believes that the best social policy, the best policy with which we can show solidarity and also the policy of common sense is the one that enables us to create employment and boost economic growth and which, therefore, helps societies to prosper and to be fairer, more equitable and to show greater solidarity.
(Applause) This is exactly the issue at stake. This is why we are discussing transport, energy and the financial plan. I hope that the Commission and Parliament are able to effectively resolve their recent differences and set out the financial action plan. This is why we are discussing education and employment. This is the method we must use to work towards a Europe of greater competitiveness and progress. Unless we do so - and I am here giving you my personal opinion - we will see an economic recovery in the United States which will provide that country with many advantages over Europe in terms of competition and in terms of employment and the economy. This is something that no-one should confuse with the significance of not maintaining or of questioning the European social model. The only way in which we can preserve the European social model is by making it sustainable, viable and fundable, and this is achieved through growth and employment, which are, of course, the approaches that we have to support.
(Applause)
I have already referred to my solid commitment to enlargement. On this point, I shall mention three specific issues. Enlargement can, and should, take place and we must work to ensure that this objective is achieved on 31 December of this year. There are three basic conditions that must be fulfilled: First of all, the principle of differentiation: it must be the candidate countries which are ready that are allowed to join. Secondly, respect for the Community acquis: the Community acquis cannot be questioned if we want enlargement to be achieved within the deadlines that have been set; and thirdly, respect for Agenda 2000, for the commitments given in Berlin, which contain and explain the basic elements of enlargement. If these three pillars are respected, the negotiating chapters and the common positions will lead to the historical process of enlargement. Reforms will have to be carried out and decisions taken in the immediate future, but we will have made a major contribution to the great political process of enlargement.
In this regard, I should like to refer to an issue that is closely linked to this: the establishment of the Convention, institutional reforms and the idea of more Europe. I, ladies and gentlemen, believe in an integrated and diverse Europe. I understand that there may be some people who feel that more Europe, that a more integrated Europe will put an end to the current legal and political situation or to national States as we know them. This will not happen and the integrated Europe that has brought us this far is something history has never seen before, which represents a great success and is something that we must be able to preserve in all its diversity. Furthermore, each national State will be responsible for democratically arranging its distribution of competences between the national State, between communities or regions and between local authorities.
The European Union, a fellowship of States, will be responsible for providing the means of participation, but let us not confuse points of view or possibilities, and let us not institutionally change something that has provided Europe with guarantees of security, prosperity, freedom and economic success. From this moment on, the Convention will have to undertake its work under the terms that have been agreed and the Intergovernmental Conference in 2004 will have to undertake its own by representing the Member States.
Finally, ladies and gentlemen, I shall refer briefly to issues concerning external and common security policy. I wish to say that once European defence policy has been declared viable, the development of the second pillar is absolutely fundamental. I agree with the honourable Member who said that appropriate operational agreements could be concluded with the North Atlantic Alliance. It is absolutely crucial that these agreements are concluded in a Europe of security and defence that does not, in reality, exist and whose absence we complain about on a daily basis. I hope that the Member States which have greater responsibility for facilitating these agreements are sensible enough to do so in the near future.
We must and we can assume more responsibilities in the field of security and, naturally, this is also one of the most significant challenges we face for the future. In terms of potential basic strategic elements of priorities, I mentioned, although I shall not dwell on this, the United States and Russia. I should like to express my conviction, ladies and gentlemen, that this dialogue with those two countries will determine a large part of the future of our fellow Europeans. Furthermore, ladies and gentlemen, we shall have many important issues to discuss, one of which is the Mediterranean dialogue. This is not simply something that the Spanish Presidency wishes to promote but a vital European need in the Europe of the euro and in the Europe of enlargement. So I do not continue much longer and with my apologies, Mr President, I shall mention only one fact, because the terms 'solidarity' and 'development' have been mentioned on more than one occasion.
If the countries of the southern shores of the Mediterranean wish to maintain their current levels of unemployment and resources, they will have to have created 40 million jobs within ten years. This is a considerable challenge from the point of view of the demographic rate and of the economic situation of the countries of the southern Mediterranean. It is an absolutely crucial challenge for all European countries and we would do well to think vary carefully about what we can do to respond to these challenges.
I would say that Latin America - the second European Union, Latin America and Caribbean Summit will be held in Madrid; the first was held in Rio de Janeiro - must be a strategic priority for the European Union and is also important for development and for world stability. Ladies and gentlemen, these were the observations I wished to make at the first appearance of the Spanish Presidency in this House.
(Applause)
Thank you, President-in-Office of the Council. I note your willingness to come before the House after the Barcelona Summit, which we believe is an important additional moment for dialogue between our institutions.
Vote
The next item is the vote.
Proposal for a Decision (B5-0032/2002) pursuant to Rule 150(1) of the Rules of Procedure by the following Members: Poettering, on behalf of the PPE-DE Group, Barón Crespo, on behalf of the PSE Group, Cox, on behalf of the ELDR Group, Cohn-Bendit, on behalf of the Verts/ALE Group, Wurtz, on behalf of the GUE/NGL Group, Collins, on behalf of the UEN Group, Bonde, on behalf of the EDD Group, on the numerical strength of committees.
(Parliament adopted the decision)
Proposal for a Decision by the Conference of Presidents (B5-0021/2002) pursuant to Rule 150(2) of the Rules of Procedure on the setting up a temporary committee on foot-and-mouth disease.
(Parliament adopted the decision)
Report (A5-0463/2001) by Bushill-Matthews, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on general aspects of consumer protection policy and more particularly consumer information and education in connection with the application of Directive 90/314/EC (2001/2136(INI)).
(Parliament adopted the resolution)
Recommendation for second reading: - on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a Decision of the European Parliament and of the Council laying down a Community Action Programme promoting non-governmental organisations primarily active in the field of environmental protection (13397/1/2001 - C5-0643/2001 - 2001/0139(COD)).
(Parliament approved the common position)
Report (A5-0462/2001) by Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council decision relating to the conclusion, on behalf of the Community, of the Protocol on Water and Health to the 1992 Convention on the Protection and Use of Transboundary Watercourses and International Lakes (COM(2001) 483 - C5-0644/2001 - 2001/0188(CNS)).
(Parliament adopted the resolution)
President. That concludes the vote.
- Temporary committee on foot-and-mouth disease
. I tried to tell the House that, as some colleagues know, almost all my livestock contracted foot-and-mouth disease and were slaughtered. However, since I do not consider the proposed Committee of Inquiry will affect me financially, I voted in favour of the inquiry.
Election of Quaestors of Parliament
The next item is the second round of the election of the Quaestors of the European Parliament.
Voting: 570, valid votes: 567. Majority: 284.
Mr Poos: 304 - elected
Mr Balfe: 288 - elected
Mrs Smet: 288 - elected
Mr Marinho: 264
Mrs Maes: 116.
No further votes are required. We have filled all five positions for Quaestor. I congratulate all the individuals who have been elected.
I invite you to a brief reception.
(The sitting was suspended at 1.24 p.m. and resumed at 3 p.m.)
I should like to inform the House that our colleague in the Socialist Group, Mr John Hume, will have the distinction in the near future of being awarded the Mahatma Ghandi Peace Prize by the Indian Government. The recipient last year of this new prize was Mr Nelson Mandela. Given his outstanding record of commitment to peace and reconciliation in Ireland, I am very pleased to congratulate him. I am sure the House will be very proud of this recognition of one of our most distinguished Members.
Welcome
The Delegation for Relations with Russia is today being honoured with a visit by our Russian colleagues, including Mr Vladimir Lukin. I see that Vladimir, who is an old friend of mine, is upstairs already. You are very welcome, Vladimir. He is Deputy Chairman of the Russian State Duma and Co-Chairman of the EU-Russia Parliamentary Cooperation Committee. It is wonderful to see you here, and I hope we can meet personally. I should not say these things from the chair. Vladimir, I have only been learning how to be a chairman here since yesterday but it is good to see old friends come to the House.
Introduction of the euro
The next item is the debate on the introduction of the euro, which we have now had in our pockets for some weeks and which is the fulfilment of a long-cherished dream in the European Community. It has been a wonderful tribute to the capacity of the European Central Bank and the European System of Central Banks; it has been a wonderful tribute to the banking and financial and commercial system and the retailing system; and, most of all, a wonderful tribute to European citizens, who have taken to it with such alacrity, that now it has virtually displaced the currencies in the relevant Member States.
Mr President, ladies and gentlemen, almost ten years after the signing of the Treaty of Maastricht, the euro has now found its way into our pockets and, I think, into the hearts of our fellow citizens.
The operations to introduce the euro that have taken place in these first two weeks have gone extraordinarily well. Our most optimistic expectations have been more than satisfied. Europe' s citizens have acted enthusiastically and responsibly, and all the operators involved in the changeover have shown themselves to be dedicated and meticulous.
The entry into circulation of the euro on 1 January 2002 is the culmination of a project on which we have been working for many years. Our fellow citizens feel that European integration is making very slow progress. Taking the historical view, however, we can see that it is actually moving ahead at great speed. The Member States took ten centuries to achieve monetary unification in their territories and the Community has done the same in little more than 40 years.
To start with, I should like to pay tribute to the men and women who made the success of this project possible. There are many, and mention has been made this morning of some of them. I am not going to repeat their names, which are fresh in everyone' s mind, but the project has - if I may put it this way - not only fathers but also mothers, and I should like to make specific mention of these women by referring to one individual: Christa Randzio-Plath, who embodies the involvement and the commitment to the euro of this Parliament and of her Committee on Economic and Monetary Affairs.
It would be unfair, however, if I did not mention two other Members of this Parliament: Karl von Wogau, who, in his capacity as chairman of the Committee on Economic and Monetary Affairs, also played a critical role, and the previous President of the European Commission, Jacques Santer. I should also like to mention my predecessor, Yves-Thibault de Silguy, who played a crucial role in the previous legislature.
We have worked effectively together with Parliament and I hope that we can continue to do so when confronting new challenges in the task ahead of us. This is why I should like to say that the introduction of euro notes and coins is not only the culmination of a project. It is also the beginning of a new era in the history of European integration.
The physical reality of the euro affords us the opportunity to make further progress in the process of integration. I shall refer to this later on and I should like to focus now on more critical aspects of these early days of the changeover.
First of all, I should like to highlight the enthusiasm of Europe' s citizens towards their new currency. This has undoubtedly been a crucial factor in the success of the operation. The citizens of Europe have rapidly integrated the euro into their daily lives.
Before of the first of January, the sale of currency kits had already been a success. From the first of January, consumers began using notes on a massive scale. The volumes of withdrawals from ATMs were higher than expected from the first days onwards. The amount of business taking place at bank counters was so great during the first week of January that, in some countries, the volume of withdrawals or exchanges in banks was greater than the volume of operations at ATMs.
Another indicator of the success of the single currency amongst the public has been the rapid progress of payments in euros. These had already reached 20% on 2 January, the first working day. Today - that is to say, only nine days later - nine out of ten payments are being made in euros. The operation has been a success, therefore, given that over 90% of these transactions are taking place in euros after two weeks.
My second comment on the adaptation of automatic cash machines is that this has also been swift and has taken place throughout the euro zone. For the last two years, the Commission and the European Central Bank have asked banks to change their plans and adapt ATMs with almost immediate effect. This course of action has been a success. On average, 80% of ATMs were adapted by the first of January. This figure rose to 90% by 2 January and to 97% by 3 January. By 4 January, almost all ATMs were only issuing euros.
A comment on business: the majority of citizens have sought primarily to get rid of their national currencies and receive change in euros, thereby demonstrating their desire to use only the euro as quickly as possible. By and large, businesses respected their commitment to give change in euros, which enabled the existing stock of the former currencies to be disposed of rapidly.
The acceleration of payments in euros together with the exceptional measures adopted by the majority of businesses meant that queues in shops were not as long as they could have been. Saturday 5 January was the key day for this issue. The test was conclusive and in all participating States, queues were of normal length. This situation did not change on the following Monday, when sales began in many European countries.
Nevertheless, the first week of January was extremely complicated for business. On the one hand, the frontloading of businesses turned out to be inadequate or encountered logistical problems in some Member States. On the other hand, many consumers spent money in order to get rid of high denomination notes from the national currency, which soon created problems with the supply of lower-value notes in a number of the States participating in the operation, a situation that was resolved by one means or another.
With regard to the behaviour of prices, an issue to which the Commission decided to draw the attention of the Member States and all players in the changeover in the months leading up to the first of January, I can tell you that, according to the reports submitted to us by the national authorities responsible, there has been no significant increases in prices as a consequence of the changeover to the euro, with the exception of a few isolated incidents. Furthermore, in some cases there have been downward adjustments, although, it is also fair to say, in other cases and on an individual basis, the opposite may have occurred.
Overall - I repeat - there has been no significant increase in prices and we do not, therefore, expect to see a negative impact on inflation for the month of January.
In conclusion, the balance sheet for these two first weeks is, in the opinion of the Commission, very positive. The greatest exchange operation in history has taken place practically without mishap. It is a huge triumph for the Union and proof of the high quality of our meticulous preparations. The efforts of all key players in the transition to the euro: the eurosystem, national governments, the Commission, private operators and all citizens have borne fruit.
The success of the introduction of the euro is the end of a chapter - as I said before - but not the end of the work. We must now harvest the fruits of this success by increasing and deepening the coordination of our economic policies and by undertaking the structural reforms necessary to increase growth and employment in the Union.
We must now apply the same energy and ambition that have guided the introduction of the euro to achieving the coordination of economic policies which will enable us to increase growth and employment. In the short term, the framework of stability in the euro zone has enabled us to provide a balanced and timely response to the economic slowdown we are currently experiencing.
The clear improvement in budget revenues has created some leeway, which will help to cushion the impact of the slight increase in budget deficits that have appeared as a result of the global slowdown.
In 2002 we hope to regain a satisfactory level of growth, which will contribute to global economic recovery. The success of the introduction of euro notes and coins will, by eliminating uncertainty, assist this recovery, stimulating consumer and business confidence.
In the medium term, the European Union set itself clear objectives in Lisbon for increasing the potential for growth and for job creation. In order to achieve these objectives, it is important that we maintain the impetus that will enable us to carry out the necessary reforms which will, in turn, bring about an increase in the rates of employment and productivity.
For this year, the Commission proposes three priority areas: first of all employment policies and, in particular, active labour market policies; secondly, economic reforms to increase competitiveness, integration and investment in key industries; and thirdly, investing in knowledge to increase competitiveness and employment. I shall not dwell any longer on these points, which were yesterday the subject of the speech by the President of the Commission.
Greater interdependence of the economies of the Member States, and in particular within the euro zone, calls for closer and more effective coordination of these economic policies.
In this context, I would say that coordination must be strengthened on the basis of a more accurate analysis of the economic situation and the policy mix of the euro zone. There must be greater openness in reaching consensus on appropriate policies and the Member States and the Commission must be given access to information on the principal measures of economic policy that each country will adopt in future so that the peer review system that we have within the Community can function effectively.
Moving ahead means meeting our commitments: those in the Treaty and those in the Stability and Growth Pact. Moving ahead also means facing up to new challenges. This is what we, as the Commission, will be focussing our efforts and our work on and we hope we will be able to count on the cooperation of Parliament that we have always enjoyed, and with which we hope to continue working in the same efficient and consensual way that we have in the past.
Thank you, Commissioner. As you remarked, many were referred to and thanked earlier today. Of course we should thank you and your staff and the College of Commissioners now for all the work you have done in the past several years to bring this to a reality. You have our congratulations and respect for doing that.
Mr President, Commissioner, ladies and gentlemen, this speech is the last I shall deliver in this Chamber as a member of the Committee on Economic and Monetary Affairs. I have been a member of this Committee for 22 years. From tomorrow, I shall be a member of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. I am convinced that the next step on the road to the realisation of the European Union must be political union. I look forward to working on this task in future.
Looking back over these years, I would like to start by recalling our colleague Basil de Ferranti, now sadly deceased, who at that time drafted the first reports on the creation of the internal market and thereby initiated this whole development. It started off as a working party on technical barriers to trade, later spawning the Kangaroo Group. These were the first initiatives towards creating the internal market. Jacques Delors was at that time the chairman of Parliament's Committee on Economic and Monetary Affairs, in other words, Mrs Randzio-Plath, our predecessor; he then, as French Finance Minister and later as President of the European Commission, laid the foundations on which these ideas were to become realities.
I wish also to recall Jacques Moreau who, together with me back then in 1984, presented the first report of the European Parliament on proposals for the creation of the internal market.
Seeing the enthusiasm that greeted the euro on 1 January, welcoming this new currency for 300 million people in the European Union, we have to recall, on the one hand, how difficult was the road to this. On the other hand, though, we also have to ask ourselves what conditions are required for the euro, our common currency, to be successful in the long term?
Let me here list three conditions. The first is the consistent development of the Stability and Growth Pact. It is indeed almost ironic that we see today that it was Germany, my homeland, that campaigned most vigorously then for this Stability and Growth Pact with its strict criteria, and that one can, or must, almost take it for granted in the present situation that Germany will be the first country to be affected by this treaty's sanctions. I take the view, though, that we must be consistent here if we want the euro to become and remain a stable currency in the long term and interest rates in the European Union to remain low in the long term for our enterprises, as a condition of investment and growth.
The second condition is that, in the Member States and in the EU, we make economic policy in accordance with principles held in common. It was by a large majority the will of Parliament that these principles should be those of the social market economy.
Thirdly, we must move forward to political union. We said before Maastricht that we wanted monetary union and political union at the same time. Even then we were saying that monetary union cannot exist in the long term without political union. We must stay consistent on this point. It is now that we must take these steps to political union, at the core of which is a common foreign and security policy.
I would like, finally, to pick up on something Jacques Delors said. Jacques Delors, during the interminable debates we had on the European internal market, once remarked, and quite rightly, that you could not fall in love with an internal market. In other words, there is very little emotion involved. I would also say that the same applies to a currency, although there are some of us who have a very emotional, almost erotic, relationship with the currency. What we need, though, and what we must bring to light, is the awareness of a common European identity, Europe-consciousness. I believe that is surely the most important task facing us as the European Parliament.
Mr President, the introduction of euro notes and coins has not only been a success in logistical and organisational terms, but is also already contributing to the enhanced creation and discovery of a European identity. Not even Eurosceptics in Italy can do anything about that.
The tangible euro makes Europe a fact of daily life, just as we MEPs always said it would. The euro was, in a manner of speaking, Parliament's first choice since it was itself directly elected, a choice above all by the Committee on Economic and Monetary Affairs To that extent, the euro has for two decades been one of Parliament's successful projects. We took our stand for a market and a currency and played our part in creating them. I think that thanks are owed to all the Members of this House, and to you too, Mr von Wogau.
(Applause)
'Euro' will in my view become the affirmative word of 2002. After all, the euro embodies Europe's dynamism and determination to create a European identity, improve European competitiveness for the benefit of the economy and employment and grow together into permanent mutual solidarity. Monetary union completes the internal market - the right answer to the challenges of globalisation - and makes it at last work for everyone, for small and medium-sized enterprises and above all for people.
The euro will become a success because it is accepted not only by the markets but also by people. Many are at last rejoicing - as we Members always predicted they would - to be living in Euroland. The success of the introduction of euro notes and coins fills everyone with enthusiasm and creates the climate of optimism that we in Europe urgently need for investment, stimulation of internal demand and thus for employment. The introduction of euro notes and coins crowns and rewards the sustained efforts on the road towards monetary union. Today, many people are already wondering why euro notes and coins had not been introduced much earlier, something we Members had always demanded. We call upon Denmark, Sweden and Great Britain to come into the eurozone in their own interest before eastward enlargement takes place.
The German mark was a currency with a proud past. Three years of monetary union promise us an equally stable monetary future. There have in any case been lower interest rates under monetary union than in the decades of the German mark that preceded it. This is connected with the low level of interest, which guarantees good financial conditions that favour investment. It follows that monetary union has kept to what was promised politically in the Maastricht Treaty, namely price stability.
The introduction of euro notes and coins, then, also brings visible successes for consumers: prices for consumer durables, such as cars, will fall. By its completion of the internal market programme, the euro also at last makes possible consumer-friendly competition, which will lead to medium-term pressure on prices and an incentive to higher quality.
The completion of economic and monetary union, of the internal reform of the European Union and of a European constitution and the successful eastward enlargement of the EU are the great challenges that Europe must face up to. There is one thing, though, that we must not forget: the euro is not only a monetary project; it was always a political project and is a component of the political union of Europe.
Europe is small in global terms, and so the internal market, completed by monetary union, is quite certainly the right answer. The euro, moreover, puts to the test the ability of Europeans to organise unity in the interests of all Europe's states. As far as further bold European projects are concerned, it is both a connecting link between them and a stumbling block.
William Shakespeare was right to maintain that 'if money go before, all ways do lie open' . It is to be hoped that that applies also to more efficient and improved coordination of economic, financial, employment and social security policies. The euro urgently needs to be accompanied by some sort of economic government. Cyclic developments are no longer triggered by nation states, but by economic issues, and so the EU summit in Barcelona has been required to exchange dogmatism in handling the Stability and Growth Pact, which does leave some room to manoeuvre, for a sound policy which is committed to monetary, financial and also social stability.
Our commitment as a Parliament to monetary dialogue with the European Central Bank was particularly important. We took our stand in Parliament for the independence of the European Central Bank, but also demonstrated our commitment to that institution's democratic accountability. Hence it is very important that we should have organised and motivated a cultural revolution in Europe, for the Member States' dealings with the national central banks used not to have the democratic accountability we have now. Money policy thus becomes transparent and comprehensible and helps us to fathom this mystery as well. For money policy is not neutral; it too has an influence on the real economy, on growth and employment.
Mr President, my group has decided that the coordinators in the Committee on Regional Policy, Transport and Tourism must be elected at 3.30 p.m. Since I am one of the candidates, my presence there will be required. Could I ask whether Mr Pronk could read out my two-minute speech in my place when my name appears on screen?
Mrs Peijs, I have no objection to that if it is acceptable to the House, which I think it is. So let us act on that basis.
Thank you.
Mr President, I will speak on my own behalf. On 1 January, many European citizens made their first acquaintance with the new currency: the euro. And what an acquaintance that was. Barely two weeks have passed and the euro has replaced the national currencies everywhere. If Parliament' s wish to distribute euro notes among the public before 1 January had been complied with, a few smaller problems might have been avoided, but that is probably just a detail.
I could not agree more that the changeover has been a runaway success. This is mainly due to the citizens of Europe, a fact to which you yourself have already made reference, as befits a good Liberal. They have reacted to the currency change with enthusiasm and patience. Shopkeepers should also be praised. They have borne the burden of the actual implementation and, in my view, they are therefore the heroes of the conversion.
However, in my opinion, the introduction of the euro notes and coins is merely a first step, and Commissioner Solbes Mira has already made reference to this. What matters most now is to ensure that the new currency continues to be successful. This requires quite a bit from all participating countries: the political will to support the currency and not to cast it in a bad light, as some members of the Italian government have done, the political courage to leave the Stability Pact intact so that the correct financial framework of the euro continues to exist, and the political power to build on the success of the euro. The time has come therefore, following the most successful European project ever, to take steps in order to further develop the internal market. If we really want to achieve the objectives prescribed in Lisbon, we must commit ourselves to the further liberalisation of the internal market and to making it more flexible.
There are five clear priorities in this respect, namely postal services, transport, electricity, gas and water. These are vital in the liberalised and flexible knowledge-based economy that we are pursuing in Europe, and also in the interests of the citizen. In this way, the citizens know where they stand with Europe. Only by choosing this option can the EU' s economic power be realised and the new currency kept strong.
Mr President, Commissioner, the largely successful introduction of the euro notes and coins proves one thing and one thing alone: that the people of Europe are highly pragmatic. The markets, which always have the choice, appear to be much less enthusiastic. In any case, I believe that the people will use price levels as the true factor that determines whether or not they will adopt the Euroland currency.
However, this currency, which does not belong to any one State, is now posing new problems. Shopkeepers have already had to carry out, free of charge, the work of the banks during the introduction of the euro. It is conceivable that, during this period, shopkeepers had the same interest as consumers in doing this. But now the problem of counterfeiting has surfaced. Forged notes are already at large and it is easy to envisage the different currencies of north and south Euroland intermingling this summer. For example, the EUR 200 and EUR 500 notes, which were not printed in France and in the countries of southern Europe, will reach us, which is in fact already happening with notes of German origin. Next summer, these notes will be everywhere. Obviously, shopkeepers are unable to identify potential forgeries which are worth, if you will forgive me for saying so, more than 3 500 of our poor old francs, in other words, half the minimum wage in France. The Commission will be responsible for compensating the victims and those misled by forged euro, since no State can be. But will the European citizens and the shopkeepers, who accept forged currency by mistake and because they are unable to tell the difference, be compensated by Member States or by the European Central Bank?
Mr President, Commissioner, the euro is an undeniable success, and this is thanks to the European Central Bank, the Commission and all those who worked on the project, including the Members of Parliament. Mr von Wogau said that the next stage would be political union. I agree, but I feel it would be a mistake to think that the success of the euro, its capacity to be a strong, stable, reliable currency lies in political union, which is necessary for other reasons. The euro will be a strong currency if Europe' s economy is strong.
Commissioner, you mentioned the need to coordinate economic policies several times in your speech. I feel that there is something which is even more important than coordinating economic policies, which, if we overdo it, could even have negative repercussions. It is important for there to be sound economic policies in Europe: the strength of the euro will depend on it. We must combine the transparent policies and get away from the present rigidity. The strength of the euro, then, will depend on the ability of these transparent policies to make the economic systems more dynamic - as Mr Maaten said - to free them from the constraints of corporatism and dirigisme, to liberalise the markets, etc. All this is often the result of too little rather than too much economic policy and, in this respect, I feel that the tension between policies, the competition between the many different solutions adopted by the countries is of benefit and, through a form of bona fide benchmarking, can foster positive processes of emulation.
Although it does need some fine-tuning, the framework of the single market, together with the Stability Pact - an economic Constitution which many countries like Italy did indeed lack - is broad enough to be able to embrace, without conflict or contradiction, a transparent range of options between which it is left to the individual countries to decide. I believe that leaving the Member States the leeway to choose between options within the framework of the single market will lead to a stronger economy and that, as a result, the conditions necessary for a stronger single currency will emerge.
Mr President, I am indeed reading the text of Mrs Peijs, and in order to emphasise this, I am standing in her place, but to remove any doubt you may have: I am totally behind it. The 'euro introduction' project has been a success. In the Netherlands and in Ireland, the introduction of the euro is practically completed. More than 90% of all payments are already conducted in euros. Mrs Peijs is proud - and I could not agree more - that European citizens have so quickly adopted the euro with such a great sense of innovation and have put their own currencies to one side.
The Europeans did not need long changeover periods. Today, we undoubtedly owe a special word of thanks and recognition to the retail trade, which has absorbed a whole host of difficulties with appropriate flexibility. The banks and their staff have also contributed a great deal to the smooth transition. We must now take an important next step. The euro must remain a stable and strong currency. For that purpose, the President of the Central Bank must first and foremost remain where he is and must closely monitor the bank' s objectives, namely low inflation. It is almost more important for the Member States to start to realise that they are not on their own and are not fully autonomous, but that everything they do, and notably what they do not do, has a bearing on the entire Community and on the stability of the currency.
In order to sustain the confidence of the markets, it is very important for the large Member States in particular - and perhaps notably Germany - at long last to take the necessary measures to open up their markets completely, to make their labour markets more flexible, to make their pension systems sustainable and to modernise their social benefits. Instead of being the Union' s driving force, these countries act more as a brake on the Union' s progress. Any weakness in the currency is down to the Member States and so far not to the Central Bank, which is operating exceptionally well, except in the field of payment balance systems, such as TARGET, and the consumer system.
Mr President, Commissioner, there are two aspects of the introduction of the euro which have been mentioned by Commissioner Solbes and other speakers: the undeniable success and future prospects of the euro. I will use the short amount of time available to me to concentrate on the second aspect, for the euro really is an open door to the future. Indeed, I feel that, in addition to its great symbolic significance, the introduction of the euro will not bring immediate short-term effects for our economy or in terms of the rate of inflation; however I do feel that it provides Europe with a wonderful opportunity to develop in a climate of stability, particularly as regards the medium and long term. In the medium term, Europe has the problem of how to disengage its economy from the US cycle. Indeed, still today, European development is heavily influenced by exports and, therefore, to a great extent by US demand. This being the case, the current recession in the United States could impact on us rather than be offset by our capacity for independent growth. This capacity for development of internal demand can benefit greatly from the integration of monetary policy, but it does not depend on this alone. It needs to be boosted by an economic policy which combines monetary policy with fiscal policy and, most importantly, with a policy of research and innovative investment such as that outlined at Lisbon, although this policy has not actually been pursued.
The problem exists in the longer term of the euro as a potential world-wide reserve currency on an equal footing with the dollar. A Parliamentary resolution has already pointed out that the central guideline for the exchange policy should not be a strong or weak euro but a stable euro, varying, of course, within a range in a way that is not destabilising. To this end, it will be necessary, sooner or later, to promote some form of agreement between the US and European monetary policies for our mutual and shared benefit. It is true, then, that the euro does represent a major opportunity, but it is an opportunity which has not yet been exploited. This potential role - as the previous speakers have said too - must be fully realised by politics, by Europe' s political capacity, by a government responsible for the economy which promotes the conditions for autonomous development within Europe and which ensures effective management of exchange outside Europe.
Mr President, ladies and gentlemen, speaking with one voice through the Central Bank, the governments of the euro zone countries are stating and affirming that Europeans have given an enthusiastic, even euphoric welcome to the euro, the imperial currency, the new Reichsmark. According to official reports, no problems have marred its triumphant arrival. Fifteen days after the euro' s introduction, the evidence is for all to see: the great majority of transactions are being made in euro.
To put it bluntly, these crude propaganda-driven reports are very wide of the mark. Nothing has really worked as planned. There was a shortage of euro in the first days, banks refused to do their work by refusing to carry out currency exchanges or by placing a limit on them, and, to top it all, by trying to charge for the transaction. Cash dispensers cannot issue EUR 20 notes, vending machines are refusing to accept euros produced in another country and the opportunities for counterfeiters are increasing because no one knows how to identify the new notes. We have to admit it: European citizens are not using the euro out of enthusiasm, but under duress because it is increasingly difficult to get hold of their national currency.
Some Germans, for whom there is no transition period, are continuing to pay in deutschmarks even though this currency ceased to be legal tender on 1 January.
There is no advantage, therefore, to using the euro for everyday purchases. It only causes difficulties and is costly to everyone, not to mention that its introduction has meant States have had to abandon their sovereignty unnecessarily. Everyone in Europe now has a foreign currency and we are also seeing a return to rising prices. Everyone realises, when doing their shopping, that prices are soaring, everywhere and in highly worrying proportions, particularly for everyday goods and essential items.
This is perhaps not quite the same as the Ruhr of the 1920s but this is similar to what happened in the 1970s. January' s price index may be saved by the sales but let us wait for the figures for the whole year. Let us also wait for the first anti-social effects of competition, which the euro will have on salaries, relocations and redundancies, to be felt. Therefore, in the name of the right of nations to self-determination, we would like to affirm the right of nations to bring back their national currency, in the same way that the former Soviet states, when freed from the yoke of Soviet federalism, brought back theirs.
Mr President, President Prodi told us this morning that the introduction of euro notes and coins was a huge success. And several Members have gone even further by speaking of the enthusiasm of consumers, who appear to have embraced the new currency.
In our view, these comments are excessive. It is true that the changeover to euro notes and coins was well executed, technically speaking, but the consumers had no other choice than, sooner or later, to use the new money. The real test will be that of managing the euro in the years to come. And, in this respect, if I were a federalist, I would not be pleased. I would be rather concerned, because, today, the people who occupy a very difference position to us on the political stage, such as Jacques Delors, are saying exactly what we have always said, namely that the euro cannot function as it is. We should speed up integration, as Mr Prodi said. We should strengthen the economic pillar or move towards a political Europe, as other Members are saying. In short, we need more supranational power to integrate at European level; in other words, that Europe is turned into more of a super-State.
There is the rub, Mr President. Is Europe prepared to accept this super-State? No, it is not! First of all, the nations of Europe are sufficiently diverse in every respect that it is not possible to create an optimal monetary zone. Some of our Members will certainly say that a super-State with the power to ensure consistency is all the more necessary. Yes, admittedly, it might be all the more necessary, but at the same time, it is all the more impossible. So this is the vicious circle in which the euro zone countries will struggle over the coming years.
You could also say that it is a race against time. For the euro to work, either those who oversee it will fairly soon manage to pull apart the nations and build the super-State - and then the euro can survive, but what state will Europe and democracy be in? - or the nations, simply because of their differences, will make it impossible to manage the single currency. As for us, it is clear what we prefer, Mr President, out of an affection for our homelands and because of our belief in the fundamental need for a national framework for democracy and solidarity.
Is there not a third option, however, that of a single currency without a State? This could appeal to us, but no one actually knows how it would work if confronted with asymmetric shocks. Furthermore, the markets themselves do not believe in it, as proven by the persistent weakness of the euro in recent days.
The euro, then, is launching us into an adventure with very serious political and financial consequences of which the citizens were not warned in advance and which they are not prepared to shoulder. It should really be the people who invented the euro who are concerned.
Mr President, the launch of the notes and coins has finally made the euro a political reality for the 300 million people of Euroland. Coming from a country which is out, and a party which opposes joining, I was half expecting more glitches and popular resentment at the imposition of an unfamiliar currency. So far so good, with little inflationary rounding-up. I congratulate the ECB, the Commission and the national central banks on their handling of the logistics of this massive undertaking without any upsurge in armed robbery or counterfeiting, although I still question the need for a EUR 500 note which can only facilitate criminality.
The naturally cautious British Conservative position is that, although the euro may be an added convenience to travellers and improve price transparency in the single market, it is undoubtedly intended primarily to bolster pan-European identity as a stepping stone to further political integration - something admitted to by everybody bar Mr Blair and our Labour Government - and to control not only of monetary policy, but also of taxation.
The "one size fits all" monetary policy, as the Commission's pessimistic 2001 economic report admits, cannot be right for all of the countries all of the time and, coupled with the fiscal restraints of the Stability and Growth Pact, imposes severe destabilising problems and a lack of flexibility on certain economies, as we have already seen in the artificial boom scenario of Ireland. The risks of an asymmetric shock developing will only get bigger after enlargement as European labour markets remain unreformed and largely immobile. President Prodi has admitted this inherent risk and the call will come very shortly for a much bigger EU budget and direct EU taxes to set up bail-out funds to compensate affected countries for their loss of rights to devalue their currencies or lower their interest rates. Nevertheless, I wish the euro well as the currency of our major trading partners, since UK prosperity is also affected by its stability.
I hope that my pessimistic prognosis, which echoes that of the Commission's own, proves to be wrong over time. I would also like confirmation from Commissioner Solbes that, in his opinion, for the UK to join the euro it will have to spend at least two years locked into the ERM II phase first before proceeding. Finally, I should like to congratulate you, Mr President, on your election.
Mr President, first of all, I should like to thank all the speakers for their comments.
I wish to begin by giving special thanks to Karl von Wogau for his involvement in this process over the last 22 years. We are sorry to see him leave the Committee on Economic and Monetary Affairs, but we know that his skills will continue to help Parliament and the process of European integration in the Committee of Foreign Affairs.
Karl von Wogau said, in a reference to Jacques Delors, that it is impossible to fall in love with the euro, and yet Christa Randzio-Plath said that Europe' s citizens are happy. Both comments might be linked to one fundamental factor: the euro is the first aspect of European identity to affect all citizens of the Member States of the Monetary Union.
The euro is extremely important, as were the removal of borders or the internal market, which, nevertheless, only affect goods and citizens crossing the border at a given time, but it is also a piece of our European identity, which we use every day from morning till night, in all the countries of the Monetary Union and exactly in the same conditions. Because there are clearly also striking differences between us, this aspect, out of all our common aspects, must be highlighted as a very positive one, as the others have nothing to do with any form of unification.
From now on, the euro will give us notes and coins and a slight increase in economic growth, as a consequence of uncertainties being eliminated. It is true, however, and I am in agreement on this with some of the speakers, that the fundamental elements will emerge as a result of our potential capacity for growth or, to put it another way, as a result of implementing the Lisbon process in a more ambitious way than we have done so far.
We will be able to break free from the United States, as Mr Ruffolo suggests we would want to do. Nevertheless, experience and the year 2001 have shown us that being relatively independent in terms of trade does not protect us from the effects of a crisis in the United States as a consequence of the course which takes place due to the economic effects arising from the relationships between companies and between financial markets.
The exchange rate will be the real test of the euro. I have always said that the exchange rate was never an objective of the Union' s policy. Our objective for monetary policy is to maintain low inflation and we are convinced that a currency with low inflation is, in the long term, a stable currency, a popular currency, a currency that will provide refuge and is a currency that will have an important role to play in the economic world.
Apart from the purely economic aspects, however, what is happening with our institutional structure? Is the euro the beginning of economic government? I would say that the model we put together in Maastricht was based on a single monetary policy and on coordinated national economic policies. This is our model. And we have to work on ensuring that the euro is a success on this basis. I am not going to prejudge whether we should make more or less progress in the processes of political integration. It could be done according to the wishes of those that favour greater political integration, but I also realise that this is a decision to be taken by the fifteen Member States in other bodies, in other forums and following a different debate. Nevertheless, I am convinced that we can move ahead with the process of greater coordination between economic policies, which certainly does not mean the unification of our economic policies, because our situations are different and, consequently, policies must be applied consistently.
Today, like so often before, we have tended to confuse stability pacts with economic policy guidelines. Is the Stability Pact the problem for the Union' s economic policy? This is something we have discussed on more than one occasion in this House. I repeat what I have always said: the Stability Pact is nothing more and nothing less than a necessary factor which allows us to maintain a policy mix between budgetary policy and monetary policy, which facilitates a monetary policy with low rates of interest. Structural changes to our economies and the move towards growth, coherence between our national economic policies and Union policy as a whole with monetary policy must be managed by means of these broad economic policy guidelines. We have the necessary instruments; we have to perfect and improve them, but I think that the system is a good one. The policy mix will be one of the key elements of the Spanish Presidency, as the chairman of Ecofin stressed and I am sure we will have the opportunity in this House to debate this fundamental point. Of course, the structural reforms, as I said earlier, are still the key to the future.
I wish to make a comment on enlargement of the euro zone. We have noted greater interest in the 'pre-in' countries in what is happening in our experience in the euro zone. Or rather, I would say that in the three 'pre-in' countries, considerable further interest has been aroused, which is reflected in some political attitudes that have been communicated or which we have seen in recent days. Admittedly, there are still some who criticise the euro and what some people in the Eurosceptic world are afraid of, since the short term problems have not occurred, is what will happen in ten or fifteen years' time. Obviously, there is nothing we can say on this point. It is difficult to control what will happen in ten or fifteen years' time, but I personally am convinced that by then we will have far fewer problems than we do at the moment in this regard.
What conditions will be imposed on the 'pre-in' countries in order for them to join the Union? Exactly the same as those imposed on the other countries, no more and no less. Compliance with the Maastricht criteria, with the additional factor of the opt-out clause to which Denmark and the United Kingdom have the right. There will be no change either for the 'pre-in' or for the candidate countries. We take the view that the equal treatment of all Member States of the Union is a fundamental principle, which we should not alter under any circumstances.
A last comment on an issue that might be a minor one but which is, to a certain extent, the issue that has concerned us today: the practical problems involved in the introduction of the euro. Have businesses played the role of the bankers? No, they have not. Through the system of frontloading, businesses have acted as an incentive for the rapid take-up of the single currency. It is true that some practical problems have occurred, due more to pressure by some citizens to use businesses as a bank, when they have tried to change high denominations of national currency in businesses and not in the banks, as should have been predicted.
Have there been serious problems of counterfeiting? There have been neither serious nor less serious problems in this area. So far, we have not seen counterfeits that could technically be called 'counterfeit euros' . There have been photocopies. There have been euros produced with scanners, but which are enormously different from the real euro and, consequently, these concerns, which are occasionally expressed, should no longer be an issue. The euro has an extremely high security factor, unlike some of the world' s other national high circulation currencies, and this should guarantee that this type of situation is not going to occur.
I would also deny the truth of some of the assertions made about the functioning of ATMs. There have indeed been practical problems. Anyone who goes to automated toll booths machines not far from here will see that some machines do not work with the currencies of every Union country. These are practical problems, whose importance we should not exaggerate: they are merely anecdotes within an enormously important and complex process.
Nor do I feel that there are major pricing problems or that prices in the sales will influence prices in January, as they have not done in the past, since they have never been taken into account.
Last week, speaking with the former chairman of Ecofin, Mr Reynders, we said that the clear lesson we have learned from this process is that the next time we change currency we must not do it on the first of January. But since I am sure that this situation will not arise, I would say that we have no need to worry about this problem either.
Ladies and gentlemen, many thanks for your immense cooperation during this period. It has been crucial to helping the good work of the Member States, to ensuring that the public has been better informed and also to providing encouragement for the Commission' s work.
The debate is closed.
Procurement
The next item is the joint debate on the following:
Report (A5-0378/2001) by Zappalà, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a directive of the European Parliament and of the Council on the coordination of procedures for the award of public supply contracts, public service contracts and public works contracts (COM(2000) 275 - C5-0367/2000 - 2000/0115(COD)) and
Report (A5-0379/2001) by Zappalà, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council directive coordinating the procurement procedures of entities operating in the water, energy and transport sectors (COM(2000) 276 - C5-0368/2000 - 2000/0117(COD)).
. (IT) Mr President, I would like to start by congratulating you on your election to the presidency of this House and I wish you and the entire House a successful two and a half years.
Mr President, ladies and gentlemen, the time has come to vote on the directive on public supply contracts, public service contracts and public works contracts and the directive on specific sectors - entities operating in the water, energy and transport sectors - in plenary. The Commission worked on them for four years, conducting a series of hearings, studies and assessments. Then Parliament worked on them for a further two years. A very well-attended public hearing took place and the Committee of the Regions, trade associations and professionals from all over Europe were also consulted.
The fact that such a huge amount of work has been necessary should not surprise us, considering that public works contracts take up around 15% of the Union' s total GDP, that is over EUR 1 500 billion. It is estimated that only 20% of that sum is actually covered by the provisions of the current directives in that the threshold above which it is mandatory to apply them is relatively high and, in any case, more or less equal to that laid down in the agreements for the participation of third countries. The current directives are now outdated and therefore need revising and bringing into line with new technologies and new market trends. It was precisely the need to increasingly develop the internal market which prompted the Commission to research and propose the directives in question. The subject is of considerable importance and could not and still must not be treated lightly. In addition to individual Members, four Parliamentary committees delivering opinions and the committee responsible - the Committee on Legal Affairs and the Internal Market - examined the texts and tabled amendments: almost more than half this House has been able to examine, debate and amend the texts.
It is a simple matter to summarise the contents: they revise and modernise the current directives, they introduce electronic auctions; they clarify the standards on technical specifications, they define rules on award criteria, they simplify the thresholds and they introduce a Common Procurement Vocabulary.
Overall, the proposals deserve our support and, indeed, have it: we are all aware of how important they are and we all want their path to be smooth. However, the most significant past and present problems which have emerged and which are the subject of debate within the different political groupings, and between the groupings and between national representatives need to be highlighted.
The thresholds, or the value below which the directives are not binding. This value, which - as I have said - is already relatively high, corresponds, however, to the value laid down in the agreements with third countries, in line with the Commission' s proposal. It has been proposed to increase this value. That would raise two problems: it would reduce the number of work contracts required to comply with the directives, possibly to the advantage of third countries whose existing contracts cannot be reviewed. It would also allow contracting authorities to operate outside the common rules, with the associated risks. However, it has been maintained that, even if the thresholds are raised, the number of contracts awarded to European tenderers will not decrease because, below a certain value, it is not economically beneficial for businesses to operate away from their region, still less their country. A further consideration is the possibility that each Member State and each regional government could apply local rules where the threshold is not reached. That would mean that the higher the thresholds, the greater the disparities between legislation within the Union. Thus, the rules within the Union would become even less uniform.
In my opinion, whatever the thresholds, we must not allow there to be differing legislation within the Union. That would shrink, rather than expand the common market; it would also make it possible for individual territorial legislative authorities to restrict access in their regional or national territory purely to local operators. This should only happen where the matter is not regulated by the directives. Thus, the general contents of the directives must be included in national or regional legislation as well, and an amendment has been tabled proposing this.
Another major issue is environmental and social concerns. It has been proposed that the directive should incorporate specific rules governing these areas. This suggestion has prompted broad, far-reaching debate and could lead to the report being referred back to committee if a position supported by a sufficient majority is not achieved at the vote. I feel that a law intended to further the internal market' s development in an economic sector and increase competitiveness cannot introduce principles which are not already laid down by the sector' s legislation. The Commission' s proposal contains sufficient provisions as it is to ensure that all the principles in force on the environment and workers' rights are respected in the drawing up of calls for tender. This legislation cannot be expanded or altered by means of directives whose scope should be limited to works, supply and service contracts. The related amendments, adopted, moreover, at the vote by a number of committees delivering opinions and by the committee responsible, seek to introduce new rules. Were these amendments also to be adopted in plenary, I feel that it would be better to keep the current texts unaltered rather than to have texts which, although more up-to-date, could well mean a step backwards in basic areas.
There is a further issue which these texts cannot disregard but which the Commission has failed to deal with adequately: intellectual services. The time has come to make a clear distinction between intellectual services and executive services, between design and execution. This is a difficult concept for certain trade associations to take on board: as they see it, they are defending long-established positions. However, intellectual activity cannot be considered to be the same as manufacturing something and a company cannot do everything. It cannot carry out both design and execution, except in exceptional cases or where specific technologies are involved. There are two of reasons for this: works of art are not quantifiable: no two ideas are alike. The history of Europe as a whole, give or take a century, is full of different kinds of works which have survived the passage of time because of their artistic value. Not everything, not every service can be compared to a work of art, but the products of the mind cannot be confused with mere execution. An executing company possesses skills and experience and executive technology and is therefore the most suitable company to design and implement others' ideas on a technical level, but that is all, with a few rare exceptions. By separating intellectual services from executive services we will be according the professions and the products of the mind their due value. Joint contract awards, where contracts for executive design alone and execution are awarded together, are appropriate if there are intellectual service providers qualified as such according to the prevailing legislation in the company or attached to it. These considerations are the basis both for the amendment which makes it possible to award contracts for the design and execution of works either separately or together but requires justification to be produced where mixed contracts are awarded, and for the amendment which clearly defines what is meant by preliminary project paper, final project paper and executive project paper.
Lastly, Mr President, two directives are before Parliament which are essentially similar in that certain specific sectors have been liberalised or will be in the not-too-distant future. Telecommunications are already considered to have been liberalised and are therefore not being taken into consideration. The gradual liberalisation of the water, energy and transport sectors, monitored directly by the Commission or, upon request, by the individual States, will allow the second directive to expire without making it necessary to amend the first directive.
Overall, I hope that objective considerations will prompt us to adopt provisions which are specific to the sectors without expanding on them dangerously, provisions which will increasingly further the development of the internal market, which take into account the forthcoming accession to the Union of other countries which have their own traditions and needs, and which will make our rules increasingly uniform rather than fragmented.
Furthermore, I feel we ought to acknowledge that the work carried out by the Commission in its proposal deserves our greatest appreciation.
Lastly, I have to say that I am proud to have helped to develop and, I hope, improve legislation which both contributes to the building of a more united, stronger Europe and also curbs the fraud and malpractice which very often prevail in economics. Precisely in order to prevent loopholes, it is better for the directives to suffer a setback, should this prove necessary, than to have rules which are too loose.
Mr President, ladies and gentlemen, let me take a look at the economic and competitive aspects of public tendering from the point of view of the Committee on Economic and Monetary Affairs. Mr Zappalà has just referred to the fact that, according to the Commission's estimate at any rate, 14% to 15% of the EU's GDP is accounted for by building and supply contracts and contracts to provide services, all granted by the State or by enterprises whose function is to provide services for the general public.
Looked at in terms of actual figures, 15% of the EU's GDP of about EUR 900 billion per annum amounts to EUR 125 to EUR 130 billion, not a small sum by any means. In this very area of public contracting, though, the internal market has not yet prevailed to any particular degree. There is a need for change to be brought about here. The award of contracts across frontiers is still the exception. Regulations are complex, muddled, rigid, cumbersome and bureaucratic, and the integration of social concerns and environmental issues into procurement practice has not yet been clarified either. Those, at any rate, are the challenges Parliament itself enumerated in its debates on the Green Paper and the communication from the Commission in 1996 and 1998. It is for that reason that we must now focus on the economic objectives and those related to competition policy. Our aim is also to help bring the Internal Market to fruition in this area. There is a need for clear, transparent rules that do not discriminate against anyone tendering for these contracts.
On the other hand, though, there must also be the guarantee that nobody tendering for a contract can gain unjustifiable advantages for himself. It must therefore be made clear that standards must be adhered to as laid down by the law on labour, pricing and the environment. It is for that reason that Mr Zappalà is not quite correct when he argues in his final remarks that the economic aspects should be separated from the others. You cannot, of course, evade the other standards in order to gain an economic advantage. That is one of the ground rules that we all share, and it must also be obeyed.
Mr President, the Committee on Employment and Social Affairs has long argued for greater consideration of social and employment standards in public procurement in two ways. The first is by ensuring that current legal provisions are complied with by all tenderers so as to avoid any unfair competition. I would ask Members to bear that in mind in the light of what the rapporteur said in his introductory remarks. We need to note in this respect that it is not a matter of social criteria - putting a question mark over the objective nature of the procurement process - but the very opposite: what matters is to create a level playing field for all those taking part in a procurement procedure.
The second way in which we want social criteria to be taken into account is by enabling contracting authorities to pursue certain social and employment objectives, such as equal opportunities and social inclusion in connection with procurement. But this is always - again I would stress this in the light of what the rapporteur has said - subject to the strict requirement that it does not distort competition. This is made plain repeatedly in the amendments by the Committee on Legal Affairs and the Internal Market, that were in turn inspired by the opinion of the Committee on Employment.
The opinion of the Committee on Employment looked at the different stages of the tendering process and made a number of recommendations for each of those stages. At the first stage, the need for the inclusion of a reference to the law applicable should become a component of the contract documentation. Candidates, tenderers in a procedure, should have access to all the information on all social and employment criteria that they should be taking into account.
Article 27 is particularly important in the general directive in that respect. I would draw Members' attention to Amendment No 129 by Mrs Berger. It is an excellent amendment, which I hope will be supported by the House.
At the second stage we need to ensure that we have proper compliance with the standards laid down in the first stage and there should be a possibility to exclude people who have not toed the line in the past in relation to those social and employment standards. Article 46 is particularly important in that respect and I would draw Members' attention to Amendments Nos 82, 86, 87 and 89.
During the selection of candidates and the award of the contract, we need to ensure compliance with legal provisions relating to employment protection and working conditions. That is Article 53, which has attracted most attention in the discussions inside the Committee on Legal Affairs. I would draw Members' attention in that respect to Amendments Nos 134 and 140. I sincerely hope we can reach agreement on one of those amendments in our vote tomorrow.
Finally, there needs to be an adequate review procedure to ensure that these criteria are applied in the execution of the contract. Amendment No 108, among others, is important in that respect.
I would draw attention to one final amendment, which is important. It was highlighted in the opinion of the Committee on Employment and relates to sheltered employment. Amendment No 36 gives Member States the possibility to reserve certain contracts for sheltered employment schemes or sheltered workshops where the majority of workers in those schemes or workshops are people with disabilities. This is a longstanding issue in some Member States, in particular my own. I hope this amendment can be adopted tomorrow and we get a clear reference to this in the directive for the future.
That is the main gist of the opinion of the Committee on Employment. These concerns are all reflected in the amendments to be considered tomorrow. I hope they will command the support of the House.
Mr President, the environment can of course be protected in a number of ways. Here in the European Parliament, we try to do this in mainly two ways. Either we try, by means of directives and regulations, to ban or limit environmentally damaging activities; or we try, by means of directives and regulations, to encourage private individuals, companies and public authorities voluntarily to act in ways that reduce damage to the environment.
I should like to say to Mr Zappalà that the time is quite simply past when purely economic criteria could be considered and that the EC Treaty now in actual fact obliges us to take account of social and environmental, as well as economic, factors. The two draft procurement directives must therefore make it possible for local authorities, county councils and state authorities to procure goods and services in such a way that there are minimal strains upon the environment.
I think the Commission' s proposal is odd in as much as it makes environmentally friendly procurement of this kind impossible. In the two opinions for which I have been draftsman in the Committee on the Environment, Public Health and Consumer Policy, we have clearly incorporated the opportunity for taking account of the environment in procurement. These opinions were adopted in their entirety without any changes whatsoever, meaning that there had been a very strong and clear input from the Committee on the Environment. I have also been glad to note that the majority of the amendments by the Committee on the Environment have been adopted by the committee responsible.
There are nonetheless a couple of points on which the committee responsible has arrived at odd results. This is above all the case with the proposal for a directive on the coordination of procedures for the award of public supply contracts, public service contracts and public works contracts. Article 53 of this has to be changed so that it is significantly easier to take account of the environment in awarding contracts. In the second directive of the two - namely the proposal for a directive coordinating the procurement procedures of entities operating in the water, energy and transport sectors -the same change is not, however, made to Article 54, which is of course identical to Article 53 in the directive first referred to. I presume this is an oversight, but I want in any case to draw attention to this and call upon everyone to vote in favour of Amendment No 140 to the report on the award of public supply contracts, public service contracts and public works contracts.
These changes are significant. The two directives ought, as I said, to tally with one another. If the wording, 'the most economically advantageous tender for the contracting authorities' remains in place, it means that the contracting authorities do not need to take account of the environment or of life cycles and the interests of society in a broader perspective. It is therefore very important that we should in actual fact change this wording so that it agrees with that in the proposal for a directive on the coordination of procedures for the award of public supply contracts, public service contracts and public works contracts.
These criteria do in fact form part of the Sixth Environment Programme. They form part of the integrated product policy, and the rules must also of course promote, among many other things, sustainable development in accordance with the Treaty of Amsterdam. I cannot fathom the incomprehensible impairment of the existing directive by the Commission, which believes that adopting, for example, a life cycle perspective as an evaluation criterion is not permitted. However, this issue has been subject to legal proceedings . The Advocate-General has clearly come out in favour of its being my and the Committee on the Environment' s view that is correct, and not that put forward by the Commission.
I am also extremely pleased about the changes made by the Committee on Employment and Social Affairs because sustainable development involves having to take account of economic, social and environmental criteria. I therefore hope that we shall vote in favour of the amendments tabled by the Group of the Greens and the Group of the Party of European Socialists.
Mr President, I too would like to start by saying something about the question of whether economic legislation is in some way neutral and capable of being separated from other aspects. We have an example in the field of the so-called Utilities Directive where legislation can achieve widely different effects whilst appearing to be neutral. If we say that the Directive applies to operations in municipal hands but not to those that are contracted out, we have then made enterprises with the same purpose subject to completely different legal regulations, and the effects are not neutral.
It was for this reason that a large and cross-party majority of the Committee on Industry, External Trade, Research and Energy, which does not otherwise have a reputation for particular concern for social and environmental matters, was prepared to take up these aspects in its proposals. I would like to take this opportunity to describe some of them clearly, as we did not just have discussions, but also incorporated into the present proposal significant results from the Industry Committee and also the Committee on Employment and Social Affairs, the Committee on the Environment, Public Health and Consumer Policy and the Committee on Economic and Monetary Affairs.
Our most important proposal is that, in addition to the provisions of social security and labour law, collective agreements between employers and trade unions - as our proposal still terms them - should also be adhered to at the place of performance. I believe that the Industry Committee, in order to exclude the possibility of misunderstandings, might also find the formulation "generalised collective agreements" acceptable, especially as the proposal by the Committee on Legal Affairs and the Internal Market opens the door to other misunderstandings.
We must in any case make one thing clear, and I say this with reference to the Member State from which I come. We cannot have elements of the political spectrum there fomenting fears for the labour market on the grounds of the forthcoming eastward enlargement, while some of us in this House are engaged in opening the doors and thus possibly justifying their fears. We must not leave ourselves open to that reproach.
I also welcome the Committee on Legal Affairs and the Internal Market' s acceptance of our demand that enterprises be liable to exclusion from the tendering procedure if they fail to comply with the provisions of the law on tariffs and other social security and labour law in the State of establishment or another affected country. We have incorporated in the Utilities Directive and in the draft under consideration today two important items of potential significance to municipal enterprises, one stating that associated or joint companies with at least a 50% average share in turnover shall be excluded from the scope of the Directive. That is in the text as well.
The other states that the supply of energy and fuel shall be excluded from the scope of this Directive, thus maintaining the current status quo against the background of the varying states of liberalisation prevailing in the European Union, and avoiding the situation I described at the beginning of my speech in which operations belonging to municipalities are treated differently from contracted-out enterprises. We are also in favour of postal services being covered by this Directive - not all kinds of postal service though, but only those for which there is as yet no free competition.
If my observation on the subject of tariffs is also included in the final vote, and if the points on which I have enlarged are taken into account, then that is a result with which I think the Industry Committee will be very satisfied.
Mr President, I would like to comment on the second proposal for a directive and I shall also take this opportunity to congratulate you on your election.
I would like to inform the House that the Committee on Economic and Monetary Affairs unanimously adopted the opinion for which I am rapporteur on 12 June 2001. This unanimous vote is important, in that the Committee on Economic and Monetary Affairs fully acknowledged that the procedures on public contracts were instruments falling under the sustainable development strategy and that the environment should be integrated across all the European Union' s policies, as advocated by the Treaty.
Within this framework, the relevant authorities, which have political responsibility, must be permitted to draw up environmental as well as social criteria that they intend to use in awarding public contracts, whilst, of course, respecting the principle of non-discrimination.
To avoid repeating what other speakers have already said, I would like to draw attention to two points. The Committee on Economic and Monetary Affairs proposed simplifying the award procedures, firstly by doubling the thresholds above which the directive applies for public contracts and, secondly, it is also proposing to give special protection to small and medium-sized companies by stipulating that the contracting authorities have the power to decide that 15% of the total number of contracts that they award can be granted to small and medium-sized firms.
Mr President, ladies and gentlemen, we are no doubt of the fundamental opinion that environmental and social security policy matters should actually be governed by environmental and social security law respectively. There are, though, exceptions to every rule. Not, of course, being unacquainted with the ways of the world, we are aware that we cannot carry on this debate on these new proposals by the Commission for a directive on the award of public contracts without taking their social and environmental aspects into account to some degree. It is therefore quite clear to us that social and environmental considerations of course play a part in this decision, but we are making a very clear distinction. We are of the opinion that, in the European internal market, the conditions for all who participate in this Internal Market should be equal. The key phrase 'level playing field' was mentioned by an earlier speaker.
Such a 'level playing field' is of course guaranteed only when the criteria we are trying to add on alongside the economic criteria are already a component part of the tendering conditions and are not introduced or implemented only later, when the tendering process has been completed and discussion has moved on to the award. This has been the reason why, in the debate so far, the Group of the European People's Party/European Democrats has always taken the view that, in so far as such criteria are also to be taken into account, they should be so under the heading of the tendering conditions and not left to be dealt with when the contract is awarded. I would therefore like to make it clear that Article 53, which was constantly being addressed and represented one of the main points of discussion and dispute, refers to the award. That is why the Group of the European People's Party/European Democrats will take a restrictive approach when the amendments to Article 53 are voted on. We want Article 53, as proposed by the Commission, amended as little as possible. Only then can we guarantee that the possibility of manipulation does not eventually arise, with the authorities that invite the tenders ending up able to use, as it were, criteria introduced into the discussion retrospectively to come to decisions that have quite different backgrounds from those under discussion here and which are informed by objective criteria.
I see this as a quite crucial difference, one that needs to be brought out in the Committee on Legal Affairs and the Internal Market and that has perhaps not yet become completely clear in the Groups.
If I may say just one thing more, we are also opposed to incorporating conditions in the Directive that will in fact end up bringing the internal market to a standstill and causing it to fail, just as we are opposed to leaving those who will later transpose the Directive into national legislation free to include such conditions. For example, in Germany, my homeland, a so-called 'tariff fidelity law' is under discussion, which will in fact - and I share Mr Kuhne's view on this - mean that tendering will not be on the basis of the generalised collective agreements - which are like laws that one must obey - but rather on the basis of tariff agreements, ranging from regional down to in-house, a condition that will make it possible to put a contract out to tender in such a way that only one enterprise ends up being able to participate in the process. That smashes the Internal Market to bits. Such a thing is an absurdity, and one we are not prepared to go along with. We will therefore vote against such a possibility' s being opened up by means of amendments. It is, however, very much my view that what Mr Kuhne said on behalf of the Committee on Industry, External Trade, Research and Energy, namely that there should be no going beyond what is generally binding, is something that could certainly meet with support from me or from the Group I belong to.
My Group has not yet come to a final decision on the threshold values. We will be doing that in our group meeting before the vote, as there are differing views among us on the subject. I would, though, like to point out that Mr Zappalà has made a very interesting proposal. I refer to Amendment No 147 which is by way of a compromise in the event of an increase in the threshold values being decided on and is designed to ensure that the fundamental principles of this Directive apply to all contracts awarded under this threshold as well.
One could say at this point that this goes without saying, but the proposal includes a significant innovation, which I think would be a real step forward for the internal market - the justiciability of what we are doing here, and the justiciability of the tendering procedure. That is at present not guaranteed in all the Member States under the threshold. I believe that, if this were to be possible, it would represent real progress. In particular, I ask the Commission to reconsider their attitude towards Amendment No 147 and to inform Parliament tomorrow of whether they might give this Amendment their approval, because I think this could be a genuine compromise on the issue of threshold values.
Finally, I would like to thank most warmly the rapporteurs, principally Mr Zappalà. This is one of this House's most problematic legislative proposals, and you have so far piloted us through its depths and shallows very well. For that you have my gratitude.
Mr President, let me also congratulate you on your election.
Commissioner, ladies and gentlemen, I too would like to start by congratulating the rapporteur on behalf of my group and thanking him and all the draftsmen of the consulting committees' opinions for the enormous work involved in this report.
We have already been occupying ourselves for a long time with these two draft Directives from the Commission, a good year and a half in fact. We had a public hearing on this subject a year ago. I think the intensive discussions and the highly laborious vote in the Committee on Legal Affairs and the Internal Market make it high time that we complete the first reading with the plenary vote tomorrow - which I hope will actually take place.
The many amendments that we have had to deal with in Committee and, to some extent, still have to deal with in tomorrow's plenary session, do not mean that we were not in agreement with the Commission's basic premises. The consolidation of the previous Directives, and their harmonisation and modernisation, is certainly a very important step. As far as my group is concerned, in addition to a number of other important topics, some of which have already been addressed, there is a central issue on which we cannot agree with the Commission. I refer to the new criteria for the awarding of contracts, where the Commission is attempting very substantial changes in content in comparison with the former legal position, and what it is consolidating is not only current legislation.
The Commission's proposal dramatically restricts the room for manoeuvre which was formerly provided for and which is still current law, and does so above all at the expense of qualitative criteria, notably those to do with social security, the environment and health.
In its two interpretative statements, the Commission has itself shown how this room for manoeuvre and rearrangement can today be used without discrimination. The European Court of Justice, too, has handed down a very good and reliable interpretation of current law in indicative orders and particularly now in the final plea in the Helsinki case. The Commission appears to find the current legal position unacceptable for political reasons, and it is therefore to undergo massive alteration. A number of Members will probably be very confused at this point, as much of what the Commission thankfully sets out in its two interpretative statements will, by reason of the new legal position it has outlined, no longer be feasible if we do not vote any amendments to it tomorrow. Principals, such as municipalities for example, may now only think, in purely egotistical terms, of the immediate benefit to themselves. The economic advantage must unambiguously be the principal's. In Austria we call this the 'Florian principle' according to which it is better to let your neighbour's house burn down than your own. It means that factors occurring to the detriment and cost of another local or regional authority must no longer be taken into account when awarding a contract. The Commission also wants to prohibit the imposition of criteria relating to the manufacture of a product. This makes illegal, for example, an invitation to tender that specifies wood products from sustainable forestry or foodstuffs that are grown organically or derived from species-friendly animal husbandry and represents discrimination against conventional providers.
This not only undermines the objectives of the Treaty, for example the integration of environmental protection into all spheres of policy, and also a policy of sustainable development, it also restricts the autonomy and democracy of cities, municipalities, regions and federal territories. We are then using EU law to prohibit a democratically elected institution such as a city or a municipality from deciding to introduce, or continue with, an environmentally friendly purchasing policy. I do not believe that this will enhance the European Union's popularity among its citizens.
It is also, indeed, the perspective of Europe's cities and municipalities that leads to a majority of our Group' s advocating the raising of the threshold. Even in a small community like my own, in a country in which the climate means that building is very expensive, even the mere building of a school goes above the threshold. The costs of putting the work out to tender are significantly greater. Yet this amount cannot be cut back because it is still too low to attract tenders from other countries. It has already been emphasised that the rules of the Internal Market also apply below the threshold values.
I would like, in my concluding remarks, to appeal to the Group of the European People' s Party and European Democrats to change the position they adopted in committee on tendering conditions, even if only on a few points. We have brought in differing split votes on my Amendments Nos 134 and 110. I think, then, that it must be possible on this basis to further improve these points in the Commission's text.
Mr President, it is good that we are holding this debate at a busy time in the House and that we are not just engaging in legal hair-splitting, for the directives on the coordination of procedures for the award of public contracts are among the most important methods we have for preventing administrative corruption in the most effective way. We are talking about the most hated and most loved directives which have consequences quite far afield in the national administrations in various parts of the EU.
During the hearing in the committee, I and many others besides me became concerned that so few cross-border offers are made. I think that the most important thing today, following this debate and reading, is that we obtain directives that operate as well as possible, together with an important follow-up mechanism. There is a lot left to be desired.
A lot has already been said about environmental issues, but I think it is important for us to note that, on environmental issues, we must give public authorities the same opportunity we require the most progressive companies to exercise. Why should it not be possible to compete in this area within the public sector, just as it is within the private sector?
The Commission says that as much value for money as possible must be obtained. I want to say, however, that, in this context, it is quite often a question of self-governing local authorities which operate in such a way that, if a mistake is made and people are not satisfied, the latter can replace the decision makers. The decision-makers want to see good environmental decisions made by their local authorities. I also think there is something extremely seductive about the argument that, since we have adopted directives on how, for example, we are to promote the use of renewable energy, we should also have procurement directives that encourage such use. It is a familiar argument, but one worth mentioning. I share the assessment which says that the Commission' s approach in the proposal is rigid in relation to prevailing legal practice.
There is, however, a difference between the environmental and the 'social' issues. The basic conditions we have when it comes to environmental issues are relatively uniform, but we have extremely different directives where social issues are concerned. It is interesting to note that so many of those who have talked about social issues come from Germany. I come from a small EU country where my experience has shown that, precisely with reference to 'collective agreements' , it has been extremely difficult for Finnish companies to enter the German, and also the Swedish, construction markets. That is why it is important for us not to adopt provisions that are ambiguous. The basic conditions are not uniform when it comes to social issues. We do not know which regulations are to be complied with in this area.
I still hope, however, to be able to send an important signal on behalf of the Group of the European Liberal and Democratic Reform Party, to the effect that if the proposals for increased threshold values are adopted, we shall not be able to support the proposals because, in our view, they limit this area of application still more. We have said in many contexts that we cannot support these proposals because the whole purpose and whole issue then become meaningless. That is why I want to appeal to my fellow MEPs concerning this issue.
Finally, I wish to point out that the one compromise amendment that has been tabled is not, in the light of many countries' practice, in actual fact a genuine compromise amendment.
Mr President, I would like to congratulate you on your election, by a large majority, as Vice-President.
I shall describe a case which relates to these Directives, and which concerns my home city of Helsinki. Some time ago the Helsinki public transport corporation, being the public procurement authority, put out to public tender certain bus routes and set criteria stipulating inter alia that the buses to be procured were to have the lowest possible emissions; in other words, that they had to be environmentally-friendly. And so the City of Helsinki consequently opted to procure buses which run on natural gas and whose emissions are very low.
A competing bidder was not satisfied with this, but appealed to the national court, claiming inter alia that the City of Helsinki had selected a bid which was not the most advantageous one economically, in other words it was not the cheapest. The advocate-general of the European Court of Justice has recently issued his opinion on this matter, which may be adopted as the judgment of the Court. In fact the opinion of the advocate-general supports very strongly the view of the City of Helsinki that a public procurement authority should have the right to set environmentally-friendly criteria which it will use in its competitive tender, and also to select products in compliance with this. It is interesting that the position of the advocate-general is precisely the same as that of the Commission's Directorate-General which is responsible for environmental matters, and different from that of the Directorate-General which is responsible for the internal market. Now I would also like to draw the attention of Commissioner Bolkestein to this decision, which may well in fact become final; we do not of course know this as yet.
These Directives are of great economic significance: our obligation is to enable the rules of the game to be as transparent and straightforward as possible, and competitive tenders to be as open as possible, and also to ensure that public authorities are able to promote solutions which are environmentally friendly and also socially favourable.
To my esteemed and dear colleague Astrid Thors I would like to say that of course social legislation is different in the different countries, but perhaps this is the precise reason why we should also permit a public authority to comply with its own social criteria, and why we should find sustainable compromises between the political groups in these questions.
Mr Vice-President, I would also like to congratulate you on your election. Like my fellow Members, who have underlined that this was a report of titanic proportions, requiring a great deal of work, I would like to use my two minutes' speaking time to try to put forward what I personally believe to be the essential points, bearing in mind those involved, particularly the local and regional authorities and the citizens.
In my view, the Zappalà report, which was approved by the Committee on Legal Affairs, improves on the Commission' s original proposal for a directive. On the pretext of simplifying and updating the existing legislation, the Commission' s proposal does indeed propose to make the regulations uniform, but the main way, if not the only way, it achieves this is through liberalisation and this is something I cannot accept. Thus, when it comes to using prices as a criterion for awarding contracts, the lowest price is favoured over social and environmental criteria. I believe therefore, as do other Members, that the stakes are very high. Given their activity, public authorities should favour employment and sustainable development but decisions are instead based on financial criteria alone. However, in March 2000, the European Trade Union Confederation pointed out how much importance the Community regime for public contracts placed upon the concept of price, to the detriment of social and territorial cohesion, equality and employment.
As I said, the Zappalà report improves on the Commission' s directive, particularly by raising the thresholds on opening up public procurement contracts by 50% and also by taking into greater consideration the social and environmental criteria. If adopted in its current form, I think it might represent an improvement on the current situation. Despite this, it is essentially the approach of liberalisation that is favoured.
In a communication of 15 October 2001, the Commission was forced to put forward the option of integrating social and environmental aspects into procedures for the award of public contracts. However, this communication is not legally binding in character. We must therefore go further and approach it in a different way; this is the sense of the amendments tabled by my group. Within the award criteria, employment, the environment and town planning must be put on the same footing as economic cost. Of course, my group' s vote will depend on the outcome of the vote on the committee' s amendments and also on the amendments that will be proposed tomorrow.
Mr President, I too join my colleagues in congratulating you on your re-election as Vice-President. I also wish to congratulate the rapporteur and all the draftsmen on their work on what may appear to be a very simple topic but, when you get into the detail and analysis of it, proves extremely difficult. Rather than repeating what has been said already, I would like to deal with three particular points.
Firstly, with regard to raising the limits on when tenders have to be put out for consultation, looking for the 50% increase is important because it has already been proven that the present limits do not allow for greater cross-border interaction between companies and between companies and agencies. This is because the contract limit is too small and the economic reality underlying this is that to move your operation into another Member State requires extra money and a more valuable contract to make such a move profitable. There is no point in saying that we should be spending public money merely to prop up a failing or ageing system. We should be using the money properly - of course to increase infrastructure, to provide better services and to increase local employment as much as possible - but it should not be used merely as a substitute for private and other investments or for other initiatives to create local employment.
The second area, concerning environmental considerations, is another very important question. It is one in which each and every one of us would agree that certain minimum standards have to be laid down. We have to learn from the mistakes of the past and ensure that we put in place proper controls and mechanisms to guarantee that what we pass on to future generations is in a better condition than that in which we received it. However, that should not be used as an obstacle or a block to development. There is a happy medium and a balance between both, which must be maintained.
My third point concerns social obligations, and in particular I agree fully with the Members who said that there must be a social return for the contracting authority and its area from the awarding of the contract. However, it should not be used to prevent the contracts from going ahead or as an extra bureaucratic layer to be put in place to prevent the best possible price from being brought forward.
My last point concerning the qualitative selection criteria. Of course we must have protections in place to ensure that those who are guilty of wrongdoing, fraud, racketeering and of interfering with Community assets and finances should be excluded from public contracts. However, I have one concern with regard to the question of a judgment that is not yet final: we are acting as judge and jury in denying somebody a right to be an applicant for a tender without having a final decision or analysis made as to whether that person is guilty of a crime or not. This is something we must be very careful of.
In conclusion, it is about time that these directives were brought together, that the texts were clarified and that greater certainty was put into the legislative framework under which people have to operate. But, most importantly of all, it must be seen as a move towards guaranteeing better public services for all people.
Mr President, I should like to congratulate you on your re-election as Vice-President of this Parliament.
The Commission proposes to consolidate and modernise the present procurement directives. This is with good reason, for they are too complex and too bureaucratic for contracting authorities and industry alike.
Can we realise political ambitions via the public procurement procedures? This question seems to be at the heart of the long-term discussion on this topic. Via Amendment No 98, this report wishes to add both social and environmental criteria to the assessment of the most favourable tenderer. Environmental criteria - a European area of policy par excellence - can be measured objectively by means of management standards and can therefore easily be deployed in practice. However, we believe that it would be taking matters too far to prescribe at European level that national bodies must take account of social criteria in their assessment. Social policy is to be established nationally, and that is how it should continue to be. Furthermore, this amendment would make the procedure considerably more complex, both for the contracting authorities and the tenderers. It could lead to all kinds of new points of contention and differences in interpretation. This is why the directive would become just as difficult to implement as the current one.
We wholeheartedly support the exclusion of economic operators that have been convicted of offences. In my country, there are currently various criminal cases pending against building contractors, and it seems as if fraud is becoming a widespread phenomenon. This text drives the message home to industry: you do not mess with public money.
Mr President, these two directives are important when it comes to creating an internal market that operates well. Procurement in the EU accounts for EUR 1.5 billion per year, EUR 40 million of it in Sweden alone. The figures show the importance of clear and simple ground rules.
Small and medium-sized enterprises must be able to compete on equal terms. If the EU is to become the world' s most competitive market by 2010, small and medium-sized companies need to be given a boost and the conditions under which they operate made easier for them. It is important to maintain the threshold values in order to obtain solutions that favour consumers and stimulate competition. In that way, we can increase the number of purchases and create the basic conditions for a European procurement market. It would prevent protectionist behaviour in national markets and - something which is not to be sniffed at - make it easier for politicians to be thrifty with people' s taxes.
Clear rules must also apply to environmental and social considerations. The two directives we are debating today are financial directives. If and when account is to be taken of environmental and social factors, this should happen when the procurement criteria are established. In that way, the rules for those who submit offers will become clear, and they will know what prior conditions apply to procurement. It is the tenderer with the financially most advantageous offer to whom the contract must be awarded.
I also wish to agree completely with what Mrs Thors said about her experience of small countries engaging with the German market. I have the same experience where my own country is concerned. Nonetheless, I also want fully to acknowledge my country' s extreme uncompetitiveness in the construction sphere, something which also leads to our having high housing costs.
Our goal must be to raise the quality and reduce the costs of cross-border procurement by simplifying it and making it more efficient and widespread.
Mr President, I would like to congratulate you on your election. Mr President, Commissioner, ladies and gentlemen, a lot of laws are like our favourite clothes. If we do not look after them, they rapidly become unsightly and end up being unusable. They no longer fulfil their purpose. So it is only a good thing that the Commission has taken in hand the law on the award of public contracts, which dates back to the Seventies, and that we are now engaged in doing justice to the requirements of modern times and of the Internal Market with two directives. A certain amount has already been said about the modernisation of the directives on the award of public contracts, and I do not need to add anything to that. I would, though, like to sound a clear warning that we may be improving the law on the award of public contracts in technical terms and making it more manageable, but at the same time causing its substance to deteriorate. That is what the Commission intends with its proposed text, in which the smoothly functioning internal market and competition sweep all before them. People's justifiable desires and interests are neglected. That is something this Parliament must not permit.
Our duty is not to any old mechanism or economic ideology. Our duty is to the citizens of Europe and their needs, and we are, moreover, obliged to see to it that their taxes are not squandered. A well-functioning internal market can help in this if it adheres to people-friendly standards. Public contracts cannot, then, simply be awarded to the lowest bidder. Social requirements must, as criteria, be no less decisive than consideration for people's health and careful treatment of the environment. That is why there are amendments tabled by my group, and, in my view, if they are not adopted, it will be impossible to vote for the Directive on the award of public contracts. Let me give an example. It is, of course, obvious that contractors must abide by regulations on industrial safety and working conditions as well as by all the other collective and individual provisions of labour law. This also includes adherence to the wage agreements in force where the principal is located. Without that, we easily end up in a spiral of discrimination and wages dumping at the expense of many workers' families. Competition in the internal market must not be allowed to be like that.
Competition must not be pursued at the expense of the environment, and so it is perfectly clear that public principals must require the maintenance of high environmental standards. Let me close with a word on the threshold values for European tendering. Since the existing threshold values have demonstrably failed to bring about any increase in cross-frontier exchange in the sphere of public contracting, we need have no qualms about raising them. Speaking personally, I have no problem with the idea of doubling them. Raised thresholds deter unjustifiably high expenditure on smaller projects, promote greater flexibility in the planning and realisation of manageable projects and contribute to the careful use of money raised from tax. The public will thank us if we do not oblige their mayors to throw the money out of the window with both hands.
I would like to apologise to Mr Zappalà and also to the Commissioner for the fact that I cannot stay to the end; a party of visitors has been waiting for me since four o'clock, and I really must get to them, although I would actually have liked to stay to hear the Commissioner's reply.
Mr President, at the heart of this debate is the theme of protecting the public interest in contracts awarded by public authorities. It is also, in the context of the internal market, about encouraging cross-border tendering and working: 15% of EU GDP - that is an important input in achieving public policy aims. We should be looking to achieve best value for our citizens and a transparent process for those tendering. But best value can never be based on purely financial criteria. Price alone can never be a complete measure of what is in the public interest, of what is the most advantageous offer.
I remember, as the member of a local authority, seeing a council waste time, effort and money trying to unscramble a valuable school meals contract that proved to be totally unsatisfactory. Yes, the price was right, but only the lawyers won.
The goals pursued by public authorities are justifiably, in the public interest, a mixture that includes environmental and social goals. As long as the playing field is level and the procedure is absolutely transparent, such goals and choices can and should be valid, as the ECJ has recently confirmed. Such choices, indeed, are a valid and intrinsic part of local political life.
Mr President, it is a happy coincidence that you have taken the chair this afternoon for it permits me to say with what pride it is that I share with you a constituency under our present electoral arrangements as a fellow Member for Scotland. You have brought credit on our constituency in the dignified and splendid way you have conducted yourself over recent weeks and we are very pleased with that.
In that constituency, as you well know, it is not taken for granted that what is publicly provided or done is bad and only what is privately done is good. Nor does the Commission take that view. But, as Mrs Wallis has just said, this debate focuses on the very question of what decisions are properly taken by the public authorities, by democratic procedures on the basis of public choice, and what must then reasonably be left to the market to deal with.
It is crucial for that dividing line to be got right. Mrs Hautala asked a question which the Commissioner must answer when replying to this debate today. It is a question which can also be addressed to Mr Zappalà, who says that we should only take economic conditions into account, not, for example, environmental or social ones. If Helsinki or Edinburgh became seriously polluted with diesel fumes, that would give rise to costs. Somebody would have to pay to clean them up eventually. To say that is a non-economic cost is simply an odd kind of economics. So we turn the thing round: we ask who shall decide if the streets of Helsinki or the streets of Edinburgh need environmentally friendly and sustainable buses? Who can best take that decision? Is it best taken in Brussels? Is it best taken in Strasbourg by this Parliament? Is it best taken in London? No, it is best taken in Edinburgh or in Helsinki.
We need a decision of that kind to be taken locally. Of course, we do not want that decision to lead to unfair consequences. It must be open and transparent. Who can come and bid for this contract and on what terms can they obtain it? That is fine, but do not exclude the local authority, the people of a region, from saying themselves what standards they demand of those who serve them. If that is to be ruled out by European law, Europe will not grow in popularity among its citizens. We must have this kind of clear responsibility for the public good taken by public authorities. I would like to hear the Commission's reply to that point.
Mr President, I welcome the Commission' s proposal for a directive and the report adopted by the Parliamentary Committee on Legal Affairs and the Internal Market. However, we need amendments that include social and environmental requirements and equal treatment requirements in procedures. The amendments I have tabled seek to strengthen the role of awarding authorities in monitoring the quality of the tenderers and I would stress the importance of assessing the environmental impact of public and private projects. I would also stress the need to exclude from award procedures people condemned for crimes such as money laundering, fraud and racketeering. I want to emphasise this in this House too, for I am sad to say that my country, Italy, is still troubled by the Mafia and, contrary to what the Italian cabinet minister, Mr Lunardi, said, complicity with the Mafia is totally unacceptable.
Mr President, may I too offer my congratulations to you on your election as first Vice-President.
I should like to provide a different perspective on the debate this afternoon. In this debate we have not heard from the people who are now supplying public authorities across the European Union as a result of the tremendous progress that has been made in opening up public contracting all over the European Union.
So far we have heard nothing this afternoon about the people who are driving the economy forward because they are getting open access to tenders, cheaply and readily available by electronic means. That applies to businesses, organisations, service providers, manufacturers, contractors all over the European Union. A few weeks ago I went to see one of those companies in my constituency. It employs 80 people. Every morning it logs on to the Official Journal. Five or six tenders are listed there, all for the United Kingdom. This company does not at the moment have export ambitions but the Official Journal gives it cheap, ready access to customers in public authorities to a standard format. It fulfils and puts in tenders for them every week.
In this perspective I want to look at the balance between economic, environmental and social issues. That company in the Black Country in the United Kingdom employs 80 people, that is 80 much-needed jobs, and it complies with every single social requirement in United Kingdom law. It complies with all the environmental rules in United Kingdom law. It is perfectly entitled to apply for a contract. Why should that be otherwise? Why should it have to do anything else? This is primarily an economic instrument. That is what it was designed to be to begin with. We may want to add to its social burdens - and plenty of colleagues over there would like to do that. We will have many more debates with Mrs Thorning-Schmidt and other colleagues about adding to the requirements to improve the safety and health of their workers. That is fine. If companies comply with that, they should be entitled to apply for contracts.
I want to pick up on Mr MacCormick's points, because methinks he protests too much. On the question of the Helsinki bus contract, surely it was up to the Helsinki authorities to decide, before they put the contract out to tender, what was the optimum and most environmentally friendly bus that they wanted? It is not part of public contract to require the bus manufacturers to do an environmental appraisal for Helsinki before they then submit the contract. If the Helsinki authorities had said that they wanted 100 buses powered by natural gas and that is the contract, then fine, if that is what they want to do. But it should be done on an open and consistent basis.
Finally, I want to turn to this question of thresholds. This seems to be the most extraordinary debate. I particularly refer to one of the opinions from EMAC, in which our colleague, who unfortunately is not here, said he wanted to simplify matters by raising thresholds but at the same time he wanted to allocate 15% of contracts to SMEs. Does he think that by removing a substantial number of contracts from the public procurement regime, by raising thresholds, he is going to improve the situation for SMEs? What sort of world are we living in?
This is an area where we want SMEs to compete. We want local authorities to put in contracts on a consistent open basis that will give our citizens value for money. We want to oblige them to do that. Just because they find it difficult, because they think it costs them money - probably because they do not want to comply with all the requirements - they want more discretion to give contracts not on an open basis. That is what raising this public threshold is all about. We should not do it. It will undermine the value of a system that is working well already. That is what we should be looking at: improvement, not destruction.
Mr President, I too have companies in my constituency that are benefiting from this public procurement regime. Indeed they are benefiting from providing euro slot machines for public authorities even though Britain is not in the euro zone. There are lots of opportunities here. But I want to direct some very pertinent questions to the Commissioner and I hope he will answer those questions in his response.
Commissioner, we need some clarification regarding thresholds, as Mr Harbour has indicated. I would genuinely like to know what would be the effect on the public procurement market if thresholds were to be increased, and particularly on small and medium-sized enterprises and on consumers. I would also like to know, as regards our international obligations under the WTO general procurement agreement with third countries, whether it would be the case, as has been established by Commission services, that the US and Japan would actually be favoured contractors and that our EU suppliers would lose out because we would be operating two distinctly different regimes.
I should like to raise questions on the social criteria. Members have already stressed the compatibility of incorporating strong social progress criteria in award procedures while respecting the principles of competition law and of equal treatment and non-discrimination. It ought to be possible to combine economic reform and competition policy with strong and sound social justice and social progress principles. I cannot understand why, if we have a system of transparency and open competition, how we cannot prevent that from being used as a protectionist smoke screen in the publication of tenders. Why has the Commission not incorporated the full force of good practice from European case law into the body of this directive to ensure that we guarantee the highest social and economic standards in public procurement? Surely we owe that to our public authorities, to our consumers and indeed to our businesses. Why has the Commission gone down the route of a voluntary approach?
I hope the Commission will accept the amendments mentioned by my colleague, Mr Hughes, to allow for reserve contracts for sheltered employment schemes. I hope it will respect Parliament's wishes for a strong line to be taken in this directive, ensuring compliance with core labour standards and permitting the exclusion of those in breach of those standards.
Mr President, my warmest congratulations on your election. Commissioner, ladies and gentlemen, this report has far more impact than would appear at first sight. Annually, thousands of contracts are awarded by public, often regional or local, governments. At the moment, public procurement is said to account for approximately 14% of the entire European GDP. However, existing legislation is too complicated and complex, as a result of which, to date, this market segment has been far too much hidden from the benefits of the internal market.
The current report, therefore, cannot afford to miss its target, namely the simplification of legislation and greater opportunities for European procurement procedures. For these reasons, inter alia, I am opposed to raising the thresholds too high, as a result of which a meagre 8 to 12% of all procurements in the European Union would fall within the scope of this regulation. In addition, the introduction of social and environmental criteria must be handled with care. Too many conditions that are too wordy once again make matters much more difficult, both for our towns and municipalities and for our SMEs. We must realise that they will bear the brunt of this European legislation. We must bring them closer to Europe and get them to spread the European message. This is certainly not achieved by issuing an unhealthy number of rules and regulations.
Mr President, ladies and gentlemen, my heartfelt thanks and respect are owed to the rapporteur, who has drafted this material with much energy, discipline and intelligence. I admire him most of all for not losing his Roman cheerfulness despite what was at times a very difficult process. Many thanks also to my colleagues in the Committee on Legal Affairs and the Internal Market, where we had what I think was one of our most interesting debates to date.
The discussions in this House have also shown that views on threshold values and social standards cut across Group lines, and we can look forward to tomorrow's vote with great excitement.
I see a requirement for the new Directives to be progressive, fair and functional. We support the modernisation proposed by the Commission, for example with regard to the introduction of electronic auctions and the electronic submission of tenders. What greatly worries me, though, is that on one point the Directive is not being made fairer. I am referring here to the issue of social and environmental standards.
It is for the benefit of the other members of my group that I would like to expressly reiterate that the issue is not, for us, that social and environmental criteria have no part to play in the procedure whereby contracts are awarded. No! Mr Hager has shown that very clearly. These standards must be laid down in the description of the product. We want to avoid the situation where, when the contract is awarded at the end of the process and the tenders have been compared and it is clear that tender no. 1 is the best in economic terms, no. 2 is worse, no. 3 is even worse than that and no. 4 is the worst of all, there is then another assessment which establishes that one firm is more socially responsible because it employs more disabled people and another more ecological because it has a waste management system, whereupon it is decided, despite the fact that there was another tender which was better in economic terms, to award the contract to the more expensive firm after all. That is the situation we want to avoid, for it would run counter to the internal market. That is why this is such an important point for us, and a Directive with standards of that sort would basically be no use to us anymore.
Mr President, may I offer you my congratulations and best wishes; I know that you will continue to be as efficient as ever in the performance of your duties.
The battle for social and environmental criteria, which was won mainly thanks to the proposal of the Committee on Economic and Monetary Affairs, proves that the European Parliament still basically supports the European social model and sustainable development, which is the only way to make Europe competitive in a global environment. The amendments to the social and environmental criteria, which have to be evaluated in tandem, do not impose any new obligations or costs on companies; they merely state the obvious, i.e. that we need to respect the acquis communautaire when it comes to protecting work and the environment.
In the same vein, the position taken by the Committee on Legal Affairs, to the effect that contracts could contain terms to encourage the recruitment of minorities or excluded persons and combat employment, should be adopted unanimously. Now it has been agreed that employment policy needs to be mainstreamed, adopting this position would confirm that we believe and mean what we say.
I am also encouraged by the new paragraph in Article 7 calling not just for a legal framework for protecting work to be defined, but for it to be aligned with Convention No. 94 of the International Labour Organisation and the directive on the secondment of employees. Meeting minimum labour standards in international conventions is one of the fundamental obligations of the developed countries in the European Union.
Another question which we addressed was the question of thresholds. I think that, in doing away with thresholds, we really have warded off the danger of excluding small and medium-sized enterprises from the market, which is, of course, what would happen if they had to compete, with the complex procedures in the directive, with large companies at Community level. This amendment therefore helps employment and helps companies to remain viable.
Finally, I call on the Commission to include other means in procurement by electronic means, not just the electronic auctions which are held on the market. By which I mean certain models of public procurement, such as electronic catalogues, electronic government purchasing methods and a series of corresponding electronic means used by companies.
Mr President, procurement policy is a very important means of leading social development in the direction of sustainability. Local authorities and state organisations must therefore naturally be entitled to take account of the environment, the working environment and social goals when they procure goods and services. This is a right, Mr Harbour, and not a duty, even if you repeatedly try to present it as such. It is a right that local authorities must be given, with due attention having to be paid, of course, to ensuring that there will be no question of a distortion of competition. The EU has, of course, some splendid objectives in both the environmental and social areas but, if we do not integrate these objectives into all EU legislation, then little progress will be made and we shall not get anywhere. The public sector must be able to make environmental demands of the products it purchases, and it is particularly important to emphasise in this connection that it must be able to impose requirements upon such products throughout their whole life cycles. It is surprising that the EU' s own eco-label has been given so insignificant a place in the Commission' s proposal and, when the public sector prepares technical specifications, it must naturally be able to refer to the EU' s own eco-label. By means of a number of amendments, we have tried to integrate social and environmental considerations. I hope that, this time round, the Commission will take a positive view of this.
Mr President, I wish to thank the rapporteur, Mr Zappalà, for the considerable amount of work he had done on this most complicated and important issue, as many Members have said this afternoon.
In May 2000, the Commission adopted two proposed directives designed to simplify and modernise Community public procurement rules. Those proposals contain significant new developments to adapt the directives to modern procurement requirements. In the interest of simplification, the Commission has proposed a recasting of four existing directives merged into two new ones.
I note that Parliament has taken advantage of this recasting of the four directives to question the Community acquis in areas where the Commission has not proposed any changes. I refer here in particular to the amendments raising the thresholds, which will significantly reduce the directives' scope, above all - may I say to Mrs McCarthy - with respect to small and medium enterprises. If those proposals were to be adopted, the Commission would have to give serious thought as to whether the proposal should be retained at all.
Many of the amendments put forward will help make an important contribution to better procurement and are to be welcomed. The Commission supports those amendments which add to the simplification and modernisation process. They are Amendments: Nos 1, 3, 167, 141, 4, 13, 16, 17, 24, 28, 34, 36, 174, 40, 50, 128, 53, 79, 80, 85, 88, 97, 109 - to the extent that it concerns production processes - and 112.
The Commission can also accept the substance of a number of amendments, subject to some drafting changes, namely Amendments Nos 2, 10, 42 in part, 45, 46, 47, 123, 52 in part, 93 and 95 in part, 109, 110 and 154 concerning the extent to which environmental considerations can be taken into account at different stages of an award procedure. Similarly, Amendments Nos 11, 15, 48 in part, 51, 129, 52, 86, 87, 124, 89, 100 in part, 110 and 164 concerning the need to ensure that tenderers comply with employment law, can be included in the directive in an appropriate form. That is also partially the case for Amendment No 163 concerning information on sub-contracting.
Various amendments designed to address the increasing centralisation of procurement are also acceptable, subject to some redrafting, namely Amendments Nos 5, 6, 20 in part, 126, 21, 41, 168, 172 in part and 175.
In a similar vein, Amendment No 38 concerning consortia formed by contracting authorities and Amendments Nos 39 and 40 are also acceptable.
A number of amendments add to the broad range of electronic means available to contracting authorities, namely Amendments Nos 23, 54 and 65 concerning reverse electronic auctions, as well as Amendments Nos 74 and 104, which deal with the integrity and confidentiality of data supplied by operators.
Concerning confidentiality of data, part of Amendment No 31 can be accepted, though Amendment No 77 would then be superfluous and would have to be rejected.
Various amendments concerning the competitive dialogue, in particular as regards payment of participants, can be taken into account, more specifically Amendments Nos 9, 56, 57 in part, 58 in part, 137 in part, and 138.
Various amendments which I would describe as explanatory and which deal with a range of subjects are also acceptable, namely Amendments Nos 7, 125 in part, 18, 142, 26, 30, 35, 46 in part, 70, 113, 114, 121, 132, 153, 169, 170 and 171. Subject to drafting changes, the substance of Amendment No 147 concerning the applicability of the Treaty below the thresholds is also acceptable, if placed in a recital.
On the other hand, the Commission has no alternative but to reject amendments which call into question the Community acquis, detract from modernisation of the directives or make the regime more complex. Accordingly, the Commission cannot accept the following amendments:
Amendments to raise the directives' thresholds - as I said earlier - by 50%, the effect of which would be to remove from the scope of the directives a large number of contracts currently covered, namely Amendments Nos 32, 33, 67, 130, 101, 105 and 106. The unfortunate consequences of these amendments are not alleviated by Amendment No 147, however good its intentions. In fact, the raison d'être of the directives is not in itself sufficient without the detailed procedural rules of the directives to guarantee uniform and legally certain application and to safeguard the rights of economic operators through efficient remedies.
Amendments introducing new exceptions to the scope of the directives without appropriate justification, the effect of which would be to remove a number of public contracts from Community competition, namely Amendments Nos 37, 38 in part, 122, 136, 150 and 157.
Amendments which undermine the very objective of public procurement rules, which is to ensure that public purchasers do not allow their decision to be influenced by non-economic considerations, namely Amendments Nos 12, 14, 98, 134, 140 and 166 concerning award criteria which allow for the possibility of using non-economic - and in particular social and environmental - criteria.
Amendments which weaken attempts to modernise the directives by reducing the scope for using electronic procurement, namely Amendments Nos 70 in part, 73, 75, 102, 103, 115, 117 and 131.
Amendments imposing disproportionate requirements on SMEs through the regulation of subcontracting and other requirements, namely Amendments 42, 48 in part, 49, 76, 100 in part, 116, 133, 152 and 159.
Amendments which reduce transparency in calls for competition, in particular Amendments Nos 62, 68 and 78, and which extend the scope to negotiate, namely Amendments Nos 57, part of 61, 66 and 151.
Amendments which restrict the use of framework agreements with no apparent justification, namely Amendments Nos 25, 27, 135, 139, 63, 64 and 158.
Amendments introducing environmental considerations into award procedures in a manner incompatible with the directives, namely the part of Amendment No 45 concerning eco-labels, No 92 concerning the selection stage and No 109 regarding the definition of technical specifications and their compatibility with the environment.
Amendments which are not compatible with the flexible nature of the competitive dialogue, in particular Amendments Nos 55, 58 in part, 59, 60 and 160.
Amendments containing additional cases where persons convicted of certain offences would face mandatory exclusion; in the proposed mechanism, only those cases subject to criminal sanctions in all Member States should be included. It is not, therefore, possible to take account of some of these cases, namely Amendments Nos 81, 82 and 83. On the other hand, some of these cases are already covered by the optional exclusions contained in Article 46(2). Amendments Nos 84 and 90 should also be rejected, since they could lead to a situation where it is not possible to contract with a company which is trying to re-establish itself financially.
Amendments which are superfluous or likely significantly to change the effect of other provisions in the directives without good reason, namely Amendments Nos 8, 19, 20 in part, 22, 29, 30 in part, 43, 127, 44, 45 in part, 55, 59, 60, 69, 70 in part, 71, 72, 94, 96, 108, 111, 143, 156, 162, 172 in part and 173.
Amendments which, without justification, detract from the powers delegated by the legislator to the Commission under existing law, namely Amendment No 107.
The last category of amendments not acceptable to the Commission as regards the first proposal are those amendments which remove clarificatory changes designed to create greater legal security, namely Amendment No 99 on the weighting of award criteria, Amendment No 100 on abnormally low tenders as a result of State aid, Amendments Nos 144, 145, 146, 148 and 149 modifying the definition of works contracts, and Amendment No 161 on the principles governing time limits.
That is it as far as the first directive is concerned.
As regards the second directive, the so-called Utilities Directive, it is the second proposal adopted by the Commission in May 2000. Besides the objectives of simplification and modernisation, which I just mentioned, this second proposal is particularly aimed at reviewing the scope of the directive in the light of ongoing or future liberalisation of the sectors concerned. This proposal is also a recasting of the existing texts, with the proposed changes incorporated in a single text. I can only repeat the misgivings caused, in particular, by the proposed amendments concerning the threshold values.
Many of the amendments put forward will help make an important contribution to better procurement and are therefore to be welcomed. The Commission supports the amendments consistent with the line it has taken, such as Amendments Nos 2, 7, 21, 37, 43, 47, 95, 111 and 116. The Commission can also - although somewhat reluctantly - accept Amendment No 29, given the large consensus on this amendment in both Parliament and Council.
Subject to drafting changes the Commission can equally accept the substance of a large number of amendments:
Amendments Nos 3, 18, 34 in part, 35, 36, 38, 40, 64, 87, 89, 92, 96, 99, 101, 118 and 119 concerning technical specifications, the possibility of taking environmental concerns into account at various stages of an award procedure and means of proving technical and financial capacity.
Amendments Nos 4, 9, 44 in part, 56, 90 in part, 93, 97 in part, and 108 in part concerning observance of other legislation, in particular social legislation, clauses relating to the execution of contracts and provisions concerning sub-contracting.
Amendments Nos 57, 59, 60 and 109 concerning exclusion criteria are acceptable in part to the extent that obligatory exclusions are limited to contracting entities which are public authorities and that the list of grounds for obligatory exclusion corresponds to that provided for under the Public Sector Directive.
Amendments Nos 66 in part, 67, 68, and 69 regarding simplification of the provisions on mentioning the relative weighting of award criteria.
Amendment No 70, depending on language versions as changes are not required for certain of them, concerning abnormally low tenders.
Amendment No 76 on the coal and solid fuel sector is acceptable to the extent that it requires voluntary application of Directive 94/22 to be taken into account for the purposes of Article 29, however without such voluntary application being associated with any legal presumption.
Amendments Nos 78, 79, 80, 81, 82, 83, 85, and 86 concerning increased transparency on remedies. Subject to acceptance of the substance of the Commission's proposal on Article 29 the Commission could also support Amendments Nos 13 and 16 concerning transferral of entities offering postal services from the Public Sector Directive to the Utilities Directive. The objective of allowing economic exploitation of coal-generated heat at the heart of Amendment No 15 will be taken into account through the acceptance of Amendment No 29. As drafted the amendment is not acceptable as it would have quite different effects from those intended.
Concerning the issue of contracts awarded between related entities, Amendment No 27 is acceptable in part, as far as the possibilities of awarding service contracts to newly created, affiliated undertakings and of awards of certain service contracts to a joint venture are concerned. Amendments Nos 51 and 75 concerning preservation of confidentiality in respect of information forwarded by electronic means are acceptable. Various amendments which I would describe as clarificatory and which deal with a range of subjects are also acceptable, namely Amendments Nos 22, 30, 53, 113 in part, and 117.
On the other hand the Commission has no alternative but to reject amendments which question the Community acquis, and which detract from modernisation of the directives or make the regime more complex. Accordingly, the Commission cannot accept the following:
Amendments to raise the directive's thresholds by approximately 50%, the effect of which would be to remove from the scope of the directive a large number of contracts currently covered or otherwise greatly reduce transparency; namely Amendments Nos 20, 46, 72, 102, 105 and 107.
Amendments introducing new exceptions to the scope of the directives without appropriate justification, the effect of which would be to remove a number of contracts from Community competition; namely Amendments Nos 6, 19, 24, 25, 26, parts of 27, 28, 45 and 84.
Amendments which would substantially change the conditions provided for in Article 29 and Annex X for the Commission to grant legally binding exemptions in the case of liberalisation having resulted in effective competition or which would create inconsistencies between this directive and other Community legislation: Amendments Nos 31, 58, 76 insofar as its inclusion in Annex X would create a legal presumption, and 77.
Those amendments which undermine the very objective of public procurement rules, which is to ensure that public purchasers do not allow their decision to be influenced by non-economic considerations; namely Amendments Nos 8, 17, 65, 94, 104, 110 and 122 concerning award criteria which allow for the possibility of using non-economic criteria, in particular social or environmental criteria.
Amendments which weaken attempts to modernise the directives by reducing the scope for using electronic procurement; namely Amendments Nos 49, 50, 73, 74 and 103.
Amendments imposing disproportionate requirements on SMEs through regulation of subcontracting, in Amendments Nos 32, 41, 42, and amendments introducing social considerations into award procedures in a manner incompatible with the directive, namely Amendments Nos 33, 55, 62, 63, 71 and 88.
Amendments on technical specifications either introducing environmental considerations in a manner incompatible with the directives or introducing improper requirements concerning equivalence of technical solutions; namely Amendment No 34 for the part concerning eco-labels, 36 for the part concerning costs, 39, 91, 98 and 100.
Amendments which are not compatible with the flexible nature of this directive, which is applicable to both public and private commercial entities, and amendments transferring provisions from the public sector directive without good reasons, namely Amendments Nos 10, 11, 52, 54, parts of 59, parts of 60 and Amendment No 61.
Amendments which are superfluous, would create significant legal uncertainty or are likely significantly to change the effect of other provisions in the directives without good reason; namely Amendments Nos 1, 5, 12, 14, 23, 48, parts of Amendment No 66 on the weighting of award criteria, 106, 112, 114, 115, 120, 121, 123 and 124.
In my reply to Parliament and in view of the fact that Parliament deserves to have the opinion of the Commission on all the amendments which have been tabled, I see that I have been speaking for 24 minutes. I have some replies to question put to me during the debate but I fear that would take me far beyond the time allotted so I really am in your hands as to what you want me to do.
May I suggest that I try to briefly answer the various questions that have been put and if you think I am speaking too long, please tell me so.
Thank you for your comprehensive explanation. Perhaps you could offer us the answer in writing but summarise the main points.
In reply to Mr Zappalà, I should like to say that the current definition of works contracts explicitly provides that such contracts may be for the sole construction or cover of both design and construction. To change that approach would in particular prevent or, at the very least, greatly hamper use of turnkey projects, public/private partnerships, works concessions and competitive dialogues. The Commission is, therefore, opposed to imposing a separation between the design and the execution of works.
In reply to Mrs Schörling, the Commission has proposed including as possible award criterion the environmental characteristics of a product or service, provided that they present an advantage to the contracting authority. That criterion allows a public purchaser to evaluate the intrinsic qualities of the product or service and to award contracts to the most economically advantageous tender. The proposed amendments go further, in allowing more general environmental considerations such as the long-term effects on the environment of the products or services purchased to be taken into account at the award stage. Such considerations are not measurable; they cannot assist in an evaluation of the intrinsic qualities of the product or services and are therefore inappropriate at the award stage.
In reply to Mr Rapkay and Mr Hughes, the purpose of the public procurement directives is to coordinate the procedures for the award of contracts and not to state which obligations - social or otherwise - private contractors must comply with once a contract is awarded. Contractors are in any event required to comply with all applicable laws and obligations, whether social in nature or not.
However, the Commission is willing to state in the recitals of the directives that tenderers must comply with applicable social rules, including collective agreements of general application in performing public procurement contracts. The Commission also agrees that contracting authorities should be required to state in the contract documents the body from which information on applicable social obligations can be obtained.
In reply to Mrs Hautala, I should like to say that regarding the preliminary reference currently before the Court of Justice, the Commission has taken note of the conclusions of the Advocate-General. However, those conclusions cannot prejudge the judgment itself. In addition, having regard to the content of the communication on the environment and public contracts, the Commission - as it explained at the time of the Court hearing - does not see an obstacle to the emissions criterion being taken into account where this involves - as the case of the city of Helsinki has shown - an external cost to the purchaser itself. The Commission will, therefore, wait for the Court's ruling and reconsider interpretation in the light of the judgment and, if necessary, will consider revising its position on the amendments from the European Parliament.
I should like to reply to Mr Lehne but, as he has left the Chamber, I shall skip that part of my reply.
Commissioner, it is true that Mr Lehne is not here, but please feel free to respond anyway. Your responses will then be conveyed to Mr Lehne. This is a broad debate which reaches much further than the people involved.
Mr President, the Commission is always pleased to assist Members of Parliament in forming their opinions. May I therefore say that if Mr Lehne had been present I would have said the following - and I am, of course, willing say it even though Mr Lehne is not here.
Mr Lehne stated that social and environmental clauses must be introduced in the tender documents themselves and should not influence the choice at the award stage. Therefore, I would support his view that Article 53 on award criteria should not be modified. Such considerations may be taken into account at the appropriate stage, either in the tender documents or in the contractual clauses.
I cannot support Amendment No 147 by Mr Zappalà, since it will not provide any legal certainty to economic operators.
May I end my reply to Parliament here and conclude by saying that there is now a real need to ensure that our public procurement rules remain relevant to increasingly sophisticated procurement requirements. That is why Parliament and the Council must now press ahead to ensure that these directives are adopted at the earliest opportunity.
Mr President, I am sorry for having spoken for fully half an hour, but I feel that Parliament is entitled to a complete response to the many amendments tabled. The Commission awaits the vote tomorrow.
Mr President, in view of the importance of the matter, I would just like to ask the Commissioner to clarify something. In any case, I would like to thank him for all his comments, which were certainly important from my point of view, although I do maintain - and I will do so tomorrow - that Parliament should have the autonomy to decide on a political basis rather than on the basis of other factors. However, his response regarding Amendment No 147 does not make sense at all: while the Commission is against raising the thresholds - which, as was said during the hearings, meetings and debates within the Committee on Legal Affairs and the Internal Market, I believe is because it wants the directives on works contracts to be applied as widely as possible - according to what the Commissioner has just said, raising the thresholds would actually reduce the number of works contracts.
Now then, Amendment No 147 seeks specifically to open up works contracts to competition, and I cannot understand why the Commission is opposed to this. I would be grateful to the Commissioner if, either now or later in private, by some means or other, he could explain to me what part of Amendment No 147 is unacceptable. It is important, Mr President, for this is no trivial matter. I repeat, if it is not appropriate to do so now because it is time to suspend our work or move on to something else, I am quite prepared, if the Commissioner agrees, even to meet him afterwards so that he can explain to me what is wrong with Amendment No 147, which, as I see it, ensures that absolutely all works contracts, of whatever type, can be governed by European legislation.
Mr President, I shall try to be brief. Until 1971 the only rules and principles applicable to public procurement were those enshrined in the Treaty itself, and in particular the provisions of Articles 28 and 49. However, experience has shown that the genuine opening up of markets and the creation of a real and efficient internal market required that those rules and principles be clarified through detailed provisions coordinating national procedures.
To revert to the legal situation of the 1970s - and this would be the result of the proposal just made and enshrined in Amendment No 147 - is not acceptable, especially in a proposal aimed at modernising the legislation. Moreover, to do so would also deprive economic operators of one of the most important advances in the field of public procurement, namely the possibility of enforcing their rights through efficient legal remedies guaranteed through the two specific directives which govern remedies in respect of contracts falling within the scope of the public procurement directives. Therefore, the introduction of Amendment No 147 simply does not make the amendments aimed at raising thresholds throughout the directive acceptable.
There is still some misunderstanding. I believe we can find a bilateral means of solving this.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Ozone in ambient air
The next item is the debate on the report (A5-0454/2001) by Mr Davies, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive relating to ozone in ambient air [PE-CONS 3658/2001 - C5-0524/2001 - 1999/0068(COD)]
Mr President, I had not followed the last report in any detail but if Commissioner Wallström is in the same sort of mood as Commissioner Bolkestein, I am glad I am not tabling any amendments today.
On a complete change of note, a few weeks ago I was reading to my daughter, Kate, from A Christmas Carol by the 19th-century British author Charles Dickens. Scrooge sat in his counting house, he wrote. "The city clocks had only just gone three, but it was quite dark already and candles were flaring in the windows of the neighbouring offices like ruddy smears upon the palpable brown air."
It must be a great cause for cheer in European cities today that we no longer have to breathe that "palpable brown air". It is a sign of environmental progress and achievement that air quality now is better than it has been for centuries.
But there is more yet to be done, and in its Clean Air for Europe programme the Commission has identified particulates and ozone as two priorities for action.
Ozone pollution contributes to the premature death of tens of thousands of people each year; it causes breathing difficulties, coughs, headaches and eye irritation. The World Health Organisation has not been able to identify a threshold below which there are no effects.
It can also damage vegetation, reduce crop yields and stunt the growth of forests and, like acid rain, it can eat into and destroy the fabric of buildings and works of art.
And so we have this draft directive to address the problem. It started out as a remarkably weak proposal, the key element of which was to set targets for 2010 for the maximum number of exceedances above WHO guidelines, but these targets would not have been binding on Member States. It also called for the preparation of short-term action plans to deal with acute problems and for more public information and health alerts.
During the course of the past two years, Parliament has been able to use its codecision powers to give this legislation some teeth. We have strengthened the public's right to information. We have made it easier for recalcitrant countries to be named and shamed into improving their performance. We have ensured that damage to materials is included amongst the criteria for consideration. We have re-emphasised our wish to see long-term reductions in ozone levels achieved by 2020 in line with the National Emissions Ceilings Directive proposals.
But above all, we have addressed the issue of the non-binding short-term targets. Instead of Member States having to work to achieve these "as far as possible", which was the original proposal, we have insisted that effective measures shall be taken unless the targets cannot be achieved by "proportionate measures". I want to emphasise that we agreed this wording because both the Commission and our own legal services advised us that it would make the provisions of the directive enforceable and that Member States could be taken to the European Court of Justice if they failed to take such measures. In other words, we have used our codecision powers to transform a statement of good intent into a legally binding commitment.
Even so, the European Environmental Bureau has criticised us, asking: "Why do we need a directive at all if the 2010 targets are not fully binding?" But this misunderstands the nature of ozone pollution. It is hugely transboundary. While peak exceedances are falling across Europe, the average level is continuing to rise, almost certainly as a result of pollution generated far from our shores.
I do not believe that Spain, or Italy, or Germany, or any of us should face the prospect of legal sanctions because they are being polluted from China. That would not be fair and it would not be realistic. I want Member States here to be required to do all that they can realistically to meet the targets, no more and no less.
I think that "palpable brown air" gave a lot of character to the story of Scrooge. But it is not appropriate now. Perhaps I will ask my daughter, Kate, if she will write a 21st-century version featuring clean air.
However, with the assistance of the Commission and the last Belgian Presidency, Parliament has been able in the meantime to use its negotiating powers to turn a simple wish list into a requirement for our various governments to take action which will significantly improve air quality across Europe.
We have secured greater changes and a more ambitious directive than we could reasonably have expected when the draft was first proposed.
We can be proud of what we have achieved.
Mr President, the directive on ozone in ambient air is intended to provide a response to the problem of tropospheric ozone produced and trapped in the air around the earth' s surface which, as we all know, has damaging effects on both human health and on the planet' s vegetation, ecosystems and on the environment as a whole. The concentration of ozone, as we know, is due to the accumulation in the atmosphere of precursor agents, but there is no easy solution, of course, to eradicating them, because these precursor agents sometimes act to reduce ozone in the atmosphere.
Various measurements taken at national level have shown that, in climatic conditions such as high luminosity and a stable atmosphere, reducing the precursor agents does not produce the desired effect of reducing the concentration of ozone. In fact, it does the complete opposite. Therefore, the solution to the problem of ozone concentration is extremely complex and simply shutting off the sources that generate precursor agents is not an appropriate measure. An example of this would be closing down a factory chimney that emits smoke, which is a precursor agent of ozone, into the atmosphere.
The rapporteur and various members of the Committee on the Environment - including myself - have been working intensely for almost two years to both improve the Commission' s proposal, which was undoubtedly necessary, and also to achieve a balanced proposal that would ensure maximum compliance by the Member States. Lastly, in October, a joint text was produced, which was then approved by the Conciliation Committee.
I should like to emphasise a very positive aspect of the proposal that has been adopted, which is the combination of long-term objectives with a short-term approach to these high-risk situations, and all the measures designed to ensure rigorous control and monitoring of ozone levels in the atmosphere in all Member States.
I also think it is important to apply the principle of transparency where information is concerned, since the population must be more and better informed about the incidences of ozone levels in the atmosphere.
Another important aspect is the consideration of meteorological conditions and comparisons between the various Member States, which must lead to information being provided so that we can monitor developments in this issue in the various Member States.
This directive represents a major step in the right direction, providing a balanced approach to the problem of contamination and, together with the directive on national emission ceilings, we feel that these will genuinely prove to be very important tools with which we can address environmental problems and especially the problem of contamination in a cross-functional way.
Mr President, thank you first of all to Commissioner Wallström and Mr Davies for the good work they have done on this matter. Specifically where ozone is concerned, we are of course in an odd situation. High up in the atmosphere, the ozone layer is too thin, which causes problems, including health problems. Down here on earth, on the other hand, the concentration is, of course, far too strong. I think, however, that we have obtained a good result from the conciliation negotiations and, in actual fact, probably a better result than many of us had dared to hope for when we listened to some of the Member States' negative attitudes towards solving the air quality problem with which we are concerned here. Together with the Directive on National Emission Ceilings, for which Mrs Myller, here beside me, was rapporteur, this directive makes an important contribution to securing a lower concentration of ozone in Europe and, especially, in the large cities of Europe.
I think it is good that we have been given a starting point in the form of the WHO' s assessments of the existing risks to health and to the environment. We have got some partial goals established, or target values for 2010, and these must be met. However, it is naturally cause for concern that, for many years, we shall be obliged to accept that the WHO' s thresholds are being exceeded to a certain extent on a certain number of days per year. I therefore think it good that we also obtained agreement to there having to be some more long-term objectives, in terms of which the WHO' s target values must be complied with. What was agreed was not quite so precise as we should have liked here in Parliament. A reference point was set for 2020. Many of us should have liked to have seen 2020 become a more definite deadline for meeting the WHO' s recommendations. I also believe it is good that the Member States should not only be obliged to prepare practical programmes for achieving the targets, but that obligations should also be imposed in terms of informing people about the programmes that are being prepared and about the results - both positive and negative - that are obtained, just as we have acquired a number of rules as to when people are to be notified that there are problems with the unduly strong concentration of ozone - both people in general and people belonging to groups which are especially sensitive to problems in this area.
Finally, I would say that I also think it is good that we have got the candidate countries on board so that they can be involved early on. We can of course now look forward to the directive' s coming into force before the first candidate countries accede to the EU so that, even at the time of their accession, they will have to comply with the obligations imposed by the directive upon existing Member States. I hope that, by means of this directive, we can prevent and reduce the harmful effects of the unduly high concentrations of ozone upon people' s health and upon vegetation and that today might prove to have been a good day for future air quality in Europe.
Mr President, I believe that the Directive, which is now in its third and final reading, will improve air quality in Europe. It amends the 1996 Directive so as to meet the national emission ceilings for atmospheric pollutants and the recommendations of the World Health Organisation. The work of Parliament in the drafting of the Directive was significant, and so once again our warm congratulations go to Mr Davies and to our other colleagues who were involved in this process, which lasted over two years. In addition, we need to give our special thanks once again for the work of Belgium as Council President.
In the Directive which has now been approved, the Member States are obliged to submit plans which will allow the limit values necessary for the protection of human health and of vegetation to be lowered by 2010. 2020 will be the benchmark year for long-term objectives and for the subsequent revision of the Directive. In special risk zones, short-term action plans plus active and open information and publicity work are also required.
From the point of view of this Directive, it is of particular importance that an attempt be made to also involve all the candidate countries at as early a stage as possible, since the distance impact of nitrogen oxides and volatile organic compounds on lower atmosphere ozone levels is significant. In Finland for example the greater part of the ozone present in the lower atmosphere originates from transboundary pollution, in other words from emissions which our country could, in reality, hardly influence at all without the European Union.
Mr President, as you have personally remarked, we have arrived at the half-way point in Parliament's fifth term of elected office. Parliament has already at this stage of its term been able to exert significant influence on the improvement of the air quality in the Union and the candidate countries. In the environmental field, Parliament has thus used its new and enhanced authority in a good and responsible manner. This work needs to be continued, the Commission must be encouraged to be more ambitious when drafting its proposals, and the good cooperation developed with the Council in the field of the environment needs to be kept as warm and effective as it is at present.
Mr President, I am of course very pleased that we are now approaching the time when we can adopt the Directive on ozone in ambient air. Thanks to this directive, we shall be able to protect vegetation and people' s health from the damaging effects of unduly high concentrations of ozone, except in those cases where that cannot be brought about by proportionate measures. I therefore warmly welcome the Conciliation Committee' s joint draft from 11 November 2001.
As has already been pointed out, the directive has been improved on essential points in the process from common position to final directive. It has become clearer and more consistent, and that has been possible thanks to the high quality of the European Parliament' s proposal and of the successful negotiations during the conciliation. I wish quite simply to take the opportunity of conveying my special thanks to the rapporteur, Mr Davies, and all the members of the Conciliation Committee.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Sixth Community Environment Action Programme
The next item is the debate on the recommendation for second reading (A5-0456/2001) by Mrs Myller, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position with a view to the adoption of a European Parliament and Council Decision laying down the Sixth Community Environment Action Programme [11076/1/2001 - C5-0434/2001 - 2001/0029(COD)].
Mr President, with regard to the Sixth Environment Action Programme I would first of all like to offer thanks to the 'shadow rapporteurs' of the various Parliamentary groups for their fine cooperation. This cooperation with the 'shadow rapporteurs' has meant that the voting agenda, at least, looks very different than in the first reading: we have concentrated exclusively on the most important amendments. I hope that this fine cooperation will also continue in the voting tomorrow. The Commission, too, has been a good cooperation partner: we have held a great many discussions. Our special thanks go to Sweden, which acted as President during the first reading.
The main objective of the programme, of course, is to integrate environmental policy with the other sectors of policy. In this respect this forms a continuation to the Fifth Environmental Action Programme, but in the course of this integration we must attain concrete objectives and actual results, and then we will also need structural amendments, for example to the Commission's own actions. The objective of integration is of course that the environmental aspect be taken into consideration in the various policy sectors themselves. Special emphasis must be given to the areas of energy policy, transport policy, agriculture and fishing, since these are the most difficult areas from the point of view of the environment.
The future agricultural reform must take steps in the direction of more sustainable procedures, and the new instruments for improving the state of the environment must incorporate a clear focusing of the EU's aid policy on the environmental aspect. The conflict which presently reigns over subsidies from the environmental point of view must be eliminated. An inventory should be established of environmentally-damaging subsidies, and these must be phased out by 2010 at the latest. Money, incidentally, can act as a fine consultant, and in this spirit environmentally-related and energy taxes (for example) must also be developed. I am also very pleased that here in Parliament we have been able to give very broad approval to the idea that environmentally-related taxation needs to be developed also at EU level.
Qualitative and quantitative objectives, and timetables, must be set for the most important environmental problems. This has been a very contentious question: the Commission has not supported this, and the Council also has doubts. My own opinion is that in this type of programme it is very important to understand those requirements which are to be placed on decision-making from the environmental point of view. By setting objectives and by dividing them sensibly over time periods, we will make it possible for political decision-makers to understand, at any given future stage, what sort of decisions must be made in the situation at hand. In my opinion these objectives are required, in particular, as instruments for directing policy.
The Commission proposes thematic strategies, which will subsequently guide the environmental policy of the future. The Commission suggests six; Parliament has added an urban thematic initiative, and this has been very largely approved. The thematic strategies must be approved using the codecision procedure. In my opinion this is quite self-evident, since it is through these strategies that we will be directing environmental policy in its crucial aspects.
As I stated, there are very few amendments; but I would like to say a few words about one of them. This is the amendment by the European Liberal and Democratic Party group concerning rejection of the common position. In my opinion this will not be of any benefit to this matter, nor do I understand its content; it is only by improving the common position that we will bring about improvements in European environmental policy.
Mr President, I would firstly like to thank the rapporteur, for having, at first reading, voiced the concerns of the European Parliament' s Committee on Petitions. Given the daily practice of this Committee, these could only be concerns relating compliance with this legislation, as raised in some of the rapporteur' s amendments and compromise amendments. All policies should be integrated into environmental policy - as stated in some of the amendments - and public participation and information is necessary - also as stated in some of the amendments.
I am not hiding the fact that, as a citizen of a small mining region in Asturias - and I am speaking here in a personal capacity and not on behalf of my group - that I have some problems with the amendment on imposing a time limit on subsidies for projects that could damage the environment. I do not have a problem with it in general terms, but specifically with regard to the fact that, in the region in which I live, more than 30 000 jobs have been lost as a direct result of restructuring. For this reason I do not agree with these amendments. However, we completely agree with the rest of them.
We also agree with some of our fellow Members - and I am sure that my colleague Jonas Sjöstedt would support me here - that this latest proposal is not the one put forward by the European Parliament. This is a proposal that was debated, on which agreements were reached between all of the groups and between the rapporteur and the Commission and the Council to arrive at this latest proposal that we have here. For this reason, I also agree with the rapporteur that we cannot accept, and shall reject, the amendment from the Group of the Europe Liberal, Democrat and Reform party that suggests rejecting the proposal.
The proposal is highly important, Mr President. The Fifth Community Environment Action Programme has come to an end. The European Union needs a clearly defined strategy with commitments and specific timetables for the next few years and it seems to me that this is potentially a clearly defined proposal with commitments and a specific timetable, which, indeed, we have a great need to implement.
Mr President, I am pleased to say that, at this second reading, the parties have worked to bring their positions closer together. And although the Council and the Commission have made an effort to accept the many amendments from our first reading, I think that we can now say that it is Parliament that has made the effort to try to find, and reach agreement on, common positions. In this regard, the role of Mrs Myller deserves a special mention.
We think that this is a reasonable programme that allows the Commission to work, makes it possible to legislate and allows States to be flexible within viable programmes, and for this reason we feel that we must support it. This is an appropriate framework for combining the development of European communities in a pivotal policy of sustainable development and I think that it is up to the task. If carried out in this way, it should be clear in conciliation that certain areas are subject to the principle of subsidiarity.
I would also like to talk about principles. The desire to see all methods used everywhere and to implement a uniform policy in all States runs counter to the principle of sustainability and belongs to the globalist mindset. It is very easy to attack globalisation when talking about the economy yet not to want to call imposing the same rules on the whole world globalisation. Social principles, technological viability and the context in which methods are applied are all of great importance to sustainability; the first principle of sustainability is to know how to combine general principles with the imposed rules to suit the needs of each community, each location, each climate and each context.
We must be sufficiently generous of spirit to give those in government the freedom to impose their own rules, something that we shall also continue to do, and to adapt them as they see fit.
Furthermore, we support a scientific policy and feel that the function of the Popular Party and of Parliament, in this case, is to support the Council and the Commission because codecision is not only Parliament' s right, but also a responsibility that should be used to help governments. For this reason, for example, we respect the dates of all these agreements that the Commission and the Council are to conclude with other European countries. We need to be serious in this regard and support this policy that has required such efforts to produce.
We support the thematic strategies and a more scientific policy precisely because this means adapting to the current state of affairs, adapting to the situation of a particular State, sector and to the issue at hand. We have to assess whether suitably adapted and applicable technologies exist, for in many instances, due to the climate, particular conditions, or size of a company, for example, technologies can differ. The results, however, should be the same.
Therefore, we support the scientific nature and the study of the economic and social impacts that the programme will have, because without social principles, there can be no sustainability. For this very reason we are not in favour of simply revising subsidies, that is to say, of a target date being fixed whatever the subsidy may be, and this is particularly the case for specific sectors that have had to close due to measures dictated by the Commission, which has imposed laws upon them - such as in the coal sector, for example - that are now facing the problem of some criteria being applied more strictly than others.
Let us first define the criteria for negative subsidies and take account of the fact that five years is not a sufficient amount of time for a generation to recover nor for certain deprived areas to regenerate.
Moreover, we reject the principle of substitution, because it offers no guarantees to industry, to the citizens, or to society, and lends itself to a very free interpretation by certain sectors, countries, civil servants or experts which may lead to the establishment of measures that are damaging to society and that have no legal guarantee. And the principle of legal guarantee is inherent to the Rule of Law.
I hope that this scheme of management can be implemented.
Mr President, I should like to thank Mrs Myller who, for a long time now, has had the task of working on this action programme and has fought resolutely to enable us to get it into order. It is splendid to know that we are at last at the stage at which we are to adopt a position on the Sixth Environment Action Programme.
In view of this, it is not perhaps so surprising that many of us wish, and had wished, that the programme might have been better and feel disappointed that it is not as good as we would have liked. At the same time, we perhaps also feel some kind of frustration concerning the unfair distribution of power we sometimes seem to perceive between the institutions, and wish in some way to express this specifically in the case of the Sixth Environment Action Programme.
I should therefore like to see liberals and others who are reflecting along these lines pull themselves together and rise above their own frustrations. Let us differentiate between policy and processes and do what we have a mandate for. Let us do it well and take the institutional and constitutional battle elsewhere and not where the Sixth Environment Action Programme is at issue.
Let us see what kind of thing the Sixth Environment Action Programme is and see what we are to use it for, namely as a guiding star in all EU policy -environmental and otherwise- and as a lynchpin of the entire sustainable development strategy with which we shall travel together to Johannesburg in September of this year. There is no reason for rejecting this document. We must adopt it today.
Regarding Mrs Myller' s reference to the common environment tax, I would make a point of mentioning recent reports in Sweden to the effect that the dramatic fall in the quantities of climate-changing gases is due precisely to the carbon dioxide tax. This further supports the case for our having to continue the fight, together with the Commission, to ensure that the Council is convinced that now is the time for us to introduce a common environment tax, especially where carbon dioxide is concerned.
Mr President, we held our first debate on the Commission' s Sixth Community Environment Action Programme in May last year. At the time, the Commission proposal came under heavy attack from us as the Group of the European Liberal, Democrat and Reform Party. In our view, the programme was far too broad and showed a serious lack of priorities. At the same time, we wondered whether a ten-year plan was really, in fact, outdated.
We are now eight months further on, and have had input from the Commission, the Council and Parliament' s Committee on the Environment, Public Health and Consumer Policy. Any satisfaction or progress? No, unfortunately, neither. The proposal, as it was presented at the time, has since been cut down to the bone. The position of the Council of Ministers is deeply disappointing on all fronts. Last time, I used the image of a Christmas tree, trimmed with a multitude of proposals, which devalued the entire text.
The current plan has more in common with an empty box than a Christmas tree. The form is just about presentable, but is very much lacking in content. I can tell you straight away who is not to blame for this. Our rapporteur, Mrs Myller, has done sterling work, and the Commissioner has made every effort to tighten up the plan and take the wishes of this House more into consideration. However, it is the Council that has frustrated every substantial improvement to the proposal. It is staggering to realise that when we, as Parliament, vote on the plan' s current version, we shall in fact be back to square one, and this after two years of hard graft on the part of the Commission and Parliament. Can this be justified to the European citizen? They set great store by the environment. It is now the Council that has destroyed all the good work that has been done.
So what should have been done instead? According to my group, the priorities that are completely lacking in the plan are climate change, energy, waste and bio-diversity. In addition, the plan should have been much more concise and should have been characterised by far more cohesion and vision. In our view, the Council is best summed up as an emperor without clothes. He may seem unremarkable at first glance, but fails the test upon further inspection.
This is not a strategy, it is even less than existing policy in a pleasant format. It therefore constitutes a step back, and we propose to reject the present proposal in its entirety.
Mr President, those who work on environmental issues and on a variety of measures, programmes, conventions, items of legislation etc are often surprised and impatient at how slow the process is and at how difficult it is to specify in concrete terms how objectives in terms of protecting the environment and public health are to be formulated and implemented. That is also how it has been with the Sixth Environment Action Programme. First of all, it was not certain that we should obtain any action programme at all. When we then saw the Commission' s proposal, we thought that it was extremely vague and lacked both qualitative and quantitative objectives and timetables. An environment action programme must naturally establish environmental objectives if there is to be any point at all in having a programme. Mrs Myller, as rapporteur, and the Committee on the Environment, Public Health and Consumer Policy have genuinely tried to improve the Sixth Environment Action Programme. I wish to thank the rapporteur for this and also thank other fellow MEPs for their valuable cooperation.
When we are now about to adopt a view on the Council' s position at second reading, we see that the Council has in fact introduced a very great many of Parliament' s amendments. When it comes to specifying deadlines etc, things are still extremely sluggish, however. We must now take the opportunity of changing this by voting in favour of the committee' s amendments and the compromise amendments tabled by quite a few political groups.
The programme' s overarching aim is to decouple, for example, environmental pressures from economic growth. Up until now, the improvements that have been made have been offset by increased production and consumption. Another general principle is to supply the basis and the priorities for sustainable development and to apply the precautionary and substitution principles. So that it is possible to do this, I should like to recommend all MEPs to vote in favour of Amendment No 44, which of course requires it to be discovered by no later than 2003 which forms of EU aid run directly counter to our aims, that is to say have a negative effect on the environment, and requires the year to be established by which this aid must be abolished.
Where chemicals and pesticides are concerned, I think that all the amendments tabled on this issue are sound. The chemicals organisations' umbrella organisation, CEFIC, has taken the view that the amendments are not in accordance with the report on chemicals strategy. I maintain that this view has just been plucked out of thin air. It is sad that such an incomplete and one-sided analysis has been carried out. As rapporteur for the White Paper, I can assure you that these amendments are sound and that they strengthen the Sixth Environment Action Programme.
When it comes to the proposal from the Group of the European Liberal, Democrat and Reform Party, we should, in common with Mrs Hulthén, have liked the programme to have been more vigorous and have liked to get more measures through. The proposal is not now to be altered, however. There is so much we must do and agree upon within these institutions. That is why I would definitely wish to reject the ELDR' s proposal and call upon everyone to vote in favour of the proposal by the Committee on the Environment, Public Health and Consumer Policy and of the compromise amendments that have been tabled.
Mr President, I must first address the proposal from the Group of the European Liberal, Democrat and Reform Party to reject the common position. That is a proposal which we cannot support. We think it would be irresponsible not to take a decision on the Sixth Environment Action Programme.
I too should have liked the proposal to have gone much further. The original proposal was extremely weak and also vague. The fact is, however, that some of what Parliament contributed has been incorporated into the joint proposal. We shall therefore have the opportunity tomorrow to introduce a great many of the quantitative objectives and timetables we actually want to see. We must not pass up that opportunity.
We must put this proposal in its context. During the period that this environment action programme is to apply, the European Union will be enlarged through the accession of a large number of new countries. There is a danger of this causing a number of problems in terms of environmental work too. There is a danger of the work' s losing momentum, and it may become more difficult to push through new environmental laws. It would not be particularly wise to do without environment action programmes at such a stage. So that environmental work does not lose momentum, it is no doubt desirable to have a programme with timetables and practical objectives to adhere to when enlargement takes place.
My group will vote in favour both of the committee' s proposal and of all the compromise amendments we arrived at in these negotiations. We do not think the situation is perfect, but we think it is acceptable.
I wish particularly to mention Amendment No 10, which I think is important. This concerns the European Investment Bank. There were quite a lot of MEPs who voted against this amendment in the committee. I find that incomprehensible because it is an amendment which goes to the very heart of integrating environmental considerations into other policy areas, something that the European Investment Bank has not been successful at doing. What is required of the bank, namely that it take account of the environment, ought to be self-evident. That is why it is so important for them to receive the clear message that they too are not exempt from what is required. The same applies to chemicals policy, where we want to see strict wordings.
Mr President, not for the first time in this House I have the opportunity to express concern with regard to the safety of nuclear installations, and in particular those with an established record of poor management, since they put the lives and health of millions of citizens at risk. Such is the case with the British government's nuclear installation at Sellafield. This is not just my view: the litany of management blunders and serious technical defects is a matter of public record, which has been exposed, despite efforts to keep it secret.
It is inconceivable that the British Government should set out to justify not only the continuity of Sellafield in its present dangerous condition, but also wish to add further to its operations by commissioning the MOX processing facility. Because of its closer proximity to Ireland than to most parts of the British mainland, the Irish Government has again raised serious objections to the continued operation of this dangerous plant.
Records in this House will show that on a previous occasion I called on the Commission to exercise its powers under Article 35 of the Euratom Treaty in relation to verification of nuclear installations at Sellafield. In reply to queries from my political group, the Commission recently confirmed that the last time it undertook such an audit was in 1993, nearly a decade ago. Bearing in mind the number of times that this matter has been raised in the House by all political groups, how can the Commission possibly justify its silence and inactivity on a matter of such serious public concern? I call on the Commission to immediately initiate an examination of all activities on the Cumbria site and ask the Commissioner to give assurance to that effect in his reply.
Mr President, by bringing together several sectoral directives such as those on climate change and waste management, the Commission is seeking to launch an innovative programme to improve the environment. The end result is a real labyrinth that is incomprehensible to the citizen. However, the Council has again adopted a more realistic position by not setting a binding timetable or target. So what does the rapporteur want? Is it realistic, for instance, to incorporate the substitution principle, which currently has no political or legal definition?
There are also issues surrounding environmental crime, environmentally related taxes and legislation on environmental responsibility. We should also be in step with the resolution that was adopted last November relating to chemicals. These issues, which are crucial for our economy, cannot be dealt with hurriedly within the framework of this report. I am also concerned by the emphasis placed on biodiversity, with the headache involved in setting up the Natura 2000 network, both in France and elsewhere.
The approach to this subject is not correct either and there are alternatives. We shall therefore vote in favour of rejecting the amendment as a whole. Let us remain realistic and pragmatic. Let us go back to the main aims of the Sixth Environmental Action Programme, namely to ensure a high level of protection, taking into account the subsidiarity principle and diversity in the various regions of the Community. To do this, in my view, is already a fair challenge.
Mr President, I hope we can get agreement on the Sixth Environmental Action Programme, preferably without going into conciliation. I would like, on behalf of the committee, to thank Mrs Müller for the immense amount of work she has put into this report. I underline my support for the amount of work she has done because I actually disagree with many of the conclusions she has come to. Nevertheless, we have dealt with this matter so extensively that we will probably not gain anything by extending the process to the full beauties of late-night conciliation in Brussels.
The amendments tabled by the committee and the rapporteur do not really add up to anything of substance and, where they do, the results would probably be to damage the chances of success of the Environmental Action Programme. I draw your attention to Amendment No 11, which is already out of date.
I would criticise, as Mr Bernié has done, the reliance of the rapporteur to a considerable extent on jargon. Old war horses are trotted out again and given one more exhausted run around the course. The chemical industry is focused on as the villain of the piece and the substitution principle makes a well-earned reappearance in the amendments that the committee has asked the House to consider. The assumption of at least Amendment No 1 - and to some extent Amendment No 30 - is that the substitution principle exists as a fully worked-out concept. It does not. It is an amalgam of assumptions and suspicions fudged together by the green movement as a universal panacea. The amendments talk of this as a fully worked-out policy, but we should at least be consistent. The Schörling report, which we voted on a few months ago, called on the Commission to produce a definition of the substitution policy principle, so we can hardly deal with it now as though it really is in existence.
Do we need a Sixth Environmental Action Programme? I do not share the cynicism and despair of some in the ELDR Group. Some sort of route map or check list is helpful and desirable. The Commission probably built on previous mistakes by attaching so much weight to the idea of a programme. The poor Commissioner wanted a slim programme and has ended up with a fatty!
I also regret - and she may regret - the submission of the programme to full codecision because that has certainly lengthened the process without adding to the substance. The best part of the Environmental Action Programme for me is the concentration on better implementation. In the old days we wanted an action programme in order to put pressure on the Council to agree to legislation. Now the trouble is that the Council does agree to legislation and then does very little about it.
Without better implementation we are deceiving the people of Europe into believing that things are getting better and better, in the words of the old Labour Party advertisement. Just as at home in UK things are not getting better and better, the words remain easy to say but they are often not followed by action and it is up to us to see that they are.
Mr President, I have a speech here, but I must admit that Mrs Jackson has rather distracted me into thinking about how things get better and better after you reach a certain age. Clearly Mrs Jackson has reached that certain age and she now thinks everything in the past better than it is now.
Like Mrs Jackson, I also wish to thank the rapporteur for her good work. This document is worth voting for, but it would be more worthwhile voting for if it contained a few more of Parliament's amendments.
In the field of chemicals policy, the field of preserving biodiversity, climate change, transport and the protection of air and water quality, there are clear and worthwhile proposals that could be built upon in the conciliation process.
In the field of fiscal policy, there are some serious and sensible suggestions in Parliament's amendments. However, the setting at the moment of any kind of European-wide environmental taxes must be better thought out. At the moment it is like taking a sledgehammer to crack a whole series of very different nuts, with what I would guess would be very limited success.
We must now as a Parliament unite and tomorrow morning take the next step into conciliation, where we are going to have to work together with a view to achieving a common viewpoint to the way in which we are going to protect the environment of our common European home and preserve it for future generations. I look forward to taking that step tomorrow morning and to the Christian Democrats helping us to do so.
Mr President, I should like to thank Mrs Myller. She managed to get an excellent report adopted by the Committee on the Environment, Public Health and Consumer Policy. I have to be honest. The Council proposal is weak, lacks any imagination, any specific goals and is a welter of words. My criticism is also levelled at the four Green Ministers who may have promised progress, but who failed to deliver.
Neither can the proposal as it now stands be used as propaganda material for young people, as Commissioner Wallström stated. This is why it should be binned, and the large majority of my group will support the amendment of the Liberals to reject the common position.
It is the political choice of the two large groups, the Group of the European People' s Party and European Democrats and the Group of the Party of European Socialists. If they vote against and reject the amendment, they too will be responsible for this weak and empty concoction.
Needless to say, the Greens will support all amendments to improve the proposal. A one per cent reduction in greenhouse gases annually, certification of wood, sustainably-produced and otherwise, the amendment to which the GUE made reference, the European Investment Bank, the chemicals policy along with the substitution principle. Mrs Jackson, I have to get this off my chest. These are not the inspired ramblings of a Green mind, they are existing policy in Denmark and Sweden, and even the new Danish government, that is from the right-wing school of thought, has no intention of changing this policy.
The amendments, which include a legal framework for voluntary agreements between industry and the European Commission, are all sound, but I have very little hope that they will obtain the required 314 votes. This means that, ultimately, the officials of the European Commission will get their way, the same officials who proposed the policy not to present a Sixth Environmental Action Programme under any circumstances. This is why this is a defeat for politics and for European environmental policy. And the key culprit is the Group of the European People' s Party and European Democrats, prompted by certain officials from the European Commission.
But it is still not too late. Tomorrow, we will vote, and I hope that maybe some of the Christian-Democrats will see sense and will be prepared to vote for a number of sensible amendments, so that maybe we will end up with a conciliation procedure, which will have some substance at least and which will not merely be a welter of words.
Mr President, ever since the 70s, we, in the European Parliament, have been in the habit of using environmental action programmes to give direction to environmental policy. This was very relevant in those days, for we had to start more or less from scratch. A great deal was subsequently achieved, but I am now increasingly feeling uncomfortable. The evaluation of the Fifth EAP has clearly shown that we are up a blind alley. Partly because many Member States have failed to implement environmental legislation, the objectives of the Fifth EAP have not been achieved. Since we are unable to draft a programme that adds value to what we are already doing in the environmental sphere, I wonder whether we should continue drafting environmental action programmes. I will for this reason support Mr Maaten' s amendment to reject the Council' s common position. This is no reflection on the rapporteur, Mrs Myller, or the Commissioner, Mrs Wallström, but is about the Council' s role.
Let us now focus on the actual implementation of the Fifth EAP. What will matter most are the implementation of, and compliance with, current environmental legislation, especially in the light of enlargement.
Mr President, presenting a common position for second reading could be seen as a purely technical, tactical move to bring us closer to implementing the decisions. However, in this debate, as many other speakers have said too, a number of key points still have to be defined. Indeed, although the Council has incorporated most of the amendments adopted by the European Parliament at first reading, the Sixth Framework Programme lacks specific working time frames and its strategic objectives need to be defined in more practical terms. We must not forget that this programme will have to operate over a decade or so, and so an approximate work schedule and poorly defined aims are completely unacceptable.
In particular, the European Parliament' s latest amendments call for more decisive, tougher action against the danger of pesticides - this applies both to the present Member States and those waiting to join the Union - again, there must be a substantial effort to combat the greenhouse effect, the increasing sound pollution that pursues us all the time, wherever we go, the too frequent environmental disasters caused by human negligence, disasters for which it is becoming increasingly difficult to find out who is responsible.
Lastly, once again, the European Parliament' s amendments seek to make some of the proposals already mentioned practical reality. I just want to summarise them under at least four basic headings, four areas which have been defined as priorities: climate change, biodiversity, the connection between the environment and human health, and waste disposal. These issues are so vitally important that anything less than total precision and total responsibility on our part would be absolutely unacceptable, and we cannot put off dealing with them to a later date as the Council seems to want to do.
Mr President, Madam Commissioner, ladies and gentlemen, I would like to thank the rapporteur, Mrs Myller, and also the shadow rapporteurs, especially our group's own, for the work done on this report. I consider neither the Commission's proposal nor the report presented by the Committee on the Environment, Public Health and Consumer Policy to be worthless. I do not, therefore, quite understand the proposal by the Group of the European Liberal, Democrat and Reform Party and the Group of the Greens that the proposal and the common position should be rejected in their entirety. Another reason why I do not understand it is that, if I understand rightly, the Member States' environment ministers are not exclusively Christian Democrats but, rather, primarily Greens and also liberal Social Democrats and members of our family of parties. To be sure, we often have to criticise and improve what the Council submits to us but, in view of this political constellation, it is somewhat problematic to say that it is all nonsense. Despite our criticisms, we have to improve on the Council's proposal without completely rejecting it.
In particular, I would call upon us to produce some stringent wording concerning subsidies that have harmful effects on the environment. The Council's wording strikes me as too weak. I believe that, whenever it is said that the protection of the environment costs money, one has first to bear in mind that, of course, the destruction of the environment and its consequences cost money, and that it is even worse when the destruction of the environment is being subsidised - in other words, when money is being paid out for it. There are possibilities there for very effective savings. I therefore emphatically support the idea of reducing subsidies.
The Committee has now decided on 2005 as a deadline. A lot of people have problems with that, and not only in our group. That is why there are various proposals for compromise. I believe, though, that we must, whatever happens, agree on an amendment that is more stringent than what the Council has decided on. We should also not put other economic instruments, such as a fiscal reform, to one side, but should follow them through at a European level.
Mr President, honourable Members, it is an exciting journey that is being undertaken with a proposal for a new Environment Action Programme. It has been extremely instructive. Clearly, a certain comfort has sometimes been found in the fact that you have, at all events, had kind and friendly things to say about both myself and the skilful rapporteur.
Possibly we should have talked rather more about what was expected from the Sixth Environment Action Programme as early as when you questioned me. We perhaps should have straightened this out at an earlier stage, for I can see that this debate embraces many incompatible and rather contradictory desires.
We appreciate that a programme may be needed that extends over a longer period because environmental problems often arise after a certain number of years. We also need a longer planning period if the measures we take are to be the right ones. On the other hand, we should of course very much like to draw up practical measures and objectives because it is in that way that we can put pressure on the Member States. We cannot, however, just come up with credible objectives for a ten-year period. The programme states the overarching objectives, and it is of course extremely important for us to know that this is the direction in which we must be moving. At the same time, we are concerned here with a programme of action and of measures to be taken, and that is what we have aimed at. We must state how we intend to set about achieving the objectives, while the practical objectives and deadlines must be incorporated into, respectively, the thematic strategy and the various draft laws and other proposals we submit during this ten-year period. The idea behind the programme was not, then, just to continue with the same thing and add a long list of legislative proposals to those which were already in the Fifth Action Programme and which, moreover, as Mrs Jackson quite correctly said, fail very often to be implemented properly. That is something we must get to grips with.
It is, however, also important to emphasise what we in actual fact agree about, that is to say the overall structure and the priorities. It is a question of daring to say that these four issues are the most important. It is also a question of the underlying principles that are to govern environmental policy during this ten-tear period and of the need to consult widely and to have broad participation in decision-making on environmental issues. We agree on which issues are to be highlighted: climate change, the natural environment and bio-diversity, health and environmental measures, and the issues of how we use our natural resources and dispose of waste. We also agree that current legislation is to be fully implemented in practice, that environmental considerations are to be integrated into all other policy areas and that legislators, decision makers and the general public must have access to adequate information.
The strategy for the next ten years is in actual fact based upon the Fifth Environment Action Programme, which has been developed by means of a description of how environmental policy and its challenges have altered. Current patterns of life and consumption, the way in which goods are produced and the way in which we live and operate as private individuals affect environmental problems.
The environmental action programme is challenging. I am aware of the fact and accept responsibility for it. Even though there has been some tough criticism, I believe it is right to dare to tackle something new and try to find a new structure. For me, it was important to design an environment action programme which everyone, and not only the experts, can follow and assess when new proposals are made and initiatives presented, as was the case for example with the recent climate package. That is why I do not of course agree with rejecting the Council' s common position. Now that we have carried out all this work, we ought surely to try to complete it and help each other as far as possible.
In principle, the Committee on the Environment, Public Health and Consumer Policy offers its unqualified support for the general approach to developing future environmental policy that forms part of the Council' s common position. Of relevance here too are the requirements that policy must be based upon participation and dialogue and upon the best possible scientific findings that are available. That means that we must be very thorough in analysing the problems we face, together with possible solutions, at the same time as studying current research and making use of indicators etc. In that way, we shall create policy through solid work, and that will be in accordance with the strategic orientation of this programme.
It also means, as I said, that it is meaningless to introduce objectives and guidelines into the programme more or less arbitrarily. At the same time, I want to avoid possible misunderstandings and explain clearly that I do of course support the use of clear objectives and deadlines. Moreover, our proposals will include these, and they must be discussed in both Parliament and the Council. The few overarching objectives the programme now contains are generally known, and so they should be.
I am also, of course, able to approve the additional objectives proposed by the Commission in its communication on sustainable development prior to the Gothenburg Summit, that is to say Amendments Nos 11, 15, 16 and 27. That is, however, on condition that they faithfully reflect our communication. I cannot approve the incorporation of other objectives into the programme, as has been done in Amendments Nos 17, 24, 25, 26, 34 and 42.
It is also gratifying that the committee supports the idea of, and proposal for, thematic strategies, together with the proposed content of these. The committee has added a proposal on the urban environment. This is to be found in Amendments Nos 32 and 33, which are acceptable overall. We thus have a stable platform for future work and cooperation.
The problem is that the proposal that the strategies should be ready to implement within three years is in conflict with the requirement for best scientific findings and for broadly based consultation and participation. We should also remember that we have seven thematic strategies to deal with. In the light, too, of Amendment No 12, requiring all thematic strategies to be subject to the co-decision procedure, this means that the Commission must present all the thematic strategies by no later than the end of the year so that there is time for the co-decision procedure. We can perhaps meet the deadline for some isolated thematic strategy, but scarcely for all of them. That is why I would call upon the European Parliament not to push this issue too hard. Give us an opportunity to develop the strategies and to put forward a package of measures that is best suited to the current problems. We cannot therefore approve Amendments Nos 12, 13 and 41, but I shall keep the European parliament informed of our work on the thematic strategies, and we shall submit oral reports each year in order to fulfil the requirement in Amendment No 14.
I must inform Parliament that I am opposed to most of the amendments concerning chemicals. The problem with these is that there is no agreed definition of the principle of indemnification. We should therefore examine this carefully before we make it legally binding. Naturally, I believe it has its part to play, but before we make it legally binding we must arrive at a definition which is tenable. Regarding the proposal that the REACH Register should include all existing substances and that all products, unlike substances and preparations, should be labelled, all I can say is that it would be practically impossible. We are nonetheless able in principle to approve Amendment No 31 on the coordination of the work involving chemicals and pesticides, even if there is already such coordination.
Regarding the issue of voluntary commitments and agreements, we see these as part of an advantageous mix of various political tools including, for example, legal and financial tools. According to the OECD, there are more than 300 agreements in the Member States of the Community. They differ considerably from one another, depending upon how flexibly they are adapted to different situations and objectives. The Commission plans to submit a communication examining the potential of such tools. It is too early to determine what the agreements under the programme will look like, and we cannot therefore approve Amendments Nos 9 and 40.
There is general support from the Commission regarding quite a number of other issues, for example sustainable development and integration, measures affecting tax rates at Community level, environmental crimes etc. In addition to those I mentioned earlier, the Commission is able to support Amendments Nos 2, 3, 4, 5, 6, 8, 18, 19, 21, 39 and 45, together with parts of Amendments Nos 43, 46 and 47. I cannot however accept the other amendments tabled.
We are close to reaching an agreement on the Environment Action Programme for the next ten years. Mrs Myller' s efforts as rapporteur at this second reading have been much appreciated. No repetition of the debate is required because her amendments have been carefully selected, something which bodes well for the next step in the procedure.
I hope that, on the basis of the amendments supported by the Commission, the Council will adopt a positive approach to Parliament's opinion so that those of us in the Commission, the Council and Parliament, in conjunction with other interested parties, can together continue with our work on conserving and improving our environment. Thank you for an interesting debate.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was suspended at 7.10 p.m. and resumed at 9 p.m.)
Integrated product policy
The next item is the report (A5-0419/2001) by Mrs García-Orcoyen Tormo on behalf of the Committee on the Environment, Public Health and Consumer Policy on the Commission Green Paper on integrated product policy [COM(2001) 68 - C5-0259/2001 - 2001/2117(COS)]
Mr President, I must confess I was pleased to see you come in, because I was practically under the impression that I was going to be the only person in the Chamber. I would also like to thank the Commissioner, who, after a hard day, is here with us this evening.
The Green Paper on an integrated product policy should, in my opinion, be the framework for the formulation of a series of guidelines and proposals that will enable both producers and consumers to make full use of the instruments and opportunities offered by the market to be able to make it function in a way that is better adapted to the practice of sustainable development.
This new approach needs to be an improvement on the traditional approach that the European Union has been following up to now, which is essentially based on encouraging environmental improvement in the production sector through standards that establish limits for pollution and also through voluntary instruments that promote the differentiation of companies and products that incorporate environmental improvements.
We have to admit, with regard to these voluntary methods, which have been implemented since the early nineties, such as the co-determination regulation, European eco-audits and the ecolabel, that these have not been as successful as had been hoped and, above all, have not been implemented in a similar fashion in all Member States. Only 3 200 companies throughout Europe have obtained EMAS certification and only 350 products from 70 companies have these European 'ecolabels' .
In my opinion, the main cause of this situation lies in the rigidity of the system and the still weak consumer demand for 'green' products. The Commission, aware of this problem, has presented this Green Paper on integrated product policy, with varying degrees of wisdom and balance. It has been widely discussed in the Committee on the Environment, Public Health and Consumer Policy, but I, naturally, maintain that the Commission has shown considerable dedication to the matter.
Various mechanisms have been proposed with the aim of stimulating the necessary environmental improvement of products and their consumption. The proposal contains a series of suggestions that would facilitate the implementation of different policies and market instruments that go further than those that focus exclusively on the environment and that, I think, will make it easier for a future White Paper to be more detailed and better developed.
We are faced with the need to adopt a decisive approach to stimulate environmental improvement in the EU market, which will allow products to be given prices that are fairer from an environmental point of view, to stimulate demand that is more appropriate and to make the use of instruments for clean production more widespread. Furthermore, I believe that this approach will give greater impetus to the integration of environmental policy in other areas, such as the economic or social areas, and with this we will be better able to fulfil the mandates of Cardiff and Gothenburg.
Though the amendments that Parliament has tabled, it has brought a greater degree of precision and clarity to the Commission proposal with regard to the orientation of the IPP and also to the role of each of the actors - companies, public authorities and consumers - and has given very clear consideration to the issue of shared responsibility without this involving a decrease in producers' responsibility, but instead taking into account and also putting an emphasis on the responsibility of both public authorities and consumers.
Public authorities, for example, can provide a very important boost for a more environmentally friendly market though public procurement. They can also point out useful market instruments to put the IPP into practice: economic instruments, such as tax incentives, for example.
Similarly, the Parliament text highlights the importance of an improved and enhanced eco-label, the need to improve European standardisation processes, the need to set parameters and indicators that are simple to apply and similar in all Member States for the lifecycle of products, not forgetting the need not to endanger free competition in the market or in European companies. The text also highlights the crucial role of information, which should be clearer, more truthful and easy to understand.
I think that I have accounted for the majority of amendments tabled in Plenary. I have accepted them and I have only rejected those that I feel do not fit into the framework or context of a Green Paper. In my opinion, this is a good proposal that deserves all our support.
Mr President, while there are certainly elements worthy of praise in the Green Paper, overall we are left with the impression of a lost political opportunity. The Commission has strong institutional powers, which it could use to actively drive the IPP process. Too often we are left with the impression of a Commission that is a spectator rather than a powerful actor.
We also need more joined-up thinking, more explicit connections between the IPP project, the Sixth Environmental Action Programme and the Strategy for Sustainable Development. We would like to see those links made much more explicit.
To summarise a number of the other concerns raised by the Committee on Industry, External Trade, Research and Energy, we believe that the strategy tends to rely too heavily on voluntary agreements. They clearly have a role to play, but they are not a substitute for regulation; they should be seen as complementary to it. At the very least we need very clear benchmarks, objectives and timetables for any voluntary agreements so that we can ensure that they are working.
The Green Paper also focuses almost exclusively on products rather than services and therefore misses another whole raft of potential opportunities to green an increasingly large area of our economies.
Perhaps one of the major shortcomings of the Paper is its insufficient awareness of the broader international trade context, under which, unfortunately, some of its proposals would have questionable legality. The effectiveness of the IPP strategy will be severely curtailed unless the Commission explicitly recognises the reforms that would be needed to the World Trade Organisation in particular, to enable its measures to be set out.
Similarly, with respect to public procurement, greening public procurement is vitally important but there are currently obstacles in achieving that which should have been acknowledged more explicitly in the Paper, along with strategies to address the problem.
It is very significant that in its opinion the Committee of the Regions specifically refers to the restricted scope of local and regional authorities for action when it comes to green procurement and notes that legal action has already been taken against a number of towns and cities which have tried to implement a green procurement policy. Those are the kinds of areas that need to be changed. We look forward to an ambitious new White Paper in the near future.
Mr President, this report walks a tightrope between the need to increase production of consumer goods and services and environmental protection requirements. I welcome the Commission' s proposal and the rapporteur' s tough, practical, calm handling of the subject.
Each product has a life cycle, which starts when it is made available to the consumer. When the consumer uses it, the product' s environmental sustainability - a rather complex term although now universally understood - immediately becomes part of the equation. The relationship is delicate and it does not end with the use or end, so to speak, of the product' s life. Indeed, the most serious problems often arise when the product ceases to perform its function and needs to be disposed of, pensioned off, in other words eliminated from the world in which it has performed its function.
It is at this point that the most critical environmental implications come into play, for not all products can be disposed of using the same technology, nor are they all hazardous to the same degree or all biodegradable to the same degree. That is why the Commission is proposing an initiative which deals with the problem at source: if a product is to be easy to dispose of at the end of its lifecycle, this must be taken into consideration right from the design stage, and this is where the greatest merit of the report lies. Here, then, is the proposal to create incentives to encourage initial research on how to keep manufacturers better informed of the technologies and raw materials available to this end.
The proposal does not overlook a factor which could give rise to opposition from manufacturers: cost. The text states in quite practical terms that, in addition to encouraging the provision of aid to producers who will face greater costs if they supply these biodegradable goods, a pricing policy also needs to be established allowing manufacturers to set different prices on the market and, moreover, why not, allowing variable taxation to be introduced as well.
In other words, those involved in protecting the environment, who are therefore helping us, deserve some support.
Mr President, Commissioner, we manufacture products, but what do we do with a product when its life cycle comes to an end? The Green Paper is about answering this question from an ecological point of view. So far, in my opinion, we have been giving inadequate answers to this question, with well-known consequences: substantial detriment to the environment by production and the use to which products are put, with associated detriment to the health of workers and consumers.
Rather than carry on with this policy, we should get serious about one that is integrated. In that way, we shall be able to make financial savings and will not need to eliminate environmental damage. For these reasons, too, we need a strategy for the development of more environmentally friendly products and services. The report before us, completed by the amendments adopted in Committee, provides a good framework for a product policy on ecological lines. The Commission proposal for the discussion process in Committee was of little help, though. The statements made in this text were couched in vague terms, there were no evident structures for further action, nor was there any evidence of a coordinated discussion process. I do not think that any entrepreneur or consumer is going to be won over to an environmentally friendly product by such a hotchpotch of proposals.
The Commission must see to it that the statements made in its forthcoming texts are of greater clarity. What is important to my group is that the environmental costs as a whole should be reflected in the prices of products. Tax incentives should also be guaranteed so that disadvantaged consumers can also buy environmentally friendly products.
European product standardisation must be involved to a greater extent, and services should also be made subject to environmental criteria. Another option for the creation of a market for environmentally friendly products would be, for example, the use of economic guidance instruments. We should monitor their use and the effect they have, and it is vitally important that we should ensure that EU environmental legislation is not neutralised.
In view of the unsatisfactory text produced by the Commission, the rapporteur has done a good job, but further action must not be limited to contributions to discussion. We urgently need definite proposals for the promotion of environmentally friendly products. Producers and consumers must be made sensitive to the various aspects of environmental quality. This report is a start, but the real work on its content remains to be done.
Mr President, I must not be especially critical, but try to look ahead to a future White Paper rather than discuss the rather odd draft Green Paper.
Within the safe food sector, where most of my work is done, a 'farm to fork' principle, which is very effective when attempts are made to legislate and to try to see the connections, has now finally been arrived at following a host of scandals and disasters. I should like the White Paper to be based on approximately the same principle so that each product can be traced and seen in its context: finite or renewable raw materials, the supply of energy, what form of energy is used, chemicals, the flow chart for the product, logistics etc. This is especially important for very large volumes of products, consisting in actual fact of food, water and household chemicals. These account for more than half of the consignments transported on our roads and consume an incredible amount in terms of resources, despite our perhaps not even thinking of them as products. I am therefore looking for a strategy in which everything is traceable and in which we can track a product' s history, and for principles that are valid whether we are talking about a car or a packet of sausages for lunch.
Mr President, I would like to thank Parliament for its resolution on the Commission's Green Paper and just remind you that it is a Green Paper, the start of the debate on integrated product policy. In particular I would like to thank Mrs García-Orcoyen Tormo being such a committed rapporteur on this challenging and difficult issue. I would also like to thank you for your speeches. I would agree with a lot of what has been said during this short debate.
In reducing the environmental impact of products throughout their life cycle, the objective of IPP is fundamental to addressing our environmental problems. For this reason IPP is a key measure within the Sixth Environment Action Programme and the Sustainable Development Strategy also underlines its importance. The difficulty we face is that there are so many products on the market today, products that often have long supply chains involving many different actors. Because of this it is impossible to develop a "one size fits all" instrument. Instead we need a variety of instruments and exactly which ones depends on what is most effective at each point in the supply chain. They can be both voluntary and mandatory. I agree that voluntary measures should be complementary and we should make sure that they are not the only instrument used.
When thinking about IPP at European level, we should also recognise the experience gained in several Member States - Denmark, Germany, Sweden and Italy, to name but a few- over the last few years. There is, therefore, widespread acceptance of the concept and interest in it. In 1999 the informal Environment Council asked the Commission to come forward with a Green Paper on the issue. I therefore delivered this paper to start the debate on what form the European IPP should take. The reactions to it from the 130 stakeholders who submitted comments were generally positive, but what came back was what has been reflected here, namely that it is sometimes seen as being too fluffy and not really an understandable concept. But it sounds nice, as they say, and in general the opinions of the Council, the Economic and Social Committee and the Committee of the Regions were favourable as well.
The Green Paper suggested a strategy and tools for making a European IPP a reality. Many such tools already exist - public procurement legislation, European eco-labels and EMAS, to name but a few. In other areas we will have to be innovative and think of new instruments. The Green Paper sought to canvas the views of stakeholders on the way forward.
The Commission did this not just because it wanted to develop the best possible policy, but also because IPP needs the active involvement of all stakeholders to succeed. Your resolution concludes this stakeholder consultation process and will enable us to develop the White Paper. From your resolution and the comments from stakeholders it is clear that the White Paper needs to start with concrete environmental problems. This is what we have learnt from this discussion. Issues such as climate change, hazardous chemicals and biodiversity affect us all. If we take environmental problems rather than instruments as our point of departure, we can better convey the idea that IPP is more than just a collection of tools, something that we perhaps did not do sufficiently in the Green Paper. We have to link it to concrete environmental problems to describe how to use these instruments. This is also what Mrs Paulsen referred to.
These tools will still be important. We need to continue developing them because we cannot address millions of products individually. However, I too am coming to the conclusion that we need to focus our actions on particular products and sectors. You rightly make this suggestion in paragraphs 24 and 25 of your resolution.
We will also need to set out the strategy for implementing IPP and its advantages and the Commission will need to consider carefully the measures within IPP's scope as well as how it relates to other policies. It is my intention to ask the Commission to adopt this paper during the second quarter of this year.
Thank you, Commissioner Wallström.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Europe and Space
The next item is the report (A5-0451/2001) by Mr Alyssandrakis on behalf of the Committee on Industry, External Trade, Research and Energy on the Commission communication to the Council [COM(2000) 597 - C5-0146/2001 - 2001/2072(COS)] and the European Parliament on Europe and Space: Turning to a new chapter.
Mr President, Commissioner, ladies and gentlemen, this European Commission proposal is about developing a space policy not at the level of individual Member States but at the level of the European Union. It was drafted together with the European Space Agency and proposes three lines of approach: strengthening the foundation for space activities, enhancing scientific knowledge and reaping the benefits for markets and society.
The report by the Committee on Industry, External Trade, Research and Energy welcomes these lines of approach and acknowledges the overall benefit of developing space activities. In fact, the development of launch systems is prerequisite to any other space activity. We can build in this sector on the experience and technical know-how which the Member States have acquired over several decades, especially from the Ariane launch system.
The second line of approach is a perfectly natural one, in that space is an ideal place for carrying out research which cannot be carried out on earth, such as astronomic research into radiation which cannot penetrate the earth's atmosphere, research under conditions of zero gravity etc.
The third line of approach is very broad and covers everything we call space applications. These applications range from satellite telecommunications to navigation and earth observation systems and have become an integral part of our daily life. I should like to stress here that, if mankind is to benefit from space activities, then space must not be used as a platform for strategic competition. It is highly significant, in my view, that the committee report emphasizes in the very first paragraph that space activities should only be intended for peaceful purposes.
I am particularly worried by the amendment proposing to add the phrase "which purposes may include strategic applications within the context of peaceful operations" . If we adopt this amendment, we shall be opening the door to all manner of strategic activities in space, provided they are cloaked in the mantle of a "peaceful operation" and we have seen plenty of them on earth over recent years. In short, this is a Trojan horse that will change the tone of the report and allow all hell to break loose.
I call on all my fellow Members to keep to the Commission text. I also propose that they adopt Amendments Nos 2, 3 and 4 from Mr Souladakis' s opinion. I must stress that taking a stand against the militarisation of space is terribly important, especially following the recent decision by the United States' government to withdraw from the Anti-Ballistic Missile Agreement and its insistence on developing the so-called anti-missile shield. I tabled Amendment No 5 because I wanted to put the implications of this action on the record. May I also point out that, in my personal opinion, certain aspects of the proposed GMES programme involve strategic activities.
The application of space policy is also the subject of this debate. The European Space Agency has operated on a transnational basis on our continent for several years now and has played a pivotal role in developing the space activities of European countries. It is therefore only natural that there should be close collaboration between the European Union and the European Space Agency and we have already reaped rewards from this collaboration. The committee report notes the role of the European Space Agency and proposes that it be integrated into the European Union in the long term, but without losing its independence. I must say that I personally am against this. What worries me is that, if this happens, the European Space Agency will lose the independence which has helped it emerge as a global player. International collaboration is a sine qua non in the space sector and the committee report refers favourably to it, stressing the need for international collaboration to be developed not just with the Russian Federation, the United States, China and Japan, but also with less developed countries for which the European Union could provide access to space.
Finally, I should like to raise the subject of funding. As we all know, access to space has its rewards but does not come cheap. Ôhe Sixth Framework Programme for funding research classifies space and aeronautics as a priority sector. That may show willing, but it is not enough. We do not just want a more general commitment, we need a more general commitment.
Mr President, Commissioner, ladies and gentlemen, today's debate is important to the future of the European Union's space policy. I trust that the direction taken in the final vote will be to the benefit of our nations and mankind as a whole.
Mr President, Commissioner, the Committee on Foreign Affairs has examined the Commission proposal and basically agrees with its approach. However, it notes that the CFSP is dealt with as an economic and development issue rather than as a defence and safety issue, with all that implies for Europe. This is in all probability due to the fact that the CFSP is still under development. In this sense, I suppose that this proposal will mature at the next stage, as far as foreign policy and defence systems are concerned.
As far as the content is concerned, I have several comments to make. First, there is a medley of policies in the Member States, which need to be more or less unified. Secondly, on the question of the strategic use of space: the strategic use of space is unavoidable de facto, but it must be used for peaceful purposes such as Petersberg-type tasks. In all events, our committee is opposed to the type of strategic mentioned in the famous Star Wars policy. It will, nonetheless, need to be used for missile interception installations in space and during wars, which destroy satellites.
Having said that, I believe that we need to push forward with this policy, on which we agree, our criteria being that these methods must be used for peaceful applications, policies must be unified and any action taken must be integrated into a single European policy because, in the final analysis, Europe must not be dependent for its safety, communications and security on the satellite systems of either the United States of America or Russia. In this sense, quite apart from the fact that this initiative is of interest from a development point of view, it will also be of political interest and must therefore be considered crucial to the common foreign defence and security policy of Europe.
Mr President, Commissioner, ladies and gentlemen, I would just like to start by thanking Mr Alyssandrakis for the good work he has done with us. Ever since Lisbon, we in Europe have had the ambitious objective of being the best in the world, and technology and science are of course part of that, although I am not primarily thinking of the electronic voting apparatus we tested yesterday, but of advanced technologies such as, for example, telecommunications, earth observation and ecology. Europe must - as the past demonstrates - concentrate its strengths in these areas. Airbus and Ariane, based in Toulouse, are showpiece projects, demonstrating that Europe, if it concentrates its strengths, is capable of competing on a global scale. Industry is becoming ever more concentrated, and what counts here is the creation of European structures linking the European Union, the ESA and the Member States, which will facilitate more effective cooperation across the board.
Thought should, though, also be given to international cooperation beyond Europe. Here, I am thinking not only of the USA, but also of Russia and China. Any European research policy should of course be of the sort that is also likely to attract the rising generation in this sphere. I am myself from the aerospace industry and have been given to understand that fewer and fewer young people have been studying these subjects in the last few years. We should be tackling that ourselves and not looking to immigration as we do in other areas.
We also need clear objectives in this area, though; hence the urgent request to the Member States to vote clearly in favour of Galileo. Industry, too, should break new ground here. It is important to the future that not only State bodies should take on responsibility, but that industry should also contribute to the development of services that the citizens can use and that are also capable of being marketed.
In conclusion, I would like to deal with an important point that has been mentioned, namely the so-called militarisation of space. I do not think that Europe should be developing a 'Star Wars' programme, but I find the idea of equating any military use of the infrastructure with SDI highly dubious. After all, we do not speak of the militarisation of telecommunications just because the German Army uses the telephone. We want a European foreign and security policy, we want a Rapid Reaction Force, we send soldiers to other countries, and these troops must receive the information they need. So we should indeed be thinking at a European level about becoming independent in this area and capable of using our own infrastructure in the future, so that we can do what our responsibility for our own soldiers and our political responsibility in this area require of us. I therefore ask for support for the amendment that Giles Chichester and I have brought in. We really cannot talk here in terms of an SDI; on the contrary, this is a sensible use of the infrastructure in Europe's interests.
Mr President, I join my colleagues in congratulating Mr Alyssandrakis on his report on the Commission communication to the Council and Parliament on Europe and Space: Turning to a new chapter. This is not the first report that Mr Alyssandrakis has drawn up on the subject of space and, I suspect, not the last.
The Socialist Group will be supporting the report. We believe that space has important civil and industrial applications. Europe cannot afford to be sidelined. Europe cannot afford to allow the US and the other space powers - Russia, China and Japan - to leave us behind. We need to develop further the technological basis of space activities, in particular launchers, to move eventually to European independence.
On the way to European independence we may have to work with those trying to catch up with the US's enormous lead. We therefore welcome the statement in the report that space research is one of the priority themes for the Sixth Framework Programme for research and development. Europe, unless it gets an unequivocal agreement with the United States that it can have access on all occasions to the GSP system, will have to work with others inside and outside the European Union, in industry and government, to develop its own independent system.
We can support the amendment from Mr Chichester to the effect that we can include military applications for peacekeeping purposes. At the same time we support the rapporteur's own amendment, Amendment No 5, which deplores the US withdrawal from the Anti-Ballistic Missile Treaty and deplores the development of national missile defence, which we believe will trigger a new arms race in East Asia.
To make our position absolutely clear, we are also willing, if Amendment No 1 is passed, to support the rapporteur's Amendment No 2, to the effect that we believe space should be used to create peace rather than conflict.
We do not see these as contradictory but rather as establishing a limit beyond which we do not wish to go.
I hope that in the vote tomorrow we achieve what we intend, as I have set it out this evening.
I would like to add my congratulations to the rapporteur and to focus on just one key issue in the short time that I have, namely the dangers of the militarisation of space.
Many European citizens are deeply critical of the proposed US national missile defence system, which they rightly see as an offensive system which is certain to start a new and costly international arms race. How much more concerned would they be if they realised the aims of some of their own politicians and legislators? I do not mean people here, but there are others who have ambitions to launch their very own, home-grown European Union programme to militarise space. That is what some people would like to turn the European space programme into. We need to send a very clear message with this report, to make it absolutely clear that any use of space should be solely undertaken for peaceful purposes and in accordance with international law. I therefore welcome in particular the emphasis which Mr Alyssandrakis has given to this in his report and appreciate the amendments he has tabled to strengthen these aspects still further.
It follows that I also very much regret the amendments by the PPE Group, which again introduces that idea of using space for military applications. Although I accept that this has been put in the context of what are called peacekeeping operations, I am still concerned that this is the start of a slippery slope. I am very happy that Mr Radwan does not want to see an EU Star Wars, but I am very concerned that his intentions could be misinterpreted: that other people could see peacekeeping in a different context from the one that he sees it in.
We need to remember as well the context of the report released by the European Space Agency in December 2000 in which the so-called Three Wise Men looked into the future of ESA and concluded and I quote: "Embarking on development of a European defence system, including a space component, will provide a significant part of European public investment." That report went on to say: "We see it as logical to use the capabilities of ESA also for the development of more security-orientated aspects of European space policy." All this adds up to the very real possibility that the European space policy will adopt a very specific military component and therefore it is timely and urgent to send a message with this report that we want to keep space for peace.
Mr President, I add my compliments to Mr Alyssandrakis for his report and the work that he brings to this particular field of our committee's activities.
My first observation is that the use of space for research and for commercial applications is often overlooked in the wider world because it is not as dramatically exciting as projects like the Apollo moon landings, yet it is extremely important, as this report emphasises. I welcome the objectives set out in the communication for European policy.
I confess I particularly like paragraph 10, which calls on the industry to do more about commercial exploitation of space. That is an important way ahead. We want industry to be very much involved in the exploitation of space.
It seems to me that this report is something of an appetiser - or hors d'oeuvre - for the Galileo report, which we will be considering next month in our Strasbourg part-session. Paragraph 12 in particular refers to Galileo as being part of the European strategy and to its importance for transport. We should take careful note of that.
We have to recognise the difficulties in obtaining funding for space exploitation, space research, space utilisation. I particularly welcome also the reference in the report to the need for international cooperation drawing in other powers and partners. I come back to the question of using military applications for peacekeeping operations. To be realistic, we need funding from defence budgets for space projects in a number of fields. We should not be frightened of drawing on that source of funding for applications intended for peacekeeping. That is very important to emphasise. I regret that Mr Alyssandrakis has taken fright at my reference to military applications. He should take more note of the phrase "peacekeeping operations".
Mr President, Commissioner, Galileo Galilei's words, 'and yet it does move' can be applied to European space policy's present situation. I have my doubts, though, when I see the downright interminable tug-of-war about the establishment of Europe's satellite navigation system, Galileo. So I am all the more pleased that there are some first positive signs that European space travel is to be given new momentum, something that is urgently necessary if Europe is not to lose its connection to this important and forward-looking high technology sector. Whether the systems we are working with are for communication, navigation, or observation, satellites play a decisive role.
We should not make the mistake of comfortably relying on the existing systems of other, even friendly, nations. We should rather be demonstrating our own capabilities in this field, which is the only way that we will have reliable operational freedom and that European industry will have a chance of a healthy future.
I speak from my own experience, having on several occasions been Parliament's rapporteur on the European satellite navigation system. In Europe, the potential we have in this field is so valuable, that we should not simply leave it unused. 'Tackle it!' must be our watchword. A political signal is indispensable.
The first stage on this road is the drafting of a coherent strategy for space travel policy, and the Commission has done very good work on this. I emphatically support the proposed lines of action. Europe must accord space travel more importance in future.
Let me sum up my priorities for European space travel in a conceptual pairing that may perhaps seem paradoxical: independence and cooperation. Independence means our own strength, autonomous structures and jobs geared to the future. Cooperation, on the other hand, represents the strengthening of the EU's relationships through compatibility and exchange. Space travel should be given new impetus.
Mr President, I would like to congratulate Mr Alyssandrakis on this excellent and authoritative report, which urges us to put in place a Community space policy. That said, given the progress made on Galileo, I think that we are still a long way short of the target and that we must not give up what we already have for something far less certain. In other words, the intergovernmental method is now proving that it is working better than the Community method. This is because, throughout the world, space development cannot be achieved unless a number of conditions are in place. First of all, we must not be afraid of public support, funded from the public coffers. The market can fund not everything...not American rockets, not Russian rockets, not French rockets. Secondly, the military funds a large part of civilian resources; let us not beat about the bush. If we refuse to accept a dual system, we will have great difficulty in launching the space industry in Europe, given that, as you have seen with Galileo, the pacifism of this House is, at the end of the day, a gift to American militarism. I think that we must also have this set out very clearly in our minds. The Americans said that they do not want Galileo because it is incompatible on a strategic and military level with GPS. Lastly, we must also have a genuine industrial policy. However, I do not think that we are fulfilling these conditions as yet. This is something that I regret, but we must move in this direction if we eventually want the European Union to be the space power that it should be and that it must be if Europe wants to maintain a high level of technology.
As a final point, I would like to say that I think if we want to move forward in this area, we must strengthen our cooperation with those who want to move in this direction and leave behind those who do not want to. And this is not simply for the sake of Galileo, it is also for the future of a European space policy.
Mr President, Commissioner, ladies and gentlemen, first of all, I would like to thank the rapporteur for this report, which indicates the way forward that will enable us to open up a new phase in European space policy. I wanted to speak about space today because this is a subject close to my heart and because I am lucky enough to live in Toulouse, where, as Mr Radwan said, everything is connected to aeronautics and space. Two of the world' s largest sub-contractors in the space industry are based in Toulouse and much of the work of the European Space Agency in France is carried out in the National Centre for Space Studies.
We all know that satellites are used for the protection and observation of our environment, for risk prevention and for the defence of our territory and are playing an increasingly important role in our daily lives. The benefits of a coordinated space policy are therefore important to us and have already enabled progress to be made in cooperation. As several Members have already said, we must now step up a gear and put in place a genuine European policy. As Mrs Langenhagen said, in an area where it has immense potential, the European Union must acquire the resources that make success possible.
However, the fact that no decisions have been taken on the future of the Galileo European satellite navigation project is a regrettable example of what we must avoid. Considerable investment has already been made and we cannot allow ourselves to take this amount of time before reaching an agreement, because we lose a little more credibility each time this happens. But, I know, as all of us in this House know, that you, Commissioner, are making every effort to bring this project to fruition.
In March, the Transport Council is due to take a decision on the future of Galileo and Parliament must bring to bear its full weight so that this decision can be reached.
At the Laeken European Council, the representatives of the Member States pledged to make the common security and defence policy more operational. As the report points out, if space activities are to be intended only for peaceful purposes, this can include military uses for peace-keeping activities, as requested in the amendment tabled by Mr Chichester and Mr Radwan on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats.
How can it be feasible for the European Union to develop a common defence policy if it does not make available the technical resources for this domain?
Ladies and gentlemen, we must draw up a realistic and consistent framework for our space policy. The protection of the environment, the security of our people and the preservation of peace all depend on this.
Mr President, I would like to start by congratulating you on staying in office. It is you that we have to thank for your constant reference to religious values in the Convention on Fundamental Rights and for your reclaiming of them. The phrase 'European values' is often an empty one. It could, though, be a quite different matter with this report in our hands, because this report means that there is a chance of Europe demonstrating, in a very important area, that we do things differently to the others. We can make outer space a space for peace. Then again, that has a great deal to do with principles.
Here we have Amendment No 1, which says: '...which can also include a military application for peace-keeping operations.' Space for peacekeeping operations - one might polemically say, yes, but against whom? Against the little men from Mars, who are on their way here, or for the use - as Mr Chichester has hinted - of a military-industrial complex yet to be created in Europe? That would be devastating. It would be precisely the dependence on the military-industrial complex that so much characterises the last remaining superpower that we would be inviting in through the back door while still talking of European values. That would be Pharisaical! I would very much recommend rejection of Amendment No 1, but the adoption of those following it. Particularly when Christian and religious values are at issue, values of which you, Mr President, have always rightly reminded us.
Mr President, the USA unilaterally withdrew from the Antiballistic Missile Treaty. This happened after their own national intelligence service stated that no missile threat from any 'rogue state' even exists, at least not for the next ten years. According to the American press, the Republicans in Congress pressured the intelligence organs to change their stance and to create a baseless threat scenario. A powerful missile shield is now being created in response to this figment of the imagination.
Ultimately, nobody is safe from injustice and from the terrorism which draws strength from this. September's treacherous terror assaults show us where the true threats to security lie. A missile shield will militarise space, since antiballistic missiles operate in space. The result of this will be a renewed arms race, but in response to the USA's example we too are making a small decision on principle here: in our opinion Galileo may be used for military purposes in peacekeeping operations.
The people of this world need common security and justice which applies to everyone. This must be the main goal of the Union. The hunt for terrorists will never end if we fail to remove the causes of uprisings and civil rights struggles. The demilitarisation of space, which was achieved with so much trouble during the Cold War, is ending without any rational reason. There will always be those who are ready to carry out absurd acts. Is it the case that when the absurd act does not concern individual structures, but the entire world, it becomes more acceptable? When we worry just about our own security, we are sowing the seeds of war.
Mr President, Commissioner, ladies and gentlemen, at the request of the Council, the European Commission has produced a communication on the need to undertake the rapid development of a consistent space strategy in conjunction with the European Space Agency. Like the rapporteur, Mr Alyssandrakis, I welcome this and I also congratulate him on his excellent work as rapporteur.
The Commission is proposing to strengthen the foundations of its space activities by developing scientific knowledge. The rapporteur stresses the need to develop further the technological basis. In my view, all this involves substantial public support, financial support, although support, other than financial, may be required.
The Sixth Framework Programme on Research, for which I am the general rapporteur, meets this requirement in part, by making space and aeronautics one of its seven priorities and granting it a budget of just over EUR 1 billion. In my report, I also proposed measures to train researchers and engineers, both in the field of space and in other areas, in order to resolve problems relating to their mobility, which are exacerbated by the physical distance between sites.
My last point is to mention the dangers of the militarisation of space. There are risks, undoubtedly, but I do not think that we can undertake military activities when our goal is to prevent or to manage conflicts in order to keep or find peace. Nevertheless, our priority must be to develop further the use of space for purposes of general interest and public service.
Mr President, I would like to start by congratulating you on your re-election.
Ladies and gentlemen, first of all, I would like to congratulate Mr Alyssandrakis and thank him for his clear and constructive report, and also to thank all the members of the Committee on Industry, External Trade, Research and Energy, as well as the members of the various committees who have taken part in this debate and who have been involved in this report.
I am very pleased to be able to take part in this debate today and to do so on behalf of the Commission, in place of my colleague Philippe Busquin, with whom we work very closely on the issue of space, especially in view of my responsibilities in this area with the Galileo project.
The report you are debating today is an important milestone in the history of European space policy, whose development has recently been taken on board by the Community institutions. It is the political support for the work carried out by the Commission and the European Space Agency within the framework of their joint working group, work which is fully described in the recommendations of the motion for a resolution. My colleague, Philippe Busquin, has been working very hard on this project, which I know will go towards fulfilling Europe' s requirements for becoming the most competitive knowledge-based society in the world by 2010.
My speech will focus on three points. The first is the spirit of the European Space Policy, which is part of the framework of a vision of a Europe that takes full advantage of the potential of the knowledge-based economy, especially through the creation of a true European research area, in line with the spirit of the Lisbon conclusions, which should also be the spirit in Barcelona. A Europe, furthermore, that actively encourages sustainable development, which, since Gothenburg, has been one of the European Union' s priorities. A Europe that is willing to involve its citizens more in the decision-making process, thereby giving a practical example of governance. This is exactly where Parliament' s role is crucial, especially in explaining technical issues, such as Space.
In addition to these general principles we need to mention two specific aspects: firstly, the will to accept the international dimension of space and our responsibilities on the world stage, providing Europe with the means it needs to be truly independent; and secondly, the concern to work on maintaining peace and to ensure the security of all European citizens.
At this juncture, I would like to point out - in response to some concerns expressed by the rapporteur - the resolute nature of the instrument for peace that is the GMES (Global Monitoring for Environment and Security) initiative in the area of environmental monitoring and safety.
The second aspect is the recent progress made in this field, given that over the last year considerable progress has been made in the area of space policy by means of the communication that you are examining today and also the associated Council resolution. European Union policy has taken account of the strategic importance of space activity for Europe.
With regard to the specific progress made, I would like to mention two fundamental stages. The first was the creation of a joint Commission and Space Agency task force, which resulted in a second communication. This was presented at the end of 2001 to the European Council, the Space Agency and Parliament. The second stage is the joint preparation of a strategy for the implementation of the GMES initiative. Within this framework, an action plan has been prepared, firstly at European Union level, then at European Space Agency level, with the approval of an additional section at the Agency Ministers' Council.
In 2001, however, certain limitations came to light, for example the lack of results obtained from the last Council of Transport Ministers with regard to the Galileo project.
I deeply regret that these delays have occurred and I would like to once again state very clearly that, in my opinion, there is no economic justification for calling the viability of the project into question, although what remains, ultimately, are doubts with regard to the political will to go ahead with a project as ambitious as the Galileo project. I hope that these doubts can be allayed in the next few weeks and that by March the Union will have made a positive decision, once and for all.
The third aspect concerns the future. What, exactly, is there left for us to do? The answer is, a great deal. In order for Europe to fulfil its proper role in this regard, it must establish close cooperation with all parties concerned, especially with regard to a more operational form of cooperation between the Commission and the European Space Agency. In the short term, this involves negotiating a framework agreement between these two institutions to formalise cooperation between them and to confer the role of organising the implementation of the Union' s space programmes on the Agency. An informal 'Space Council' will have to be convened at some stage, that brings together the Research Council and the Council of the European Space Agency.
In the medium term, it is proposed that the Councils of the Union and the European Space Agency, as well as the European Parliament should decide on space policy, on the basis of the guidelines provided by the Heads of State and Government. However, in the longer term and specifically within the framework of the debate that is due to start shortly on the future of the Union, the European Space Agency, and space policy in particular, must also be reflected in the Treaty itself.
Before drawing my conclusions I would like to make some comments on a number of recommendations outlined in the Alyssandrakis report. I would like to focus specifically on the issue of frequencies. A European coordination mechanism is being set up in this field in the form of a task force in which national political leaders will participate in the area of regulation. Another issue is that of full convergence between the report by the think tank' s task force and Parliament' s point of view, with regard to the need to carefully study the situation of competition on a world scale and to adopt appropriate measures, especially with regard to launch pads. We are also very interested in the idea of organising an international conference to explore opportunities for cooperation. As Mr Alyssandrakis is well aware, we are already cooperating very closely with Russia.
Finally, generally speaking, the Sixth Framework Programme should make progress in the direction proposed in various recommendations, because for the first time, the subject of space is one of the priorities of this framework programme, but also because the European Space Agency will, for the first time, be able to participate in the programme as a partner with full rights.
Ladies and gentlemen, the report that you are going to adopt represents a substantial and powerful boost for the efforts to implement an authentic European Space Policy. The success of such an undertaking requires the mobilisation of all of those involved and strong support from all of you here today.
I would like to say - along the same lines as some of the other speakers, such as Mr Savary and Mr Caudron - that we cannot block the necessary capacity and presence of the European Union with regard to space technologies on the pretext that certain types of project could have a dual usage. It has been clearly stated that the objective of the GMES initiative is peace, and that the initiative is not financed from budgets, nor from funds with military financing and uses. In fact, quite the opposite is true, and this holds for the Galileo project too.
Simply avoiding taking part in the space race for the sake of peace will not prevent space, which is already partially militarised, from becoming more so. We must have a firm will to be in space with the criteria of the European Union in mind: to see space used for peaceful purposes for the benefit of mankind as a whole.
Thank you, Commissioner de Palacio.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Road Transport
The next item is the Joint Debate on the following reports:
(A5-0437/2001) by Mr Hatzidakis on behalf of the Committee on Regional Policy, Transport and Tourism on the Council common position for adopting a European Parliament and Council directive [9068/1/2001 - C5-0433/2001 - 2000/0060(COD)] laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic,
(A5-0469/2001) by Mr van Dam on behalf of the Committee on Regional Policy, Transport and Tourism on the Council common position for adopting a European Parliament and Council regulation amending Council Regulations (EEC) No 881/92 and (EEC) No 3118/93 for the purposes of establishing a driver attestation (10353/1/2001 - C5-0473/2001 - 2000/0297(COD), and
(A5-0430/2001) by Mr Grosch on behalf of the Committee on Regional Policy, Transport and Tourism on the proposal for a directive of the European Parliament and of the Council [COM(2001)56 - C5-0037/2001 - 2001/0033(COD)] on the training of professional drivers for the carriage of goods or passengers by road.
Mr President, Madam Vice-President of the Commission, when I started working on this report, I thought I would be able to wrap it up in no time at all. In the end, it was far more complicated than I had imagined, but today we are on our way to an auspicious ending and that is what counts.
The aim of this proposal for a directive is to harmonise the maximum length of both rigid and articulated buses when undertaking transport throughout the European Union. Until now, this matter has not been regulated explicitly; there was only the guarantee that rigid buses of up to 12 metres and articulated buses of up to 18 metres could circulate freely in the European Union. At national level, for example, there are 4 different maximum lengths for rigid buses, meaning that some buses are unsuitable for EU-wide use, thereby distorting competition. The Member States wish to harmonise these maximum lengths, at least for buses used throughout the European Union, and have asked the Commission to work out a proposal.
I should like to remind the House that Parliament adopted 3 amendments at first reading. In the first amendment, it proposed extending the date until which Member States may authorise buses with dimensions not complying with the requirements of the new directive to circulate on their territory from December 2009, as proposed by the Commission, to 2015, in order to allow a normal economic life for those buses. The Council proposed stretching this date even further until December 2020, a modification the Committee on Regional Policy, Transport and Tourism agreed with fully. With the second amendment, the European Parliament proposes the same length of 18.75 metres for articulated buses, as for buses with trailers. The common position also accepted this amendment so of course we have no problem there. The last amendment allows rigid buses of up to 13.5 metres to have two axles. Buses between 13.5 and 15 metres long must have three axles, in order to avoid exceeding the maximum weight per axle. This amendment too was accepted. Only the part of this amendment defining "rigid" was not accepted, but this is a merely terminological question. It should be noted that the common position adopts the Commission's proposal to use the new manoeuvrability criteria which are in the process of being adopted within the Economic Committee for Europe of the United Nations in Geneva.
Portugal and the United Kingdom, I would remind you, may ban buses from their territory which do not comply with the old, stricter manoeuvrability criteria for up to three years after the directive enters into force. Similarly, Member States are allowed to impose local restrictions on the use of extra long buses for safety or other reasons. I am referring here to Article 7 of the common position, which the committee discussed at length. This should largely meet the concerns expressed in some amendments rejected at second reading in the Committee on Regional Policy, Transport and Tourism.
Consequently, it is clear from all this that there is nothing left for me to do but to propose, as the Committee has done, that Plenary adopt this common position without amendment, since it strikes a reasonable balance between internal market, regulatory, safety, technical and commercial considerations.
Mr President, the proposed regulation introducing a driver attestation requires all drivers in the employ of transport companies within the European Union to carry a standardised document. As a result, it would be a simple matter for inspectorates across the EU to verify whether the relevant driver is employed correctly, that is to say in accordance with current, national social legislation rules. At the moment, such inspection is difficult to implement outside national borders due to varying regulations and documents.
Parliament has backed this initiative at first reading. It was noted, however, that this proposal could not be expected to be a universal remedy. After all, there are also bilateral, international and ECMT licences, by means of which drivers from outside the European Union can legally work in a certain way in the European Union. For a number of businesses, the dividing line between the legal and illegal deployment of these drivers does not seem clear enough. Consequently, this proposal only applies to drivers who are employed by EU businesses and who drive lorries from these businesses.
However, Parliament was of the opinion at first reading that the proposal should be subject to a phased introduction for non-EU drivers and EU drivers on account of the administrative measures which Member States would be required to take. With this, Parliament demonstrated that it had an insight into the situation in the sector, where non-EU drivers form the key problem, at least judging from the number of complaints about these practices. This is why Parliament has opted for a two-year delay before the regulation enters into force for EU drivers. In addition, Parliament was of the opinion that the data to be included in the attestation should also comprise the driver' s licence number and social security number. In its common position, the Council has shown widespread endorsement of Parliament' s views. It recognises the issues described and deems the attestation at least to be a constructive element in solving existing distortions of competition in international road transport. Of Parliament' s amendments, the Council has only directly adopted the amendment on the inclusion of the driver' s licence number and social security number. The amendments on a phased introduction for non-EU and EU drivers have not been directly adopted by the Council. The Council does accept a phased introduction but does not yet wish to establish the ultimate date on which, based on data currently available, the proposal becomes effective for drivers from the European Union. The proposal should not enter into force for EU drivers until it transpires that this would actually add value, based on an assessment of the regulation in force at the time. In addition, the Council has given an interpretation of the inspection percentage (20%) of the number of attestations issued.
As rapporteur, I have to conclude that the positions of the Council and Parliament are not miles apart. Both recognise the nub and urgency of the problem: non-EU drivers. This is the group, therefore, that should come under this regulation as soon as possible. Both the Council and Parliament agree on this. As far as EU drivers are concerned, I should like to note that - on the basis of data available - the situation is far less urgent. The evaluation established by the Council seems to be a useful tool for bringing more data to light. However, I am of the opinion that it is very desirable to settle on an end date for this evaluation. This is why I am very impressed with Commissioner de Palacio' s written pledge to the Committee on Regional Policy, Transport and Tourism to commission the relevant evaluation within three years. I trust that she will orally confirm this assurance during this sitting.
All in all, I think that Parliament can be satisfied with the text that is now before us. I would therefore like to recommend that, together with the Commissioner' s pledge, it be adopted without any amendments .
I should like to finish off with a remark about the report by Mr Grosch. I endorse the report, but it is vital that the candidates be adequately tested after each training course and that daily practice be included in continuous training. If we prescribe that it is on the basis of national standards that each driver must be trained, this will promote so-called 'student tourism' , which is exactly what we want to avoid.
Mr President, Commissioner, ladies and gentlemen, there is no doubt that the liberalisation of road transport has brought us in Europe greater choice and better prices. Competition has also correspondingly become more intense, which has necessarily also led to the tendency for safety and work conditions to lose out in many businesses.
The directive now before us on the training of professional drivers for the carriage of goods or passengers by road is intended to be, in essence, a protective measure and to improve the situation of these drivers. Not only technological developments but also more stringent environmental and safety requirements seem to us to make a sufficient case for, on the one hand, improving their training and, on the other, needing to add to this through continuous training on a regular basis.
In the many discussions we have had with the industry, we have also, however, established that shortages in the labour force must not result in this directive having a restrictive effect. A reason why I also wish to thank all the groups, who played a very constructive part in this dialogue, is that the Committee accordingly attempted to introduce proposals for amendments which were not intended to completely change the Directive, but to make it a bit more flexible. For one thing, we created a sort of bridge to the driving licence, being aware that, in many Member States, training leading to the award of a driving licence already imposes certain conditions equivalent to the training requirements we are proposing. So it seems important to us that the training should be gone through without being duplicated, once for the driving licence and again in professional training.
The same philosophy applied to the training objectives. Our concern was not to lay down every detail, but only the training objectives in general terms and thus to leave them in the Annex, because this makes possible the flexible use of these training objectives and leaves open the possibility of adapting them in the light of future developments.
Training at present varies from one country to another, and we have accordingly laid it down that countries can revise the details in consultation with the Commission. The objective is that training should be equal. This Directive is not intended to alter any training already provided by a country.
Continuous training appears to us to be an important issue as regards further development, and we hope that, here too, a bridge to the driving licence may be created, because we see continuous training for the driving licence as also constituting a significant element at a later stage.
We have also opted for flexibility in the form of seven hours' continuous training, in other words, one day, rather than for larger units, in order not to impose a burden on businesses. We have not, I think, gone over the top with one day, representing 0.05% of an employee's labour input.
I personally also insist firmly that there should be flexibility about the training centres. If we are to speak in terms of mobility in Europe these days, the training centre is not necessarily to be tied to the business or to where the driver lives. If this certificate is to be valid right across Europe, it should also be possible to train anywhere in Europe. In this, we are also aware of the fact that this may well be an interesting and important Directive, but that, unfortunately, not all the problems have yet been solved. Mr van Dam has just mentioned the bilateral authorisations, which are still valid in Europe, leaving room for misuse in this area. We know too that certain businesses continue to avail themselves of the possibility - something I rather regret about Mr van Dam's report - that we will limit this standard driver's certificate to the countries that are not members of the EU. For there are excesses in these areas within the Fifteen Member States too. I do not want to name the firms involved, but some names in this field are well known to us.
I would like to conclude by saying that all this could form an integrated whole if, tomorrow, we were to gain a standard driver's certificate, a directive on journey times and rest periods, a card to confirm these and then also this Directive on driving licences and the training needed today. This could be readily monitored; hence our appeal for improved monitoring, not only to the Commission, but especially also to the Member States. Any Directive, no matter how good it is, can only be of value if it is regularly monitored - monitored, moreover, to an equal degree in each and every Member State.
Mr President, firstly I should like to congratulate our three rapporteurs - Mr Hatzidakis, Mr van Dam and Mr Grosch - for the work they have done. The level of knowledge of the members of the Committee on Regional Policy, Transport and Tourism never ceases to amaze me, in regard to technical details such as the number of axles on buses, turning circles of buses, and so on and so forth. I am grateful to them for their work. As far as the PSE Group is concerned, in relation to Mr Hatzidakis' report, we are happy with the common position and the same goes for Mr van Dam's report. We will be voting accordingly.
Regarding Mr Grosch's report, I welcome the directive because it recognises that we now have an opportunity to improve road safety. Working conditions for drivers have direct economic but also safety implications. By proposing a training regime for professional drivers we will be enhancing the status of those drivers. It is also important to recognise that in light of enlargement these provisions will have to be incorporated into legislation by the candidate countries. I know many Member States include driver education in their basic education system, but for those that do not, this directive will make it possible for all drivers to receive proper training.
The issue of subsidiarity was raised in committee and indeed is raised again in plenary through a number of amendments. My group believes that the compromise position that we reached in committee, with the help of our rapporteur, Mr Grosch, enables the directive to offer mere guidelines and therefore negates the need for subsidiarity. My group will therefore be voting against most amendments that advocate this principle and in support of the rapporteur's position. We will also vote in favour of Amendment No 43, which proposes an assessment of the effectiveness of this directive and vote against other amendments that try to be too prescriptive. We are, in short, agreeing with the rapporteur.
I thank all the rapporteurs for their work and congratulate them all on producing three well-balanced reports.
First of all, I should like to thank the three rapporteurs for the volume of work they have carried out. I should particularly like to congratulate Mr Van Dam on the important work he has done. The St. Gothard tunnel accident made it clear that common European legislation is very necessary and urgently required so that tough action can be taken against illegally employed drivers who do not carry the necessary paperwork. However, whether attestations will be sufficient will become evident from the evaluation. I should also like to congratulate Mr Grosch on his report. This too stresses the need for prescribing uniform requirements for drivers, because this is a typically transnational profession. In the final analysis, what matters is safety and fair competition on the roads and, in this light, it is of the utmost importance for each driver to have had adequate training before they use the public roads, and for them to be able to specialise and receive continuous training, and for the requirements to be equivalent in all Member States and accession countries. This will also afford the profession more standing, which is very important, and will also make it more appealing. For the Liberals, it is essential for what has been learnt also to be tested properly by an independent body. However, a certain degree of flexibility and pragmatism will be required. The duration of the training, as proposed by the Commission, is unnecessarily long and would have an inhibiting effect. Furthermore, a proper exam will provide far more certainty that the driver has actually learnt what he thinks he has learnt. However, the flexibility which Mr Bradbourn and others would like to build in is excessive in our view. We are unable to back the majority of the amendments because they would, in fact, render the regulation superfluous and the exam ineffective, and we should thus be overshooting our target.
Mr President, Commissioner and rapporteurs, ladies and gentlemen, I should like to take the opportunity briefly to point out that, in fact, in a very short space of time, we have slowly but surely put together a package consisting of a number of reports. These reports are not only those before us but are also those on the organisation of working hours, whereby the working hours for employed, but also for self-employed, drivers have been reduced from an average of 60 to 48 hours. In this package, we have drawn on our concern for safety, the environment and efficiency to still try to get a number of proposals adopted in order to improve the whole environment of freight transport by road, as well as the role which the driver plays in this. Reference has already been made to accidents which happen on a regular basis, also involving people from third countries who do not carry the paperwork.
With regard to the report by Mr Van Dam, I should like to note that we really have been in a position to implement this in a relatively short space of time, and that is why I should like to support his attempts to prevent another round of amendments so that we can roll up our sleeves at the earliest opportunity, in the knowledge that there will undoubtedly be a number of flaws which will be picked up during the evaluation which will take place within three years - at least, I assume that this promise will be confirmed shortly. I also endorse the comments by Mr Brian Simpson that the way in which subsidiarity is being used by Mr Bradbourn in his amendments is not actually the way in which we should be working at the moment. As the Group of the Greens, we shall resolutely vote against this approach. I should like to finish off with a word of thanks to rapporteur Hatzidakis and, obviously, Mr Grosch. Mr Hatzidakis, this was a technical amendment. These are the kinds of reports which we passed on to the then chairman with great pleasure, and I wish you every success in your next job in this transport environment.
Mr President, Commissioner, we are now discussing three proposals concerning road transport, which are not in themselves the most exciting topics to the general public. Consequently, few political points can be scored. But even small steps are necessary in order to ensure flexible transportation. I thank those who have drafted the reports for their splendid work and, for example, Mr Grosch for his positive and constructive attitude to his colleagues' proposals for amendments. With regard to Mr Hatzidakis's report, it is particularly satisfying that the Council is now permitting the use of old buses until the end of their economic life. Anything else would of course be a senseless waste of resources.
As far as dimensions are concerned, I would like to mention the situation regarding lorries. Finland and Sweden allow lorries which are larger than normal. We allow lorries six and a half metres longer than elsewhere in the EU. These dimensions should definitely also be adopted for use throughout the entire area of the EU. If this procedure were followed, the load carried by lorries would be increased from forty tonnes to sixty tonnes. The advantages here are obvious even to the layman. Space would be saved on our congested roads, since two Finnish lorries are the equivalent of three lorries from elsewhere in Europe. Continental Europe could from time to time take a lesson from Nordic pragmatism. The combination of improved traffic flow and the economy of scale would lead to a cleaner environment. This is precisely what is announced in the Transport White Paper; merci, madame Palacio Vallelersundi. Therefore I ask the Commission to respond in this matter and to consider a proposal along these lines.
It should be remembered that road transport is far and away the most important mode of transportation in Europe, which in addition to everything else offers door-to-door service. The railways, which, sad to say, work poorly, must of course be improved. The fact that icebreakers travel more quickly than goods trains is absurd (not that Finnish icebreakers are particularly slow!). The last thing we should do, however, is to throw a spanner in the works for road transport. The dynamism of Europe depends on a flourishing economy, and the lifeblood of this is effective road transportation. By standardising provisions we can ensure fair conditions for competition, not only between forms of transportation but also between Member States. I believe that these proposals are a step in the right direction.
Mr President, I too wish to thank our colleagues for their fine drafting of the reports concerning road transport. These actions will improve traffic safety, and this is an important matter.
A reasonably balanced common position on the maximum authorised dimensions for vehicles has been achieved, as the rapporteur Mr Hatzidakis stated. Extending the transitional period makes it possible to make sensible use of the current stock of buses until the end of their life-span. The time made available for this is now truly sufficient. Technical development offers the opportunity to use increasingly longer vehicles, while at the same time also taking safety factors into consideration. Standardising the maximum lengths of buses will also reduce distortions of competition.
The adoption of a standardised driver's certificate will promote fair competition in the sector and will also improve traffic safety. Applying the Regulation solely to the drivers of third countries, at least in the first phase, is justified.
This third report on standardising the professional training of drivers for the carriage of goods or passenger vehicles by road may both promote traffic safety and improve the status of drivers. At the same time it will also be possible to raise the prestige of the sector and to increase its attraction to young people. This, too, is an important matter. It is also worth noting that a better mode of driving will also spare the environment. The basic training requirement for drivers must not however prevent existing drivers from returning to the sector. Account is taken of this in the report. Participation in training must be as flexible as possible. The training programme must be drafted in such a way that the length of one course section should be at least seven hours. Most important, however, is to ensure that the training makes it possible to truly improve the professional competence of drivers, exactly as Mrs Sanders-ten Holte recently emphasised here.
Mr President, Commissioner, every day we read newspaper reports of major accidents on Europe's roads, caused by lorries with over-fatigued, over-worked and inexperienced drivers. Who among us does not shake his head and wonder how such a thing is possible on our roads at the beginning of the 21st century? The quality standard for road transport in the EU can and must be increased - there is no doubt about that. The driving profession, with the ever-increasing demands made upon it, must be built up and made more appealing. The safety of road transport must also be improved. It remains to be seen whether the option that the Commission is proposing here will indeed improve the situation. In my view, the directive before us will achieve no decisive added value.
Training is inherently to be welcomed and is advantageous to the profession, but the driving test means that every driver, even today, has to demonstrate more than just a comprehensive knowledge of the Highway Code. 'Swept twice keeps cleaner longer' , they say back where I come from, but there is no clear and compelling logic to the way the Directive now - as I see it, unnecessarily - requires double the course content in many areas. Here is a crucial example. There is in Germany already a real training scheme for professional drivers, which takes three years, so, in comparison, the time required, referred to in the title of the Directive and, incidentally, reduced further by the Council, can only be described as basic vocational training. Nothing more can be achieved within a time limit of 140 hours.
I mentioned added value, yet, when I consider the details of the regulations under consideration, what I perceive at several points is more of a deterioration. An eighteen-year-old is now supposed to be allowed to drive a forty-ton lorry with a hazardous load across the Alpine passes - and that after only a few hours' basic training! That cannot be what the originator had in mind. We need the profession of driver to be enhanced; that is what the Directive is meant to do. There is, though, a need for improvement as regards safety on the roads. Perhaps everything would be much better, if we had, at long last, a new tachograph.
Mr President, Commissioner de Palacio, ladies and gentlemen, we have before us a directive on weights in international traffic, which is, of course, not only about weights, but also about dimensions. This is a typical tactic, to have a heading announcing, actually very tersely, what is meant to be at issue, and then, in the directive in question, to proceed to expand on it as a matter of course.
I have already for some time now been following with a critical mind developments on European buses, because this wealth of detail was actually far from necessary at a European level.
We - and Parliament is at one on this point - are, at the end of the day, fighting for the principle of mutual recognition. We should then, if at all possible, cause the principle of mutual recognition to prevail in fact. Let there be harmonisation only where it is really, absolutely necessary. I wish at this point to commend the directive as an example of how short and precise an overall provision on European buses should be.
What I would really like is for this directive to abrogate all other directives on European buses, thus enabling countries and nations to have buses of a design appropriate to their needs, as, of course, a village bus in Sicily's hot climate has to look different from a bus in London's rush hour or a bus that has to cover great distances in northern Finland. This is where harmonisation is false, costing a lot of money and calling for unnecessary effort. This is where the Commission urgently needs to do some thinking about which areas require voluntary self-regulation and which need standards to be laid down. We have excellent standards committees, but only where they are absolutely necessary do we need framework directives.
Mr President, these proposals for the training of heavy goods vehicle drivers are, like much of the legislation adopted by this House, totally unnecessary. All we need is the mutual recognition of national qualifications, possibly underpinned by a loose framework directive, to ensure minimum standards, especially with regard to third-country nationals. However, what we have is a typical piece of EU legislation: intrusive, prescriptive, vastly expensive. It is a Christmas tree on which we have hung our wish list of expensive baubles. Environmental issues are important, but they have no bearing on the ability to drive a truck.
The proposals for training on a healthy diet have already attracted widespread ridicule in the British press. Asking the British trucker to give up his sausage and eggs is like inviting the Pope to a disco - it simply makes us look absurd. But we are inviting worse than ridicule. In the UK alone these proposals are estimated by the industry to cost over EUR 200m a year in a business already under great stress. The time commitment for training required of the individual owner-operator is unsustainable and will drive hundreds out of business.
In this House we constantly pay lip service to the needs of SMEs, yet again and again we ignore their concerns. We talk about the problem of unemployment, then we pass directives that destroy jobs. These proposals form part of a concerted attack by the Commission on the road haulage industry.
I should declare an interest: my stepson is a truck driver and he and his colleagues are aghast at these proposals. I have studied them in vain for a realistic business impact assessment. We are looking at huge costs, huge damage to the industry - especially to small businesses - and huge damage to European competitiveness. A further impediment to the achievement of the Lisbon objectives, and all for what? For benefits which at best are vague and speculative. I urge colleagues to reject the Grosch report. Let us stand back for a moment and consider the huge damage we do as we create a torrent of onerous and unnecessary legislation.
Mr President, ladies and gentlemen, we are discussing three reports, or to be more precise, three legislative proposals that aim to improve road safety and guarantee better a smoother operation of the internal market.
I would like to congratulate Mr Hatzidakis on his excellent work as rapporteur on the report on the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic, and on his work on achieving an agreement at the end of this process. I would like to express my satisfaction, because the report' s conclusion manages to find a reasonable balance between the internal market, regulation and safety, without forgetting technical and commercial considerations. In fact, this was the intention of the Commission when it proposed the initiative and, I would, therefore, like to thank Parliament for adopting the common position, which the Commission fully supports without amendment given that, in practical terms, it incorporates all the amendments adopted by Parliament at first reading and introduces other slight modifications to the Commission' s initial proposal.
Now that I have thanked Mr Hatzidakis for his work, I would like to also thank Mr Van Dam for the work he has done and tell him here and now that the Commission intends to draw up an evaluation report over three years, as soon as the Regulation enters into force. I hope that, with this, Parliament will be able to vote on the basis of the Council common position and bring the matter to a conclusion, which will allow us to embark upon a more focused battle for employment and to regulate the situation of third country nationals employed as drivers by EU transport companies.
Lastly, I would like to refer to the training of professional drivers for the carriage of goods or passengers by road. I would like to thank Mr Grosch, who has drawn up the last report on road transport that we are debating today and say that the report and its explanatory statement show that the European Parliament shares the point of view of the European Commission on the importance of this proposal, even though it is a technical proposal. The measures proposed allow for a complete package to be introduced in the area of training and assessment of bus and truck drivers to establish minimum requirements.
Mrs Langenhagen, this is not an obligation to reduce the amount of professional training given in particular countries, it simply seeks to establish minimum requirements that must be met in all countries.
There is, therefore, no need to alter the three-year requirement currently in force in Germany. In fact, the opposite is true, given that this is in excess of the minimum stated in the Directive. What is really needed is for all German drivers, not just the minimum number, as is the case today, to take up and complete this training. The objectives are to raise the quality of professional drivers and standards in road transport in general and to guarantee positive results in terms of road safety.
Generally speaking, we can accept the majority of the amendments, making a few alterations here and there, but some of them, on the other hand, we are bound to reject. For example, Amendments Nos 25 to 41, which aim to make the initiative the sole responsibility of the Member States. We should not forget that only 5% of Community bus and goods vehicle drivers currently benefit from professional training. Just 5%.
This proposal is, therefore, essential in order to improve this situation, and only Community legislation to make it mandatory can fulfil this objective. These amendments, however, would lead to reduced safety standards and a clear distortion of competition. In particular, with regard to Amendment No 37, we will incorporate some of Mr Bradbourn' s concerns into the modified Commission proposal, in order to thus leave a wider margin for the principle of subsidiarity, because we feel that on some of the issues he has raised, he is right.
Even if the Commission is able to accept the principle of parallel training with the aim of obtaining both a driving licence and a certificate of professional competence, we would prefer to avoid any kind of duplication, and this why we cannot accept Amendments Nos 6, 16, 17 and 18. We cannot accept No 5 either, because imposing basic training on drivers who already work in this profession but do not have three years previous experience could cause difficulties in the sector, which is currently suffering from serious problems due to a lack of drivers. However, in the spirit of compromise we could accept Amendment No 27. With regard to Amendment No 10, which relates to the inclusion of training within working hours, the Commission considers that this is an issue that both sides of industry should agree upon, and, therefore, cannot be accepted.
The Commission has problems with Amendment No 13, which refers to the place of training. We feel that there could be a certain degree of flexibility in continuous short-term training, and that it should be able to take place both in the Member State in which a driver is normallyresident and in the country in which he or she is contracted to work, but not in other areas, given that there are similar accepted requirements with regard to driving licences and the driver card.
Amendment No 19 introduces an international transport option based mainly on the understanding of languages. This is not the aim of this proposal and, therefore, cannot be accepted and we reject it. The Commission does not accept Amendments Nos 2, 22 and 23 either, because they go beyond the scope of the current Directive. Finally, we believe that Amendments Nos 42, 44 and 45, which lay down the duration of training in the body of the text rather than in the Annex, cannot be accepted either.
I shall conclude, Mr President, by thanking the three rapporteurs for their work. I would also like to thank Parliament, and there are no surprises here, for two of their proposals, specifically the proposal on maximum authorised dimensions in national and international traffic and maximum authorised weights in international traffic, and the proposal establishing a driver attestation and I hope that these will be approved so that we can move ahead as soon as possible with their implementation. I hope that in later stages of proceedings we will be able to reach agreement on the training of professional drivers for the carriage of goods or passengers by road, which we also consider to be a vitally important factor in improving road safety and in preventing market distortions, specifically in the transport market within the European Union. I hope this happens because, as I have already said, many of the amendments tabled are going to be accepted and some of those that mention the suitability of leaving a wider margin for subsidiarity will be incorporated into the amended proposal that we will be presenting at an appropriate time.
Thank you, Commissioner de Palacio.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
ACP/EC Partnership Agreement
The next item is the recommendation (A5-0412/2001) by Mr Rod on behalf of the Committee on Development and Cooperation on the proposal for a Council decision [2117/2000 - COM(2000)324 - C5-0417/2000 - 2000/0124(AVC)] concerning the conclusion of the Partnership Agreement between the African, Caribbean and Pacific States on the one part, and the European Community and its Member States, on the other.
Mr President, ladies and gentlemen, even though I adopted a rather critical tone in the report' s explanatory statement, we must nonetheless adopt a constructive approach and, despite the fact that time is getting on, I would recommend that the European Parliament issue an opinion in accordance with the ratification of the ACP-EU agreement.
The signing of the Cotonou Agreement was not initially accepted. Although the ACP countries had always shown they were willing to continue their cooperation with the European Union, Europe was becoming involved in other matters. European interests on the international stage changed and Africa became a marginal continent. There are no ACP countries among the 10 leading beneficiaries of European aid. A genuine political assessment of Lomé was never carried out but the same foundations have been used for Cotonou. However, we have doubts regarding the ability of the Cotonou Agreement to provide a dynamic for sustainable development if we do not have a more balanced international economic order, in which the developing countries will finally have rights. The structural causes which have undermined the success of the Lomé Conventions are still present: the burden of debt which is strangling the budgets of the ACP countries and their potential to invest in sustainable development, the continued deterioration of trade terms to the detriment of the ACP countries, in the absence of an international system for trade regulation of primary products, a structural adjustments policy which imposes budgetary restrictions on ACP countries and, lastly, an inconsistent European policy which, like its development policy, not only subsidises agricultural production and exports its surplus to developing countries, thus destabilising the local markets, but also authorises industrial fishing vessels to fish the territorial waters of the ACP countries, which adversely affects the local people' s means of subsistence and compromises the protection of biodiversity. Furthermore, do not underestimate the internal working problems of the ACP group, the democratic shortcomings in certain countries and the misuse of funds by corrupt regimes.
The Cotonou Agreement is not groundbreaking. It perpetuates and accentuates the transition towards liberalisation initiated by Lomé IV and continued by the international institutions: that is, the liberalisation of trade, coupled with the withdrawal of the non-reciprocal trade system, as well as Stabex and Sysmin, in favour of the future trade regime which is likely to take the form of Regional Economic Partnership Agreements (REPS) that are compatible with WTO rules. But can the ACP countries contend with global competition? By differentiating them from the least developed countries (LDCs), which benefit from the 'Everything but Arms' initiative, is there not a danger that this will undermine the cohesion of the ACP group? There is economic liberalisation as well, within the framework of the general agreement on the commercialisation of services. Privatisation of this economic sector is a very dangerous process in the ACP countries where the basic public services such as education, health and justice are already fragile, even non-existent. Equally, the reference to the TRIPS agreements is a danger for the people of the South who are at risk of being denied access to their own natural resources. Biodiversity is under threat. Furthermore, in the Cotonou Agreement, the environment is relegated to the background and the sole aim is to limit the environmental impact of development policies, which runs counter to a sustainable development strategy.
However, the Cotonou Agreement contains some interesting aspects that we must put to good use. Acknowledging civil society as an actor in the partnership is a major step forward. Its representatives must take part in the dialogue on development strategies and policies at an early stage, be involved in the implementation of programmes and directly benefit from the funds. We must define civil society and ensure that it is not exploited by any party. The civil society in each ACP country must therefore be organised at national as well as at regional level, in order to actively participate in its country' s development. This process has been launched with the ACP Civil Society Forum. The European Union must support this process, as it did under the Belgian Presidency.
The role of the Joint Parliamentary Assembly is thus strengthened in that it must monitor the participation of civil society as well as, and in particular, the implementation of democratic processes. But it has no binding instrument to do this. Political dialogue is another essential element. It must also be reciprocal and effectively implemented. The 'Everything but Arms' initiative was undertaken without consulting the ACP countries and penalties are still random. Lastly, since the European Commission wishes to make considerable investments in several key sectors, the National Indicative Programmes should give priority to strengthening public services and administrative and institutional capacities. In reality, everything depends on how the Cotonou Agreement is applied. For example, the new Cotonou Agreement provides for flexible aid planning, in other words, according to how each country performs. But who will define the performance criteria? Will we assess the ability of each country to re-gain some balance in macro-economic affairs or the impact of aid on eradicating poverty? It does not seem likely that the new distribution of competences between the Commission services will provide greater consistency in the development policy. To what extent will the Directorate-General for Trade be able to encourage a more favourable trade model in the ACP countries, whilst also protecting European trade interests? Lastly, the fact that the Directorate-General for Development is gradually being stripped of its prerogatives in this area does not bode well.
As far as we, the Members of the European Parliament, are concerned - and this will be my final point, Mr President - after tomorrow' s vote, our task is finished in theory. Since the European Development Fund has no budget, we are no longer responsible for monitoring and achieving the objectives of the ACP-EU cooperation. This is unacceptable and we must work together to implement this agreement so that aid can make a real contribution to the well-being of the people of the ACP countries, as regards their food, health and educational requirements.
Mr President, it is now one and a half years since we were able to congratulate the Commission on the Cotonou Agreement, and it is really somewhat disgraceful that there are still only three EU countries that have ratified the agreement. I realise that there are probably some that are on the way to doing so in the course of the spring, but it is still not too satisfactory. At least it is good that our approval is being put in place tomorrow, even if I agree with the rapporteur that it is only the beginning. However, I should like to congratulate the rapporteur on his report.
A lot has undeniably happened in the world since the agreement was signed in June 2000, but that does not of course make it any the less important. I think it can be said that the fact that foreign policy is bound up with development policy has, since then, been heavily underlined, and I am also pleased that I am today speaking on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, for this shows the connection between foreign policy and development policy. In a speech in December 2001 in Berlin with the title, 'From Afghanistan to Zimbabwe' , Commissioner Nielson made these words his own. Which form of policy comes first may be immaterial. However, 11 September made this connection and, in particular, the importance of foreign policy, abundantly clear. 11 September showed what can happen if we do not ensure development in all parts of the world. It is now our task to pursue such development. The same applies to our continuing work in Kosovo. In connection with Zimbabwe too, the link between foreign policy and development policy is clear, as too is the fact that, in spite of everything, the EU has succeeded in obtaining an agreement, which means that we can operate in Zimbabwe in the hope of achieving good results. I agree with the Commissioner, whose speech contained the concluding remarks - which I would certainly echo - to the effect that the C in CFP '...stands for common, not convenient and colonial' . I agree that we therefore still have work to do, as we also have here in Parliament.
Mr President, I would firstly like to thank the rapporteur for the enormous amount of work he has put into this document and for the information that is in it. However, I am disappointed that he is so pessimistic, both looking back to the past and forward to the future. Of course I support some of his criticisms: too much paperwork, a lack of decision-making, slow delivery times and a lack of capacity in developing countries. This has given rise to frustration, but Commissioner Nielson is tackling these problems with some vigour.
I am much more optimistic than the rapporteur. I believe the Cotonou Accord is the right path. Lomé had its faults. But it was a unique concept and much good work was done. The new Partnership Agreement is based on the right principles, enhancing the old Lomé Convention. The theme of poverty alleviation must be right. The only question is how best to implement it. There is much discussion on project finance versus budget support. Should we be using multilateral aid or bilateral aid? I strongly support multilateral aid backed up by bilateral aid where it can complement a project.
I do not believe that project aid has failed. The problem has been the under-capacity of countries to continue projects once they were completed by the European Union. I am equally not yet convinced that budget support can be controlled tightly enough in many developing countries and fear that it will open the door to corruption.
I believe it is the new factors in the Cotonou Accord that will have the most influence: the political dimension, the emphasis on good governance, conflict prevention and resolution, the interaction with civil society, the regional approach to strengthen trade and the Parliamentary element of the Joint Assembly. All these are elements that should strengthen the partnership.
All this has changed my role as co-president in the last year. I certainly have played a more political role in the past year, discussing, for instance, conflict resolution and good governance with President Taylor in Liberia, or having discussions on the Zimbabwe situation with the Presidents of Botswana, Malawi and Mozambique, and hearing and seeing the effects on their countries.
All this depends on an effective Commission, with properly funded and staffed delegations. Most of the ones I have seen are extremely badly serviced at the moment for lack of funds and the petty paperwork they have to handle. This is Parliament's fault. We must urge all countries to ratify the agreement, as Mrs Dybkjær has said, to allow the ninth EDF to come into force.
This partnership has to work. If we really wish to see an end to economic migration and terrorism in the world, we must provide a standard of living in developing countries which persuades people to stay and work there.
Mr President, ladies and gentlemen, if I might anticipate the result, the Group of the Party of European Socialists can support the Cotonou Agreement with conviction, even though nothing is so good that it cannot be improved still further. The tightly allocated speaking time unfortunately does not permit a comprehensive appreciation of the Agreement, and I am therefore obliged to limit myself to a few aspects of it.
The Cotonou Agreement represents the unbroken continuation of European cooperation with the developing states of Africa, the Caribbean and the Pacific, which began with the Yaoundé Agreement and has since 1975 been expanded by a total of four Lomé Agreements. The parties to Lomé I were just 46 ACP countries and nine Member States of the then European Community. The Cotonou Agreement now joins together 77 ACP States and 15 countries of the EU. Even more important, though, than the geographical expansion is the broader basis with regard to content. The collapse of the blocs and the associated political upheavals across the world, including in the ACP States, meant that the political dimension became more significant, as did trade policy. The treaty comprises such important matters as the safeguarding of human rights and the application of the principles of democracy and the rule of law, responsible governance and the strengthening of civil society, failure to observe which may be met with sanctions.
The political dialogue established by the Cotonou Agreement and the obligation, equally embedded in the Agreement, to work for the consolidation of peace and the prevention and settlement of conflict, along with the declared aim of combating poverty, are important instruments of ACP cooperation, although unfortunately not a guarantee of its success. To demonstrate this, it is enough to refer to Sudan, the Horn of Africa, the Congo, Zimbabwe, Islamic fundamentalism and HIV/AIDS. Parliament's monitoring of ACP cooperation is an example to the world. The Cotonou Agreement has given it a new value, enhancing both its parliamentary character and its role as an open forum for discussion and a monitoring institution. This, too, is part of the new quality of the Cotonou Agreement, and it, too, makes it easy for us, as a Group, to support this Agreement.
Will the Cotonou Agreement yield more results than its Lomé predecessors? The new cooperation agreement with the ACP countries has drawn on the experience gathered to date, and bears witness to new insights in the field of trade, good governance, aid and the role of civil organisations. There is naturally room for criticism but, in my view, Mr Rod is taking things too far in his comprehensive report. In his analysis, Europe is the devil personified while the ACP countries have been elevated to the status of saints. The disastrous, violent conflicts are caused by poverty, and poverty is caused by the rich West. Unfortunately, things are not as simple as that. It is unfair to claim that Cotonou will only lead to unbridled liberalism. However, the agreement does stress with good reason the importance of the participation of players other than the local government, such as NGOs and the private sector. Not only donors have to draw lessons, but also the developing countries themselves. It is therefore to be welcomed that Cotonou reminds the ACP countries of their own responsibilities. It is right that aid should be provided according to the achievements of the receiving countries. Success in the longer term does not only depend on us but also, and above all, on the partners' own continuous efforts. Would Commissioner Nielsen agree with me on this?
Administrative capacity is crucial if results are to be achieved. At least as important is preventing the abuse of power and human rights violations. I therefore consider the planned, broad dialogue to be at the heart of the Cotonou Agreement. It is vital that the EU and the ACP partners should not stop at good intentions. Europe must drastically reform its own development, trade and agricultural policy and the ACP countries must put all their efforts into democratisation, political stability and conflict prevention so as to allow their countries to develop socially and to make them fully-fledged trading partners.
Mr President, I should like to thank Mr Rod and congratulate him on his excellent work on this matter and stress that, broadly speaking, I agree with the ideas he puts forward in his explanatory statement and with the conclusions he proposed and which we approved in the Committee on Development and Cooperation.
I shall, therefore, limit myself to a few brief observations. I wish to say, first of all, that, to my mind, the greatest success of this new Convention lies in the very fact that its moment has actually arrived, given the long and difficult obstacles that we have had to overcome. These difficulties and obstacles began with the recommendation to end our partnerships with the ACP countries and culminated in the untimely and rather inconvenient problem of migration, already in the final stage of negotiations. The final outcome of these negotiations, in addition to the establishment of a new Convention for a period of twenty years, is therefore, to my mind, to be considered one of the more positive aspects.
There are also other, more substantial reasons for the Convention, however. For example, a greater call for the participation of civil society, especially if this is given a broad meaning and if it is not at variance with the cooperation and support deserved by the central administrations of the ACP States, which suffer, as a rule, from considerable structural weakness. This also applies to the regionalisation that has been planned, if this is undertaken carefully, if it is not imposed and if it does not represent an undesirable fragmentation of the ACP countries.
It should be pointed out, however, that there are also aspects of this new Convention that make us rather apprehensive. Firstly, the systematic call for the imposition of unilateral conditions and objectives which, apart from having the potential to destroy a partnership that we want to be of equals, could also undermine the choices made by the ACP countries themselves on their own development policies. Secondly, the rapid move towards enshrining the liberalising rationale of the WTO which, as we know, has been particularly damaging to the least-developed countries. These are aspects which we cannot sweep under the carpet and which, like the clear change of direction towards the East of the European Union - I would remind you that none of the ACP countries is yet on the list of the ten countries that benefit most from European cooperation - may compromise a partnership that we would like to be beneficial, mutually advantageous and capable of ending the cycle of underdevelopment and the enormous poverty that affects those countries.
Mr President, we are not doing much more than going over old ground. It is nearly two years ago that the negotiations about the Cotonou Agreement were completed. Despite this, I hope that the Council will take the report by Mr Rod seriously. I would compliment the rapporteur on the sharp analysis in his report. The fact that a number of inconsistencies have survived in the Cotonou Agreement and the unwillingness to reduce underdevelopment if this means abandoning self-interest put the rapporteur in a sombre mood regarding the outcome of the development project. I share his concerns on this. I can only partly subscribe to the shift towards integration in the world trade system instead of a change of that system to benefit the poorest. Admittedly, aid without trade is not very effective, but trade is no panacea for underdevelopment.
I should like to finish off with a word on the future regional trade agreements. From the WTO' s perspective, there is little choice other than continuing with Lomé in the same vein. However, I should like to draw your attention to another perspective, namely that of development. I am not so certain that the regional economic partnership agreements will benefit all our partners. Specifically, the least developed countries will not find them very useful. Furthermore, conflicts of interest may arise between the various countries in their more or less artificially divided regions. This is diametrically opposed to the EU' s conflict prevention policy which is high on the agenda.
Mr President, Commissioner Nielson, ladies and gentlemen, the new agreement on cooperation and development, the Cotonou Agreement, constitutes a significantly improved framework for cooperation with the ACP States. It is an agreement that we emphatically support, one in which the significant improvements in terms of content and policy originated in proposals by Parliament. We do not, therefore, share either the rapporteur's highly critical assessment or his reasons for it. Indeed, we take the view that it is something of a caricature.
Let me, in response to the rapporteur's analysis, list three points in favour. Firstly, the establishment of a parliamentary assembly represents genuine progress, in that, after an appropriate preparatory period, ACP States will be represented only by freely elected parliamentarians, rather than by ambassadors, as is still to some extent the case. This principle must not only be incorporated into the new rules of procedure of our Joint Assembly, but also put into practice. We will vote against the admittance of any ACP ambassador if, for example, he displaces freely elected African delegates.
The second is the regional approach to cooperation, also originating in proposals by this Parliament, which puts an end to economic parochialism in Africa. Our cooperative effort must in future be focused on regional free trade and cooperation agreements. We insist that our regional parliamentary cooperation should begin on the ground this very year, for example subsequent to our Southern African meeting in Cape Town in March or our meeting with ECOWAS in the course of the year.
Thirdly, we support the reinforcement of the clause on democracy and human rights, which we believe must be speedily implemented. Let me mention only Nigeria, Togo and Zimbabwe as examples of why this is so. We hope that this will bring about genuine parliamentary partnership with our fellow parliamentarians in Africa and elsewhere in the ACP countries.
Mr President, our friend Mr Rod' s recommendation in favour of Parliament' s ratification of the Cotonou Agreement is accompanied by an exhaustive analysis of the agreement, its significance and new developments, made from a critical point of view that we share for the same reasons as the rapporteur himself: because of the gaps in the Treaty and the shortcomings that have already become apparent during its short provisional life. This does not prevent us, however, from supporting it and encouraging its ratification.
This agreement was drawn up in a world significantly different to that of the first Lomé Convention. Under current global conditions, economic instruments are no longer sufficient in themselves to steer globalisation towards the goals of justice. We must also have instruments of political cooperation. For this reason, even with all the shortcomings, this agreement should be welcomed so that we can get the best out of it.
The role of the European Parliament in this agreement cannot be limited to controlling the European Development Fund. I think that we can achieve a great deal with this agreement. At the moment, we can publicise its positive aspects and attempt to have it ratified by our national parliaments. It is scandalous that a year and a half after it was signed, only three of the fifteen Member States appear to have ratified it.
Another important action that we can encourage is the consolidation and effective operation of the national parliaments in ACP countries. Mr Rod highlights the participation of civil society as something new in the agreement and recognises the ever-important role of the State but, within States themselves, efficient parliaments are the best guarantee of preventing poverty, fighting corruption and of making our cooperation more effective, which is the underlying objective of the Cotonou Agreement. We support our partners' parliaments and also the ACP-EU Joint Assembly, which will be able to carry out the function of democratic control conferred on it by the agreement.
Mr Rod asks us the million-dollar question: does our cooperation in the context of the Cotonou agreement aid the development of our ACP partners or does it simply seek to impose the liberal model on these countries? And does the liberal model actually guarantee fair development in these countries? I think that, on its own, it does not work. For this reason, we should make an effort to ensure that this Cotonou agreement is apart from being merely a framework for trade relations, an instrument for decent and equitable political and economic relations with the ACP States and to ensure that our cooperation with them is one of the pillars of a supportive and democratic world order that we need and which we are committed to, at least, as far as my group is concerned.
Mr President, I welcome the report by Mr Rod and I agree with him that the renewal of the framework agreement governing cooperation between the EU and ACP States is best considered against the backdrop of the challenges posed by globalisation, economic liberalisation and the European Commission's reform of external assistance. Indeed, over 18 months after the signing at Cotonou, we can now begin to assess the agreement by looking at the actual progress made in bringing it to life.
First, despite its strengths, in one particular aspect at least the previous Lomé agreement fell short, that is in the fight against poverty. I very much welcome the promotion of poverty eradication as one of the core aims of the new partnership agreement, but we must ensure that this is also reflected in the Commission's programming through its country strategy papers.
I regret to say that the strategy papers reviewed so far show the transport sector receiving 35% and macroeconomic support 25% of all programmable resources. In the Committee on Development and Cooperation we have on countless occasions stressed the need to plough resources into basic health and basic education if we are serious about poverty reduction. It is right to stress this point again tonight.
The second crucial change from Lomé concerns civil society participation. What sort of results can we expect after hearing reports that civil society has not yet been involved in a genuine and meaningful way? I am disappointed to see that out of a possible 15%, only 2% of resources have been allocated to capacity building in the country strategy papers drawn up so far. Was this because civil society organisations were not consulted or because civil society has such a low absorption rate?
The Cotonou agreement stipulates that civil society participation should come from the bottom up, yet without the capacity this is impossible.
Finally, in pointing out some of the practical challenges that lie ahead, I would not and do not want to denigrate the huge achievement of the negotiation and signing of the agreement in the first place. The EU-ACP partnership remains a model for North-South cooperation in our world and one which we celebrate properly in our vote for ratification in the European Parliament this week.
Mr President, allow me first to congratulate Members of Parliament on having taken this important step in the process of approval of the Cotonou Agreement.
You all know how important it is to complete the ratification process in order to be able to implement the agreement fully, including its financial component. You also know how important the ACP-EC relationship is in the framework of the Community' s development policy.
One very important aspect is that the text of the Cotonou Agreement is a negotiated text. This is also indirectly reflected in the comments from many in this debate about the fact that having the agreement is quite an achievement. The way we obtained it was through real negotiations. This is what Mr Howitt pointed out in presenting this as a model for a more global relationship between north and south. There are many deficiencies in it and much of the criticism comes from the fact that it is still very ambitious and it is difficult to implement. This has to do with the expectations we have as to what our partner countries actually put into the programming process. This is not for us alone to decide, which is partly my response to Mr Howitt's comments.
I shall now make some brief comments on the report as such. I find the report' s approach towards the trade dimension of Cotonou interesting, although I cannot agree with all of it. Certainly, the report' s evaluation of the economic and trade regime under Cotonou is based on a political view of development and North-South relations. For example, we do not agree with the report that the Cotonou Agreement is in favour of "development only through market laws". In our view, the Cotonou Agreement provides a comprehensive framework, integrating trade as one instrument among others to promote sustainable development. The core element of future trade relations will be the Economic Partnership Agreements which aim to create favourable conditions to enhance both the volume and the benefits of trade.
It is true, negotiations of regional economic partnership agreements will aim at the progressive and flexible liberalisation of trade flows and at the integration of ACP countries into the world economy. But this will be in line with their level of development and will take into account the socio-economic impact of trade measures. REPAs will be based on regional integration, strengthening and deepening the existing regional integration initiatives. This is also why I do not share the view expressed by Mr Belder that these initiatives could be some sort of risk, in relation to conflict prevention. We clearly have the expectation that this regional cooperation will be part of conflict prevention and strengthen it. This is what experience tells us.
REPAs will also be linked to comprehensive economic and social measures which can be financed through the EDF. This is not sufficiently reflected in the report.
Some statements in the report could, in our view, be more precise. For example, the reference to EU beef exports to Western Africa is highly critical of substituting local beef by subsidised EU beef. However, this argument is based on EU exports from 1981 to 1991. We are now in 2002 and the Community' s export policy to developing countries has changed in recent years. In particular, since the early 1990s we have considerably reduced the export refunds for beef exports to Western Africa, precisely to avoid any substitution of local beef by subsidised EU beef. As a consequence, there has been a progressive decrease of EU beef exports to ECOWAS countries from a level of 54 000 tonnes in 1991 to only 1600 tonnes in 2000. This is a classical case. We have had a number of them in the debate about coherence. Most of these cases are historical cases and they have all been solved. But there are other very real, meaningful important problems to discuss within the framework of the debate on coherence, so I would strongly advise everybody in this debate to put the finger on the real problems instead of providing only archaeological material.
There is also a certain confusion in the report when it comes to trade relations with LDCs. It is stated that LDCs would automatically opt for the Everything but Arms regime, whereas non-LDCs had the choice between Economic Partnership Agreements and the normal GSP regime. This is not the case. On the contrary, it is important to stress that LDCs will be part of the regional economic partnership agreements process. REPAs will tackle all barriers to trade, including issues such as sanitary and phytosanitary measures or technical barriers to trade and will build on the existing regional integration initiatives. Both are highly relevant for LDCs.
Finally, let me emphasise that REPAs need to be integrated into the development strategies of the ACP and the EC. It will therefore be essential that negotiations on the REPAs and implementation on the one hand, development policies on the other, are mutually supportive and that appropriate EU support measures are included in regular EDF financing. REPAs will set a trade policy framework which will need to be fully coherent with development policies.
It is true that the objectives of the Cotonou trade agenda are ambitious but doing nothing and continuing with our past approach would incur major risks and would probably not reverse the economic marginalisation of ACP countries. When we look at what has happened so far on the basis of the instruments of the past, this is quite obvious. The Cotonou Agreement provides the instruments to help ACP countries to integrate in the world economy and to reduce poverty. We have to use them in the best possible way. It would be a misunderstanding to think that our agreement here and our instruments can do the trick. There are very good basic reasons why these poor countries are not well integrated into the world economy. There are real problems there.
The report is written as if it were a realistic assumption that as part of the engineering and the negotiations underlying the Cotonou Agreement we could easily have confronted and changed many of the underlying global issues. I hope I am not shocking anyone by saying that it is not as easy as that. It never was an option to offer the ACP countries a framework of economic development that was not based on the fact that the market economy is here to stay. But this is not the same as saying that the market is the only method. The Commission disagrees with that statement. In fact the whole endeavour of our ACP-EU cooperation, as well as the rest of our global development cooperation effort, is proof of the fact that we are trying to do something that could never have been done if development was left to the market as such. This is why we do it. Let me end on a more conciliatory note by quoting from the conclusion of the report, which I strongly support. "In effect the existence of a new ACP-EU cooperation agreement is a victory in itself. Furthermore, it contains innovative aspects that will have to be interpreted and used constructively. As the European Parliament has no powers to amend this text, it is essential to work to get the most out of it, so that aid can make a real contribution to the well-being of the people of the ACP countries, as regards their food, health, educational requirements, etc." This is the kind of language I can identify with. We welcome this conclusion.
I want to conclude by expressing deep satisfaction on behalf of the Commission that the European Parliament has now concluded its part of this process and we hope to see it concluded in general as soon as possible.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.30 p.m.)